Exhibit 10.1


PURCHASE AND SALE AGREEMENT
by and among
Kingfisher Midstream, LLC, Oklahoma Produced Water Solutions, LLC, Kingfisher
STACK Oil Pipeline, LLC and Cimarron Express Pipeline, LLC
as Seller
and
BCE-Mach III LLC
as Buyer
dated December 31, 2019












WEIL:\97290797\40\56399.0003

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I DEFINITIONS AND INTERPRETATION1
1.1Defined Terms    1
1.2References and Rules of Construction    17
ARTICLE II ASSET ACQUISITION18
2.1Asset Acquisition    18
2.2Excluded Assets    19
2.3Revenues and Expenses    22
2.4365 Contracts; Cure Costs    22
2.5Consents for 365 Contracts and Purchased Rights of Way    24
ARTICLE III PURCHASE PRICE; DEPOSIT25
3.1Purchase Price    25
3.2Deposit    25
3.3Adjustments to Purchase Price    25
3.4Closing Settlement Statement; Final Settlement Statement    26
3.5Disputes    27
3.6Allocated Values    28
3.7Withholding    28
ARTICLE IV ACCESS/DISCLAIMERS29


i

--------------------------------------------------------------------------------




4.1Access    29
4.2Confidentiality    31
4.3Disclaimers    31
ARTICLE V CASUALTIES; TRANSFER RESTRICTIONS32
5.1Casualty or Condemnation Loss    32
5.2Consents to Assign    33
ARTICLE VI [RESERVED]35
ARTICLE VII REPRESENTATIONS AND WARRANTIES OF SELLER35
7.1Organization, Existence    35
7.2Authorization    35
7.3No Conflicts    35
7.4Consents    36
7.5Foreign Person    36
7.6Claims and Litigation    36
7.7Material Contracts    36
7.8No Violation of Laws    37
7.9Preferential Purchase Rights    37
7.10Current Commitments    37
7.11Asset Taxes    37
7.12Brokers’ Fees    38





--------------------------------------------------------------------------------




7.13Bonds and Credit Support    38
7.14Pipeline Imbalances    38
7.15Owned Real Property; Rights of Way    38
7.16Insurance    39
7.17Personal Property    39
7.18Permits    39
7.19Environmental Matters    39
7.20FCC Matters    40
7.21Labor and Employment    40
7.22Benefit Plans    41
ARTICLE VIII BUYER REPRESENTATIONS AND WARRANTIES41
8.1Organization; Existence    41
8.2Authorization    41
8.3No Conflicts    41
8.4Consents    42
8.5Bankruptcy    42
8.6Claims and Litigation    42
8.7Regulatory    42
8.8Financing    42
8.9Independent Evaluation    43
8.10Brokers’ Fees    43





--------------------------------------------------------------------------------




8.11Accredited Investor    43
ARTICLE IX CERTAIN AGREEMENTS43
9.1Conduct of Business    43
9.2Bonds    45
9.3Notifications    45
9.4RESERVED    45
9.5Equitable and Other Remedies    45
9.6Record Retention    46
9.7Permits; Operatorship    46
9.8HSR Act    46
9.9Bankruptcy Court Approval; Bidding Procedures    47
9.10Bankruptcy Proceedings    47
9.11Certain Litigation Matters    49
9.12RESERVED    49
9.13Financing    49
9.14Material Contracts    52
ARTICLE X BUYER’S CONDITIONS TO CLOSING52
10.1Representations    52
10.2Performance    53
10.3No Legal Proceedings    53





--------------------------------------------------------------------------------




10.4Casualty Losses; Consents    53
10.5Certificate    53
10.6HSR Act    53
10.7Closing Deliverables    53
10.8Sale Order    53
10.9Closing of Transactions under AMH Agreement    53
ARTICLE XI SELLER’S CONDITIONS TO CLOSING54
11.1Representations    54
11.2Performance    54
11.3No Legal Proceedings    54
11.4Casualty Losses; Consents    54
11.5Certificate    54
11.6Sale Order    54
11.7HSR Act    54
11.8Closing Deliverables    54
11.9Closing of Transactions under AMH Agreement    55
ARTICLE XII CLOSING55
12.1Date of Closing    55
12.2Place of Closing    55
12.3Closing Obligations    55





--------------------------------------------------------------------------------




12.4Records    56
12.5FCC Filings    56
ARTICLE XIII ASSUMPTION; INDEMNIFICATION; SURVIVAL56
13.1Assumed Obligations; Excluded Obligations    56
13.2Indemnities of Buyer    59
13.3Express Negligence    59
13.4Exclusive Remedy    59
13.5Indemnification Procedures    60
13.6Survival    61
13.7Non-Compensatory Damages    62
13.8Waiver or Right to Rescission    62
13.9Insurance    63
13.10Waiver of Consumer Rights    63
ARTICLE XIV TERMINATION, DEFAULT AND REMEDIES63
14.1Right of Termination    63
14.2Effect of Termination    65
14.3Return of Documentation and Confidentiality    68
ARTICLE XV EMPLOYEES68
15.1Business Employees    68
15.2Employee Matters    69





--------------------------------------------------------------------------------




ARTICLE XVI MISCELLANEOUS70
16.1Exhibits and Schedules    70
16.2Expenses and Taxes    70
16.3Value Allocations for Tax Purposes    71
16.4Assignment; Liquidating Trust    71
16.5Preparation of Agreement    72
16.6Publicity; Disclosure of Agreement and Transaction    72
16.7Notices    72
16.8Further Cooperation    74
16.9Filings, Notices and Certain Governmental Approvals    74
16.10Entire Agreement; Conflicts    74
16.11Successors and Permitted Assigns    75
16.12Parties in Interest    75
16.13Amendment    75
16.14Waiver; Rights Cumulative    75
16.15Governing Law; Jurisdiction; Venue; Jury Waiver    76
16.16Severability    77
16.17Removal of Name    78
16.18Counterparts    78
16.19Time is of the Essence    78
16.20No Recourse    78
16.21No Recourse to Financing Sources    79





--------------------------------------------------------------------------------











--------------------------------------------------------------------------------






LIST OF EXHIBITS
EXHIBITS:


 
Exhibit A
Form of Assignment and Bill of Sale
Exhibit B
Form of Deed
Exhibit C
Form of ROW Assignment Agreement
Exhibit D
Sale Area
Exhibit E
Gathering Systems
Exhibit F
Purchased Rights of Way
Exhibit G
Personal Property
Exhibit H
Disposal Wells
Exhibit I
Vehicles
Exhibit J
FCC Licenses
Exhibit K
Excluded Assets
Exhibit L
RESERVED
Exhibit M
Form of Sale Order
Exhibit N
Form of Release and Exculpation
Exhibit O
Form of Escrow Agreement








--------------------------------------------------------------------------------








LIST OF SCHEDULES
SCHEDULES:


 
Schedule 1.1
Gathering Agreements
Schedule 1.1(a)
RESERVED
Schedule 1.1(b)
Permitted Encumbrances
Schedule 2.4(b)
365 Schedule
Schedule 3.6
Allocated Values
Schedule 7.3
No Conflicts
Schedule 7.4
Seller Consents
Schedule 7.6
Litigation
Schedule 7.7(a)
Material Contracts
Schedule 7.7(b)
Material Defaults
Schedule 7.8
Violation of Laws
Schedule 7.9
Preferential Purchase Rights
Schedule 7.10
Current Commitments
Schedule 7.11
Asset Taxes
Schedule 7.13
Bonds and Credit Support
Schedule 7.14
Pipeline Imbalances
Schedule 7.15(a)
Owned Real Property
Schedule 7.15(c)
ROW Interests
Schedule 7.15(e)
Scheduled ROW Interests – Gaps
Schedule 7.16
Insurance
Schedule 7.19(a)
Environmental Matters
Schedule 7.20
Applicable FCC Licenses
Schedule 8.4
Buyer Consents
Schedule 9.1
Conduct of Business
Schedule 9.11
Certain Litigation Matters
Schedule 15.1
Business Employees





x

--------------------------------------------------------------------------------






PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (as the same may be amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into the 31st day of December, 2019 (the “Execution Date”), by and among
Kingfisher Midstream, LLC, a Delaware limited liability company (“KFM”),
Oklahoma Produced Water Solutions, LLC, a Delaware limited liability company
(“OPWS”), Kingfisher STACK Oil Pipeline, LLC, a Delaware limited liability
company (“KSOP”), and Cimarron Express Pipeline, LLC, a Delaware limited
liability company (“CEP” and, together with KFM, OPWS and KSOP, collectively
“Seller”), and BCE-Mach III LLC, a Delaware limited liability company (“Buyer”).
Buyer and Seller may be referred to collectively as the “Parties” or
individually as a “Party.”
Recitals
WHEREAS, effective as of the Effective Time, Seller desires to sell and convey,
and Buyer desires to purchase and pay for, the Assets (as defined below) in
accordance with the terms and conditions of this Agreement; and
WHEREAS, the transactions contemplated by this Agreement are subject to Seller
filing voluntary petitions for relief under Chapter 11 of the Bankruptcy Code in
the United States Bankruptcy Court for the Southern District of Texas (the
“Chapter 11 Cases”) in accordance with the terms of this Agreement.
NOW, THEREFORE, for and in consideration of the mutual agreements herein
contained, the benefits to be derived by each Party, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:


1

--------------------------------------------------------------------------------





ARTICLE I
DEFINITIONS AND INTERPRETATION

1.1    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings given such terms as set forth below in this Section 1.1:
“365 Contract” means all Applicable Contracts and other executory contracts and
unexpired leases to which a Seller is a party that relate to the Assets, in each
case that may be assumed by Seller pursuant to Section 365 of the Bankruptcy
Code.
“365 Schedule” has the meaning set forth in Section 2.4(b).
“AAA” means the American Arbitration Association.
“AAA Rules” means the Commercial Arbitration Rules of the AAA.
“Accounting Arbitrator” has the meaning set forth in Section 3.5.
“Adjusted Purchase Price” has the meaning set forth in Section 3.3.
“AFEs” has the meaning set forth in Section 7.10.
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. The concept of control,
controlling or controlled as used in the aforesaid context means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management, policies or action of another, whether through the ownership of
voting securities, voting trust, by contract, or membership in management or in
the group appointing or electing management or otherwise through formal or
informal arrangements or business relationships.
“Agreement” has the meaning set forth in the first paragraph herein.
“Allocable Amount” has the meaning set forth in Section 16.3.
“Allocated Value” has the meaning set forth in Section 3.6.
“Allocation Schedule” has the meaning set forth in Section 16.3.
“AMH Agreement” means the Purchase and Sale Agreement by and among Alta Mesa
Holdings, LP, Alta Mesa Holdings GP, LLC, OEM GP, LLC, Alta Mesa Finance
Services Corp., Alta Mesa Services, LP Oklahoma Energy Acquisitions, LP and, for
the limited purposes set forth therein, Alta Mesa Resources, Inc., on the one
hand and Buyer, on the other hand, dated as of even date herewith.
“AMH BPO” means the Order Establishing Bidding Procedures Relating to the Sales
of All or a Portion of the Debtors’ Assets (as may be amended, supplemented or
modified from time to time), entered by the Bankruptcy Court on October 11, 2019
[D.I. 317] in the chapter 11 cases of Alta Mesa Resources, Inc., et al., jointly
administered at Case Number 19-35133 (MI).





--------------------------------------------------------------------------------




“AMH Change” means an amendment of the AMH Agreement that has the effect of
adversely and materially affecting the certainty or timing of closing of the AMH
Agreement.
“Applicable Contracts” means all Contracts, if any, to which a Seller is a party
that relate to the Assets, including Contracts to the extent they are used by a
Seller in the operation or development of the Assets, or any other Contracts by
which the Assets are bound and that, subject to the other provisions of this
Agreement, will be binding on Buyer after the Closing, including purchase and
sale agreements; crude oil, condensate, and natural gas purchase and sale,
gathering, transportation and marketing agreements; Hydrocarbon storage
agreements; acreage dedication agreements; area of mutual interest agreements;
operating agreements and balancing agreements; unitization agreements;
processing agreements; surface use agreements; crossing agreements; water supply
agreements; saltwater disposal agreements or other waste disposal agreements;
facilities or equipment leases; letters of objection; letter agreements; and
other similar contracts and agreements held by Seller, in each case, to the
extent related to Seller’s right, title and interest in the Assets.
“Applicable FCC Licenses” has the meaning set forth in Section 7.20.
“Applicable Policies” has the meaning set forth in Section 7.16.
“Asset Credit Support” means any bonds, letters of credit, guarantees or other
forms of credit support, if any, posted by Seller or its Affiliates with
Governmental Authorities or other Third Parties and relating to the Assets.
“Asset Taxes” has the meaning set forth in Section 16.2(c).
“Assets” has the meaning set forth in Section 2.1.
“Assigned Contracts” means the 365 Contracts assumed by a Seller and assigned to
Buyer pursuant to Section 2.4 and all other Applicable Contracts that are not
365 Contracts (other than Excluded Contracts).
“Assigned FCC Licenses” has the meaning set forth in Section 2.1(m).
“Assignment” means the Assignment and Bill of Sale from Seller to Buyer,
pertaining to the Assets (other than the Assets covered by Deeds and the ROW
Assignment Agreements), substantially in the form attached to this Agreement as
Exhibit A.
“Assumed Obligations” has the meaning set forth in Section 13.1(a).
“Auction” has the meaning set forth in the Bidding Procedures.
“Avoidance Action” means any claim, right or cause of action of any Seller
arising under chapter 5 of the Bankruptcy Code and any analogous state or
federal statutes and common law relating to the Assets, Assigned Contracts, and
Assumed Obligations.
“Backup Bidder” means the bidder for the Assets with the next-highest or
otherwise second-best bid for the Assets as determined in accordance with the
Bidding Procedures.





--------------------------------------------------------------------------------




“Back-up Termination Date” means the first to occur of (a) forty-five (45) days
after the entry of the Sale Order and (b) consummation of the transaction with
the winning bidder at the Auction.
“Bankruptcy Code” means title 11 of the United States Code.
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas.
“Benefit Plans” means (a) any bonus, incentive compensation, deferred
compensation, pension, profit sharing, retirement, stock purchase, stock option,
stock ownership, stock appreciation rights, restricted stock, phantom stock or
stock-based, stock or cash award, deferred compensation, leave of absence,
layoff, stay, vacation, day or dependent care, legal services, cafeteria, life,
health, welfare, post-retirement, accident, disability or other insurance,
severance, separation, retention, change of control, employment or other benefit
or compensation plan, practice, policy, agreement or arrangement of any kind,
whether written or oral, whether for the benefit of a single individual or more
than one individual, and whether or not legally enforceable, and (b) any other
“employee benefit plan” within the meaning of Section 3(3) of ERISA or any
comparable provision of any other applicable Law existing on the Closing Date or
prior thereto, in each case, that is established, sponsored, maintained,
contributed to or required to be contributed to by Seller or any of its
Affiliates, or any predecessor of any of the foregoing, or for which Seller or
any of its Affiliates is a party, is subject or may have Liabilities, including
with respect to any Business Employee.
“Bidding Procedures” means the Bidding Procedures attached to the AMH BPO as
Annex 1, as may be modified by the Bankruptcy Court to the extent necessary to
apply to the Chapter 11 Cases.
“Bidding Procedures Motion” has the meaning set forth in Section 9.10(d).
“Board of Directors” means, as to each Seller, the board of directors or board
of managers of such Seller or such other governing body of such Seller
performing similar functions as a board of directors or board of managers,
“Break-Up Fee and Expense Reimbursement” has the meaning set forth in Section
14.2(d).
“Business Day” means any day other than Saturday or Sunday or a day on which
banking institutions in Houston, Texas are authorized by Law to close.
“Business Employee” means each employee of Seller or any of its Affiliates whose
primary duties and responsibilities are associated with the operation of the
Assets, each of whom is set forth on Schedule 15.1.
“Buyer” has the meaning set forth in the first paragraph herein.
“Buyer Non-Recourse Party” has the meaning set forth in Section 16.20(b).
“Buyer Parties” means (a) Bayou City Energy Management LLC; (b) BCE-AMH
Holdings, LLC; (c) BCE-AMR Holdings LLC; (d) BCE-MESA Holdings, LLC; (e) William
W. McMullen; (f) Mark Stoner; (g) Andrew Koehler; (h) Mach Resources LLC; (i)
BCE-Mach LLC; (j) BCE-Mach II LLC; and (k) with respect to each of the foregoing
Persons or entities, such Person or Entities’ respective





--------------------------------------------------------------------------------




current and former equity holders, controlled subsidiaries, officers, directors,
managers, principals, members, employees, agents, advisory board members,
financial advisors, partners, attorneys, accountants, investment bankers,
consultants, representatives, and other professionals, each in their capacity as
such; provided that under no circumstances shall the Buyer Parties include any
Excluded Persons and Entities.
“Buyer Representatives” has the meaning set forth in Section 4.1(a).
“Cash Collateral Order” means the order of the Bankruptcy Court (a) authorizing
Seller to use the cash collateral of the prepetition lenders and (b) providing
the prepetition lenders with adequate protection.
“Casualty or Condemnation Loss” has the meaning set forth in Section 5.1(b).
“CBA” has the meaning set forth in Section 7.7(a)(x).
“CEP” has the meaning set forth in the first paragraph herein.
“Chapter 11 Cases” has the meaning set forth in the Recitals.
“Claim Notice” has the meaning set forth in Section 13.5(b).
“Closing” has the meaning set forth in Section 12.1.
“Closing Date” has the meaning set forth in Section 12.1.
“Closing Settlement Statement” has the meaning set forth in Section 3.4(a).
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, Part 6
of Subtitle B of Title I of ERISA, Section 4980B of the Code and any similar
state Law.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment” shall mean, collectively, binding commitments to provide debt or
equity financing in an amount equal to at least the Required Amounts to Buyer
pursuant to commitment letters from Persons with the capitalization necessary to
fund such commitments in order to consummate the transactions contemplated by
this Agreement and the AMH Agreement; provided that each such commitment letter
shall be in form and substance reasonably acceptable to Seller.
“Commitment Deadline” has the meaning set forth in Section 9.13(a).
“Commitment Documents” has the meaning set forth in Section 9.13(a).
“Confidentiality Agreement” means that certain Confidentiality Agreement dated
October 1, 2019 by and between the Company (as defined therein) and BCE-Mach
LLC.
“Confirmation Order” means the order of the Bankruptcy Court confirming the
Plan.





--------------------------------------------------------------------------------




“Consent” has the meaning set forth in Section 7.4.
“Continuing Employee” has the meaning set forth in Section 15.1.
“Continuing Employee Records” shall mean the following current employment and
current personnel information with respect to each Continuing Employee, in each
case, to the extent permitted by applicable Law: salary, wage grade, job
function, variable compensation targets, performance documentation, and business
and personal mailing addresses and telephone numbers, including as applicable,
any applicable employment-related agreements, Family and Medical Leave Act (or
similar) records and Forms I-9 (Employment Eligibility Verification) related to
such Continuing Employee; provided that Continuing Employee Records shall not
include any medical records.
“Contract” means any contract or agreement, including all Hydrocarbon purchase
and sale contracts, Hydrocarbon gathering or transportation contracts,
processing agreements, marketing agreements, production handling agreements,
compression agreements, equipment leases, and surface use agreements, but
excluding, however, any easement, surface lease, right-of-way, Permit or other
instrument, in each case, creating or evidencing any real property interests.
“Cure Costs” has the meaning set forth in Section 2.4(a).
“Customary Post Closing Consents” means the consents and approvals from
Governmental Authorities for the assignment of the Assets to Buyer that are
customarily and reasonably obtained after the assignment of properties similar
to the Assets.
“Debt Financing Related Parties” means the Debt Financing Sources and other
lenders from time to time party to agreements related to the Commitment, their
Affiliates and their and their Affiliates’ respective Representatives and their
respective successors and permitted assigns.
“Debt Financing Sources” means the lenders, arrangers and bookrunners (including
the lenders) (or any of their Affiliates) party from time to time to the
Commitment Documentation.
“Debt Instrument” has the meaning set forth in Section 7.7(a)(iii).
“Deed” means, collectively, one or more deeds without warranty (statutory,
express or implied) substantially in the form attached hereto as Exhibit B,
adapted as necessary to conform to local requirements to render such deeds
effective and recordable, pertaining to any surface fee interests included in
the Assets.
“Deloitte” has the meaning set forth in Section 3.5.
“Deposit” has the meaning set forth in Section 3.2(a).
“Designation Deadline” means 5:00 p.m. (Central Time) on the date that is five
(5) Business Days prior to the Target Closing Date, or such later date as Buyer
and Seller shall mutually agree and, if applicable, as the Bankruptcy Court may
authorize.





--------------------------------------------------------------------------------




“Disposal Wells” has the meaning set forth in Section 2.1(h).
“Dispute Notice” has the meaning set forth in Section 3.4(a).
“DOJ” means the United States Department of Justice.
“Effective Time” means 12:01 a.m. (Central Prevailing Time) on January 1, 2020.
“Election Form” has the meaning set forth in Section 2.4(c).
“Encumbrance” means all liens, whether consensual or statutory (including
mechanic’s, materialman’s, carrier’s, repairer’s, contractor’s and other similar
liens arising under applicable Laws), replacement liens, adequate protection
liens or other liens granted under Sections 361, 363 or 364 of the Bankruptcy
Code, mortgages, deeds of trust, hypothecations, pledges, security interests,
charges, options and transfer restrictions, including without limitation, rights
of first refusal or first offer, defect or objection liens, easements,
encroachments or servitudes, in each case, that constitutes an “interest” for
purposes of Bankruptcy Code § 363(f), including without limitation those charges
or interests in property within the meaning of “lien” under Bankruptcy Code §
101(37) or any other limitation, restriction or interest that constitutes an
“interest” for the purposes of Bankruptcy Code § 363(f).
“Environmental Condition” means a condition that causes an Asset (or Seller with
respect to an Asset) not to be in compliance with or subject to Liability under
an Environmental Law. For the avoidance of doubt, (a) the fact that a pipe is
temporarily not in use shall not form the basis of an Environmental Condition,
and (b) except with respect to Personal Property (i) that causes or has caused
contamination of soil, surface water or groundwater or (ii) the use or condition
of which is a violation of Environmental Law, the physical condition of any
surface or subsurface Personal Property, including water or oil tanks,
separators or other ancillary equipment, shall not form the basis of an
Environmental Condition.
“Environmental Defect” means an Environmental Condition existing on the
Execution Date or the Closing Date with respect to any Asset.
“Environmental Laws” means any applicable Law relating to public or worker
health or safety (regarding Hazardous Materials), pollution or the protection of
the environment, including air, water, or land. The term “Environmental Laws”
does not include good or desirable operating practices or standards that may be
voluntarily employed or adopted by other oil and gas well operators or
recommended, but not required, by a Governmental Authority.
“Environmental Liability” means any Liability (a) resulting from or attributable
to the actual or threatened Release of Hazardous Materials into the environment
or resulting from or attributable to exposure to Hazardous Materials; (b)
resulting from or attributable to the generation, manufacture, processing,
distribution, use, treatment, storage, Release or threatened Release, transport,
disposal or handling of Hazardous Materials; or (c) otherwise arising under or
related to Environmental Laws or the violation thereof; provided that
Environmental Liabilities shall not include Liabilities relating to or at any
time arising out of the off-site transportation, disposal or arrangement
therefor





--------------------------------------------------------------------------------




of any Hazardous Materials off the premises of the Assets prior to the Closing,
or civil or criminal fines or penalties relating to violations occurring prior
to the Closing Date of any Environmental Law with respect to the Assets or the
operation thereof.
“Environmental Permits” means all permits under any Environmental Law; provided,
however, that Real Property Permits are expressly excluded from the term
Environmental Permits.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any Person that, together with Seller or any of its
Affiliates, is (or at any relevant time has been or would be) treated as a
single employer under Section 414 of the Code.
“Escrow Account” means the account maintained by Escrow Agent in connection with
the Escrow Agreement.
“Escrow Agent” means Prime Clerk LLC.
“Escrow Agreement” means that certain Escrow Agreement to be entered into by and
among Buyer, Seller and Escrow Agent at Closing in substantially the form
attached hereto as Exhibit O.
“Excess Cure Costs” has the meaning set forth in Section 2.4(a).
“Excluded Assets” has the meaning set forth in Section 2.2.
“Excluded Contracts” means all 365 Contracts other than Assigned Contracts.
“Excluded Liabilities” has the meaning set forth in Section 13.1(b).
“Excluded Persons and Entities” means each of (a) KFM Holdco, LLC, (b) High Mesa
Inc. and all of its subsidiaries, (c) Alta Mesa Resources, Inc., and its
subsidiaries, (d) Riverstone VI Alta Mesa Holdings, L.P. and any of its related
Persons or Entities that would otherwise be included in the definition of
Representatives (as defined in the Sale Order) of Buyer or the Buyer Parties, in
their respective capacities as equity holders or Affiliates of Buyer or any of
the Buyer Parties, or (e) HPS Investment Partners, LLC and any of its related
Persons or Entities that would otherwise be included in the definition of
Representatives (as defined in the Sale Order) of Buyer or the Buyer Parties, in
their respective capacities as equity holders or Affiliates of Buyer or any of
the Buyer Parties.
“Execution Date” has the meaning set forth in first paragraph herein.
“FCC” means the Federal Communications Commission.
“FCC Licenses” means any licenses, permits, certificates, approvals, franchises,
consents, waivers, registrations or other authorizations issued by the FCC.
“Fee Letters” has the meaning set forth in Section 9.13(a).





--------------------------------------------------------------------------------




“Final Order” means any award, decision, decree, settlement, order, injunction,
ruling, judgment, or consent of or entered, issued, made or rendered by any
Governmental Authority as to which the time to file an appeal, a motion for
rehearing or reconsideration or a petition for writ of certiorari has expired
and no such appeal, motion or petition is pending.
“Final Settlement Date” has the meaning set forth in Section 3.4(b).
“Final Settlement Statement” has the meaning set forth in Section 3.4(b).
“Free and Clear” means free and clear of all claims, Encumbrances or Liabilities
other than the Assumed Obligations and Permitted Encumbrances, in each case to
the maximum extent permitted by Section 363(f) of the Bankruptcy Code.
“FTC” means the Federal Trade Commission.
“GAAP” means generally accepted accounting principles as used in the United
States of America.
“Gathering Agreements” means those Hydrocarbon gathering, transportation and
processing agreements and water and disposal agreements set forth on Schedule
1.1.
“Gathering Systems” has the meaning set forth in Section 2.1(a).
“Good and Defensible Title” means, as to each Gathering System and Owned Real
Property, good and defensible title to such property by which Seller would be
reasonably likely to successfully defend against any adverse claim made by a
Third Party, and which, as of Closing, is free and clear of all Encumbrances
other than Permitted Encumbrances.
“Governmental Authority” means any federal, state, county, city, local,
municipal, tribal, foreign or other government; any governmental,
quasi-governmental, regulatory or administrative agency, commission, department,
board, bureau, body, official or other authority or instrumentality exercising
or entitled to exercise any administrative, executive, judicial, legislative,
regulatory or taxing authority or power; and any court, arbitral body (public or
private) or other tribunal, including any tribal authority having or asserting
jurisdiction with respect to the Assets.
“Hazardous Materials” means any: (a) pollutants, contaminants, toxic or
hazardous or extremely hazardous substances, materials, wastes, constituents,
compounds, products or chemicals that are regulated by or included in the
definition of “hazardous substance,” “hazardous material,” “hazardous waste,”
“restricted hazardous waste,” “extremely hazardous waste,” “solid waste,” “toxic
waste,” “extremely hazardous substance,” “chemical substance,” “toxic
pollutant,” “contaminant” or “pollutant”, or may form the basis of liability
under, any Environmental Laws; (b) Hydrocarbons, petroleum, petrochemical or
petroleum products, petroleum substances, natural gas liquid, condensate,
natural gas, crude oil or any components, fractionations or derivatives thereof
or any mixtures containing any of the foregoing; (c) oil and gas exploration and
production wastes, including produced and flow back waters; and (d) asbestos
containing materials, mercury, polychlorinated biphenyls, mold, radioactive
materials, urea formaldehyde foam insulation, or radon gas.





--------------------------------------------------------------------------------




“Highest or Best Proposal” shall mean any bona fide proposal or offer to or from
a Person other than Buyer or its representatives with respect to (a) any plan of
reorganization or liquidation, proposal, offer, dissolution, winding up,
liquidation, reorganization, merger, consolidation, business combination, joint
venture, partnership, sale of assets or equity interests or restructuring
involving all or part of the Assets, or (b) any other direct or indirect
acquisition or series of acquisitions involving all or part of the Assets, that,
in each case, the independent manager of KFM has determined in good faith, after
consultation with its outside financial advisors and outside legal counsel,
would, if consummated, result in the highest or otherwise best transaction for
Seller, taking into account all terms thereof, including (x) the likelihood and
timing of consummation, and (y) all material legal, financial (including the
financing terms of any such proposal), conditionality, regulatory and other
aspects of such proposal.
“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended and the rules and regulations thereunder.
“Hydrocarbons” means oil, gas and other hydrocarbons (including casinghead gas
and condensate) produced or processed in association therewith (whether or not
such item is in liquid or gaseous form), including all crude oils, condensates
and natural gas liquids at atmospheric pressure and all gaseous hydrocarbons
(including wet gas, dry gas and residue gas) or any combination thereof, and
sulphur, carbon dioxide and any other minerals extracted from, attributable to
or produced in association therewith.
“Indemnified Party” has the meaning set forth in Section 13.5(a).
“Indemnifying Party” has the meaning set forth in Section 13.5(a).
“Instruments of Conveyance” means, collectively, the Assignment, the Deed(s) and
the ROW Assignment Agreements.
“Interim Period” means the period of time commencing with the Effective Time and
ending immediately prior to Closing.
“KFM” has the meaning set forth in the first paragraph herein.
100    “Knowledge” means, (a) with respect to Seller, the actual knowledge
(without due investigation or inquiry) of the following Persons: John Regan,
John Campbell, and Mark Castiglione, and (b) with respect to Buyer, the actual
knowledge (without due investigation or inquiry) of the following Persons:
Daniel T. Reineke, Jr. and Kevin White.
“KSOP” has the meaning set forth in the first paragraph herein.
“Law” means any applicable statute, law (including any obligation arising under
the common law), rule, regulation, ordinance, order, code, ruling, writ,
injunction, decree or other official act of or by any Governmental Authority.
“Liabilities” means any and all claims, causes of actions, payments, charges,
judgments, assessments, losses, monetary damages, penalties, fines, fees,
interest obligations, deficiencies,





--------------------------------------------------------------------------------




debts, obligations, costs and expenses and other liabilities (whether absolute,
accrued, contingent, fixed or otherwise, or whether known or unknown, or due or
to become due or otherwise), including any amounts paid in settlement, interest,
court costs, costs of investigators, attorneys’ fees, legal or other expenses
incurred in connection therewith.
“Liquidating Trust” means a liquidating or similar trust as may be established
with respect to Seller’s estate in conjunction with the Chapter 11 Cases.
“Liquidating Trustee” means the trustees or other representative of the
Liquidating Trust.
“Material Adverse Effect” means, with respect to Seller, any change, inaccuracy,
effect, event, result, occurrence, condition or fact (for the purposes of this
definition, each, an event) (whether foreseeable or not and whether covered by
insurance or not) that, individually or in the aggregate, has resulted or would
reasonably be expected to result in, (1) a material adverse effect upon the
ability of Seller to consummate the transactions contemplated by this Agreement,
or to perform its obligations hereunder, or (2) a material adverse effect on the
ownership, operation, financial condition or value of the Assets, taken as a
whole, as currently owned and operated as of the Execution Date; provided,
however, that Material Adverse Effect shall not include such material adverse
effects resulting from: (a) entering into this Agreement or the announcement of
the transactions contemplated by this Agreement; (b) changes in general market,
economic, financial or political conditions (including changes in commodity
prices, fuel supply or transportation markets, interest or rates, or general
market prices in the Hydrocarbon exploration, production, development,
processing, gathering and/or transportation industry generally) in the area in
which the Assets are located, the United States or worldwide; (c) changes in
conditions or developments generally applicable to the oil and gas industry in
the area where the Assets are located; (d) acts of God, including hurricanes,
storms or other naturally occurring events; (e) acts or failures to act of
Governmental Authorities, except as a result of the action or inaction of Seller
or its Affiliates; (f) civil unrest, any outbreak of disease or hostilities,
terrorist activities or war or any similar disorder; (g) any actions taken or
omitted to be taken by or at the written request or with the prior written
consent of Buyer or required by the terms of this Agreement; (h) matters that
are cured or no longer exist by the earlier of Closing and the termination of
this Agreement, including matters to the extent a downward Purchase Price
adjustment is provided for under this Agreement; (i) any change in Laws or in
GAAP and any interpretations thereof from and after the Execution Date; (j)
Casualty or Condemnation Losses; (k) the commencement or pendency of the
Chapter 11 Case; (l) any objections in the Bankruptcy Court to (i) this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, (ii) the reorganization of Seller and any related plan of
reorganization or disclosure statement, (iii) the Bidding Procedures or the sale
motion, or (iv) the assumption or rejection of a 365 Contract; (m) any order of
the Bankruptcy Court (except any such order that would preclude or prohibit
Seller from consummating the transactions contemplated by this Agreement) or any
actions or omissions of Seller in compliance therewith; and (n) any of the
matters disclosed on any Exhibit or Schedule to this Agreement.
“Material Contracts” has the meaning set forth in Section 7.7.
“New Commitment” has the meaning set forth in Section 9.13(b)(iv).





--------------------------------------------------------------------------------




“NORM” means naturally occurring radioactive material.
“Offered Employees” has the meaning set forth in Section 15.1.
“Operating Expenses” means all (a) operating expenses (including costs of
insurance) and capital expenditures paid or payable to Third Parties incurred in
the ownership and operation of the Assets in the ordinary course of business
and, where applicable, under and pursuant to the relevant transportation,
gathering, treating, or processing agreement, if any (in each case, to the
extent the same is an Assigned Contract) and (b) all Third Party overhead; but
excluding (in all cases) Liabilities attributable to (i) personal injury or
death, property damage, torts, breach of contract or violation of any Law,
(ii) obligations relating to the dismantling or decommissioning facilities and
restoring the surface around such facilities, (iii) Environmental Liabilities
(other than monitoring or other costs incurred in the ordinary course of
business to maintain compliance with Environmental Laws or prevent an
Environmental Condition or Environmental Liabilities), (iv) obligations with
respect to Pipeline Imbalances, (v) obligations with respect to Taxes, (vi)
amounts (if any) incurred to obtain any Required Consent, (vii) any amounts
incurred to cure or attempt to cure any breaches of this Agreement or any
Casualty or Condemnation Loss, (viii) any Cure Costs, and (ix) claims for
indemnification or reimbursement from any Third Party with respect to costs of
the types described in the preceding clauses (i) through (ix), whether such
claims are made pursuant to contract or otherwise.
“OPWS” has the meaning set forth in the first paragraph herein.
“Outside Termination Date” means April 15, 2020.
“Owned Real Property” has the meaning set forth in Section 7.15(a).
“Party” and “Parties” have the meanings set forth in the first paragraph herein.
“PEPL” means Panhandle Eastern Pipe Line Company, LP.
“PEPL Contracts” means, collectively, the Applicable Contracts between Seller
and PEPL or any Affiliate of PEPL.
“Permits” means any permit, license, registration, consent, order, approval,
variance, exemption, waiver, franchise, right or other authorization (in each
case) of any Governmental Authority, excluding FCC Licenses.
“Permitted Encumbrances” means:
(a)    the terms and conditions of all Applicable Contracts that individually or
in the aggregate do not prevent or materially impair the operation or use of the
Assets as currently operated and used;
(b)    Preferential Purchase Rights;





--------------------------------------------------------------------------------




(c)    liens for Taxes or assessments (i) (A) not yet due or delinquent, (B) the
nonpayment of which is permitted or required by the Bankruptcy Code or (C) that
if delinquent, are being contested in good faith by appropriate proceedings by
or on behalf of Seller, (ii) are set forth on Schedule 1.1(b), or (iii) from
which the Assets will be permanently and fully released pursuant to the Sale
Order;
(d)    any Consents (including Customary Post Closing Consents), and any
required notices to, or filings with, Governmental Authorities in connection
with the consummation of the transactions contemplated by this Agreement;
(e)    all applicable Laws and all rights reserved to or vested in any
Governmental Authority: (i) to control or regulate any Asset in any manner; (ii)
by the terms of any right, power, franchise, grant, license or permit, or by any
provision of Law, to terminate such right, power, franchise grant, license or
permit or to purchase, condemn, expropriate or recapture or to designate a
purchaser of any Asset; (iii) to use such property in a manner which does not
materially impair the use of such property for the purposes for which it is
currently owned and operated; or (iv) to enforce any obligations or duties
affecting the Asset to any Governmental Authority with respect to any franchise,
grant, license or permit;
(f)    rights of a common owner of any interest in rights-of-way, permits or
easements held by Seller and such common owner as tenants in common or through
common ownership, in each case, to the extent the same does not prevent or
materially impair the operation or use of the Assets subject thereto as
currently operated and used;
(g)    easements, conditions, covenants, restrictions, servitudes, permits,
rights-of-way, surface leases and other similar rights for the purpose of
surface or other operations, facilities, pipelines, transmission lines,
transportation lines, distribution lines, power lines, telephone lines and other
like purposes, or for the joint or common use of the lands, rights-of-way,
facilities and equipment, in each case, to the extent the same does not prevent
or materially impair the operation or use of the Assets as currently operated
and used;
(h)    vendor’s, carrier’s, warehousemen’s, repairmen’s, mechanic’s, workmen’s,
materialmen’s, construction or other like liens arising by operation of Law in
the ordinary course of business or incident to the construction or improvement
of any property in respect of obligations (i) which are not yet due or (ii) if
delinquent, that are being contested in good faith by appropriate proceedings by
or on behalf of Seller and are set forth on Schedule 1.1(b) and, in each case of
(i) and (ii), from which the Assets will be permanently and fully released
pursuant to the Sale Order or that are discharged pursuant to the Bankruptcy
Code;
(i)    liens created under Permits, easements, rights-of-way or Applicable
Contracts, or by operation of Law in respect of obligations which (i) are not
yet due or (ii), if delinquent, which are being contested in good faith by
appropriate proceedings by or on behalf of Seller and are set forth on Schedule
1.1(b) and, in each case of (i) and (ii), from which the Assets will be
permanently and fully released pursuant to the Sale Order or that are discharged
pursuant to the Bankruptcy Code;





--------------------------------------------------------------------------------




(j)    any Encumbrance affecting the Assets that is permanently and fully
released at or prior to Closing or that are discharged pursuant to the
Bankruptcy Code;
(k)    all litigation and claims set forth on Schedule 7.6 and all Pipeline
Imbalances set forth on Schedule 7.14;
(l)    limitations (including operating limitations) imposed on the Assets by
reason of the rights of subsurface owners or operators in a common property
(including the rights of coal, utility and timber owners), in each case, to the
extent the same does not prevent or materially impair the operation or use of
the Assets subject thereto as currently operated and used;
(m)    all restrictions or limitations applicable to any ROW Interest set forth
in any Hydrocarbon lease from which such ROW Interest is derived, in each case,
to the extent the same does not prevent or materially impair the operation or
use of such ROW Interest as currently operated and used;
(n)    zoning and planning ordinances and municipal regulations;
(o)    all other Encumbrances, instruments, obligations, defects and
irregularities affecting the Assets that individually or in the aggregate do not
materially interfere with the ownership, operation or use of the Assets as
currently operated and used; and
(p)    the express terms and conditions of any conveyance or granting document
creating or evidencing any Owned Real Property or ROW Interest and all
restrictions on the exercise of the rights under a conveyance or granting
instrument that are set forth therein or in another executed agreement between
the parties thereto that individually or in the aggregate do not prevent or
materially impair the operation or use of the Assets as currently operated and
used.
“Person” means any individual, firm, corporation, company, partnership, joint
venture, limited partnership, limited liability company, association, trust,
estate, labor union, organization, Governmental Authority or any other entity.
“Personal Property” has the meaning set forth in Section 2.1(d).
“Pipeline Imbalance” means any marketing imbalance between the quantity of
Hydrocarbons attributable to the Assets required to be delivered by Seller under
any Contract relating to the gathering, transportation, marketing, storage or
processing (including any production handling and processing at a separation
facility) and the quantity of Hydrocarbons attributable to the Assets actually
delivered by Seller pursuant to the relevant Contract, together with any
appurtenant rights and obligations concerning production balancing at the
delivery point into the relevant sale, gathering, transportation, storage or
processing facility, including corresponding cash settlement obligations.





--------------------------------------------------------------------------------




“Plan” means, if applicable, the joint plan of reorganization of Seller under
Chapter 11 of the Bankruptcy Code with respect to the Chapter 11 Cases.
“Plant” means the Lincoln Gas Plant located in Section 35, Township 18 North,
Range 6 West, Kingfisher County, OK, consisting of two trains totaling 260 MMcfd
of processing capacity.
“Post-Closing Consent Period” has the meaning set forth in Section 5.2(a)(iii).
“Preferential Purchase Right” has the meaning set forth in Section 7.9.
“Purchase Price” has the meaning set forth in Section 3.1.
“Purchased Rights of Way” has the meaning set forth in Section 2.1(c).
“Real Property Permits” means those Permits used in connection with the
ownership, operation, maintenance, repair or replacement of the Gathering
Systems, the Plant or the Disposal Wells that are set forth in Schedule 7.15(c)
or that otherwise grant Seller the right to locate Assets in, over or across
real property; provided, however, that Environmental Permits are expressly
excluded from the definition of Real Property Permits.
“Records” has the meaning set forth in Section 2.1(i).
“Release” or “Released” means any presence, releasing, depositing, spilling,
leaking, pumping, pouring, placing, emitting, discarding, abandoning, emptying,
discharging, migrating, injecting, escaping, leaching, dumping, or disposing
into the environment.
“Remediation” means, with respect to any Environmental Condition, the
implementation and completion of any remedial, removal, response, construction,
closure, disposal or other corrective actions required or necessary under
Environmental Laws to fully correct or remove such Environmental Condition.
“Remediation Amount” means, with respect to any Environmental Condition, the
cost of the lowest cost Remediation of such Environmental Condition that is
effective and reasonably available and in full compliance with Environmental
Laws; provided, however, that “Remediation Amount” shall not include (a) the
costs of Buyer’s or its Affiliates’ employees, or, if Seller is conducting the
Remediation, Buyer’s project manager(s) or attorneys, (b) expenses for matters
that are ordinary costs of doing business regardless of the presence of an
Environmental Condition (e.g., those costs that would ordinarily be incurred in
the day-to-day operations of the Assets or in connection with Permit
renewal/amendment activities), (c) overhead costs of Buyer or its Affiliates, or
(d) any costs or expenses relating to the assessment, remediation, removal,
abatement, transportation and disposal of any asbestos, asbestos-containing
materials or NORM unless resulting in a violation of Environmental Laws. The
lowest cost Remediation may include taking no action, leaving the condition
unaddressed, periodic monitoring or the recording of notices in lieu of
Remediation, to the extent such responses are permitted and allowed under
Environmental Laws.
“Required Amounts” has the meaning set forth in Section 9.13(a).





--------------------------------------------------------------------------------




“Required Consent” has the meaning set forth in Section 5.2(a)(i).
“ROW Assignment Agreements” means, collectively, one or more assignment
agreements without warranty (statutory, express or implied) and without
recourse, substantially in the form attached hereto as Exhibit C, adapted as
necessary to conform to local requirements to render such assignment agreements
effective and recordable, conveying the Purchased Rights of Way from Seller to
Buyer.
“ROW Interests” has the meaning set forth in Section 7.15(c).
“Sale Area” means that area set forth on Exhibit D.
“Sale Order” means an order of the Bankruptcy Court substantially in the form
attached hereto as Exhibit M, authorizing and approving, inter alia, the sale of
the Assets to Buyer on the terms and conditions set forth herein, Free and
Clear, the releases set forth therein, and authorizing and approving the
assumption and/or assignment of the Assigned Contracts, including the 365
Contracts, to Buyer, which such order may be the Confirmation Order.
“Seller” has the meaning set forth in the first paragraph herein.
“Seller Indemnified Parties” has the meaning set forth in Section 13.2.
“Seller Non-Recourse Party” has the meaning set forth in Section 16.20(a).
“Seller Party” means each of KFM, OPWS, KSOP and CEP, individually.
“Seller Representatives” means each Seller Party and its respective members,
partners or shareholders, as the case may be, and its Affiliates and its and
their respective successors and assigns, and the officers, board of directors or
managers, employees, agents, advisors and representatives of all of the
foregoing Persons.
“Seller Taxes” means any (a) income, capital gains, franchise or similar Taxes
of Seller or its Affiliates, (b) Asset Taxes allocated to Seller pursuant to
Section 16.2 taking into account, and without duplication of, such Asset Taxes
effectively borne by Seller as a result of the adjustments to the Purchase Price
made pursuant to Section 3.3 or Section 3.4, as applicable, (c) Taxes
attributable to the Excluded Assets and (d) Taxes (other than Taxes described in
clause (a), (b) or (c)) attributable to the Assets for periods (or portions
thereof) before the Effective Time.
“Successful Bidder” means the bidder for the Assets with the highest or
otherwise best bid for the Assets as determined (as defined in the AMH BPO) in
accordance with the Bidding Procedures.
“Supplemental Bidding Procedures Order” means an order of the Bankruptcy Court,
in form and substance reasonably acceptable to Buyer and Seller, that, among
other things, (i) orders that the sale of the Assets is subject to the Bidding
Procedures (as amended or supplemented, to the extent necessary), (ii) affords
Seller with all rights, privileges and benefits under the AMH BPO, (iii)
establishes Buyer as the “Stalking Horse Bidder” (as defined in the AMH BPO) for
Seller’s Assets





--------------------------------------------------------------------------------




and (iv) supplements or amends the Bidding Procedures in accordance with this
Agreement, the form and substance of which must be reasonably acceptable to
Buyer and Seller.
“Target Closing Date” has the meaning set forth in Section 12.1.
“Tax” or “Taxes” means all (a) taxes, assessments, duties, levies, imposts,
unclaimed property and escheat obligations or other similar charges imposed by a
Governmental Authority, including all income, franchise, profits, capital gains,
capital stock, transfer, gross receipts, sales, use, transfer, service,
occupation, ad valorem, property, excise, severance, windfall profit, premium,
stamp, license, payroll, employment, social security, unemployment, disability,
environmental, add-on, value-added, withholding (including backup withholding)
and other taxes, assessments, duties, levies, imposts or other similar charges
of any kind (whether payable directly or by withholding and whether or not
requiring the filing of a Tax Return), and all estimated taxes, deficiency
assessments, additions to tax, additional amounts imposed by any Governmental
Authority, penalties and interest and (b) any liability in respect of any items
described in clause (a) above that arises by reason of a Contract, assumption,
transferee or successor liability or operation of Law (including by reason of
participation in a consolidated, combined or unitary Tax Return).
“Tax Return” means any return, declaration, report or information return
(including any related or supporting estimates, elections, schedules,
statements, or information) filed or required to be filed in connection with the
determination, assessment, or collection of any Tax.
“Third Party” means any Person other than a Party to this Agreement or an
Affiliate of a Party to this Agreement.
“Third Party Claim” has the meaning set forth in Section 13.5(b).
“Transaction Documents” means this Agreement and those other documents executed
and/or delivered pursuant to or in connection with this Agreement on the Closing
Date.
“Transfer Taxes” means any sales, use, excise, real property transfer,
registration, documentary, stamp or transfer Taxes, recording fees and similar
Taxes and fees incurred and imposed upon, or with respect to, the property
transfers to Buyer contemplated by this Agreement as well as any interest,
penalty or addition thereto whether disputed or not.
“Treasury Regulations” means the regulations promulgated by the United States
Department of the Treasury pursuant to and in respect of provisions of the Code.
All references herein to sections of the Treasury Regulations shall include any
corresponding provision or provisions of amended, succeeding, similar,
substitute, proposed or final Treasury Regulations.
“Willful Breach” means, with respect to any Party, that such Party knowingly
does one or more of the following: (a) such Party willfully and intentionally
breaches in any material respect (by refusing to perform or taking an action
prohibited) any material pre-Closing covenant, obligation or agreement
applicable to such Party, or (b) such Party willfully and intentionally causes
any of its representations or warranties under this Agreement to not be true and
correct in all material respects after the Execution Date and prior to the
Closing Date. For clarity, if a Party is obligated hereunder





--------------------------------------------------------------------------------




to use its commercially reasonable efforts to perform an action or to achieve a
result, the failure to use such commercially reasonable efforts would constitute
a willful and intentional breach of this Agreement.

1.2    References and Rules of Construction. All references in this Agreement to
Exhibits, Schedules, Articles, Sections, subsections and other subdivisions
refer to the corresponding Exhibits, Schedules, Articles, Sections, subsections
and other subdivisions of or to this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any Articles, Sections,
subsections and other subdivisions of this Agreement are for convenience only,
do not constitute any part of this Agreement, and shall be disregarded in
construing the language hereof. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof,” and words of similar import, refer to this Agreement
as a whole and not to any particular Article, Section, subsection or other
subdivision unless expressly so limited. The word “including” (in its various
forms) means including without limitation. Unless expressly provided to the
contrary, the word “or” is not exclusive. All references to “$” or “dollars”
shall be deemed references to United States dollars. Each accounting term not
defined herein, and each accounting term partly defined herein to the extent not
defined, will have the meaning given to it under GAAP as in effect from time to
time. Pronouns in masculine, feminine or neuter genders shall be construed to
state and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires. Except as expressly
provided otherwise in this Agreement, references to any Law or agreement means
such Law or agreement as it may be amended from time to time. References to any
date shall mean such date in Houston, Texas and for purposes of calculating the
time period in which any notice or action is to be given or undertaken
hereunder, such period shall be deemed to begin at 12:01 a.m. on the applicable
date in Houston, Texas. The word “extent” in the phrase “to the extent” shall
mean the degree or proportion to which a subject or other thing extends, and
such phrase shall not mean simply “if.” If a date specified herein for giving
any notice or taking any action is not a Business Day (or if the period during
which any notice is required to be given or any action taken expires on a date
which is not a Business Day), then the date for giving such notice or taking
such action (and the expiration date of such period during which notice is
required to be given or action taken) shall be the next day which is a Business
Day.

ARTICLE II    
ASSET ACQUISITION

2.1    Asset Acquisition. Upon the terms and subject to (x) the conditions of
this Agreement, and for the consideration specified in Section 3.1 and (y) entry
of the Sale Order pursuant to Sections 363 and 365 of the Bankruptcy Code (and,
if applicable, Sections 1123(a)(5), 1123(b) and 1141(c) of the Bankruptcy Code),
Seller agrees to sell, assign, transfer and convey to Buyer, and Buyer agrees to
purchase, pay for and acquire from Seller all of Seller’s right, title and
interest in and to the following assets (less and except for the Excluded
Assets, such interest of Seller in such assets, collectively, the “Assets”):





--------------------------------------------------------------------------------




(a)    all gathering systems, pipelines, compressor stations and related
facilities located in the Sale Area and generally described on Exhibit E
(collectively, the “Gathering Systems”);
(b)    all Owned Real Property, including the Plant;
(c)    all of the easements, rights-of-way, surface leases, servitudes,
licenses, surface use agreements, crossing rights and other surface or sub
surface interests or rights held by Seller to the extent used or held for use in
connection with the ownership or operation of the other Assets or which are
required for access to the other Assets, including those set forth on Exhibit F,
together with all rights, hereditaments, and appurtenances thereto, excluding
the FCC Licenses (collectively, the “Purchased Rights of Way”);
(d)    all equipment, machinery, fixtures, buildings, structures, improvements
and other real, personal and mixed property, operational or nonoperational,
whether owned or leased, that is used or held for use in connection with the
other Assets or otherwise located in the Sale Area, including (without
limitation) all tubing, pumps, pipes, pipelines, valves, meters, motors,
compressors, compression equipment, line fill, scrubbers, spare parts, pipeline
markers, vents, measurement telemetry, regulators, gathering lines, fittings,
pig launching and receiving equipment, dehydration units, tanks, traps, cathodic
protection units, processing and separation facilities, structures and materials
(in each case) used or held for use in connection with the ownership or
operation of the Gathering Systems, the Plant or the Disposal Wells and as may
be constructed, expanded or extended prior to the Closing Date, including such
items set forth on Exhibit G (Seller’s interest in such properties,
collectively, the “Personal Property”);
(e)    to the extent assignable (provided that Seller will use commercially
reasonable efforts prior to Closing to obtain any necessary Consent to
assignment, without any obligation to incur any out-of-pocket expense or provide
any other consideration), all Permits, other than Real Property Permits (which
are covered by Section 2.1(c)), used or held for use in connection with the
ownership or operation of the other Assets;
(f)    all Assigned Contracts;
(g)    subject to the approval of the transfer of any applicable Assigned FCC
Licenses (but without limiting Section 12.5), all radio and communication
towers, all SCADA systems, all radio and telephone equipment and all licenses
(to the extent assignable) relating thereto, in each case that are used or held
for use in connection with the operation of the other Assets;
(h)    the disposal wells described on Exhibit H;
(i)    all books, records and files, reports, Asset Tax and accounting records,
in each case to the extent relating to the Assets, including (without
limitation): (i) land and title records (including surveys and maps); (ii)
contract files; (iii) correspondence; (iv) facility and pipeline files
(including construction records and imbalance account records); (v) the
Continuing Employee Records; and (vi) environmental, regulatory, accounting and
Asset Tax records; but excluding any





--------------------------------------------------------------------------------




of the foregoing items to the extent comprising or otherwise attributable to the
Excluded Assets (the foregoing, subject to such exclusion, the “Records”);
(j)    all personal computers, and to the extent assignable (provided that
Seller will use commercially reasonable efforts prior to Closing to obtain any
necessary Consent to assignment, without any obligation to incur any
out-of-pocket expense or provide any other consideration), any central SCADA
server and all software associated with any SCADA system included in the Assets,
network equipment and associated peripherals;
(k)    all trucks, cars and vehicles, including those listed on Exhibit I;
(l)    all rights, claims and causes of action (including all audit rights,
rights of indemnity, set-off or refunds and any and all rights and interests of
Seller under any policy or agreement of insurance) of Seller to the extent (and
only to the extent) such rights, claims or causes of action relate to any of the
Assumed Obligations (other than (i) Avoidance Actions which shall be addressed
solely by Section 2.1(n) and (ii) any rights, claims and causes of action
against any Excluded Persons and Entities);
(m)    those licenses granted by the FCC that are held by Seller or an Affiliate
of Seller and described on Exhibit J (the “Assigned FCC Licenses”);
(n)    except (i) as otherwise released pursuant to the Sale Order, (ii) for any
Avoidance Actions against any Excluded Persons and Entities, and (iii) for any
Avoidance Actions specified in Section 2.2(s) and Section 2.2(v), all Avoidance
Actions;
(o)    all rights, claims and causes of action of Seller related to any matter
listed on Schedule 9.11 that Buyer elects to assume in accordance with Section
9.11; and
(p)    all trade credits and accounts receivable of Seller attributable to the
Assets with respect to any period of time from and after the Effective Time or
to any other Assumed Obligations.

2.2    Excluded Assets. Notwithstanding anything contained in Section 2.1 to the
contrary, Seller is not selling, assigning or conveying, and the term “Assets”
shall expressly exclude the following assets of Seller, all of which shall be
retained by Seller (collectively, the “Excluded Assets”):
(a)    all of Seller’s corporate minute books and corporate Tax, or financial
records that relate to Seller’s business generally (including the ownership and
operation of the Assets);
(b)    except to the extent related to any Assumed Obligations, all trade
credits, all accounts receivable, if any, and all other proceeds, income or
revenues attributable to the Assets with respect to any period of time prior to
the Effective Time;
(c)    except to the extent related to any Assumed Obligations, all claims,
causes of action, manufacturers’ and contractors’ warranties and other rights of
Seller arising under or with





--------------------------------------------------------------------------------




respect to (i) any Assets that are attributable to periods of time prior to the
Effective Time including claims for adjustments or refunds, and (ii) any other
Excluded Assets;
(d)    subject to Section 5.1(b), all rights and interests of Seller (i) under
any policy or agreement of insurance or (except to the extent related to any
Assumed Obligations) indemnity, (ii) under any bond or (iii) to any insurance or
condemnation proceeds or awards arising, in each case, from acts, omissions or
events, or damage to or destruction of property, and in each of clauses (i) and
(iii), except to the extent related to any Assumed Obligations;
(e)    all claims of Seller for refunds of or loss carry forwards with respect
to Seller Taxes;
(f)    all of Seller’s proprietary computer software, patents, trade secrets,
copyrights, names, trademarks, logos and other intellectual property;
(g)    all documents and instruments and other data or information of Seller
that may be protected by an attorney-client privilege (other than environmental
reports or evaluations);
(h)    all documents and instruments and other data or information that cannot
be disclosed to Buyer as a result of confidentiality arrangements under
agreements with Third Parties (provided that Seller shall use commercially
reasonable efforts to obtain waivers of any such confidentiality arrangements or
permit Buyer to execute a joinder agreement with respect thereto);
(i)    except to the extent related to any Assumed Obligations, all audit rights
arising under any of the Applicable Contracts or otherwise with respect to (i)
any period prior to the Effective Time, with respect to the Assets or (ii) any
of the Excluded Assets;
(j)    documents prepared or received by Seller or its Affiliates with respect
to (i) lists of prospective purchasers for such transactions compiled by Seller
or its Affiliates, (ii) bids submitted by other prospective purchasers of the
Assets or any other interest in the Assets, (iii) analyses by Seller or its
Affiliates of any bids submitted by any prospective purchaser, (iv)
correspondence between or among Seller or its Affiliates or their respective
representatives, and any prospective purchaser other than Buyer, and (v)
correspondence between Seller or its Affiliates or any of their respective
representatives with respect to any of the bids, the prospective purchasers or
the transactions contemplated in this Agreement;
(k)    Seller’s evaluations, estimates and valuations of assets or unliquidated
liabilities, pilot studies, engineering, production, financial or economic
studies, reports or forecasts, and any and all similar forward-looking economic,
evaluative, or financial information relating to the Assets;
(l)    any Assets described in Section 2.1(c), Section 2.1(e) or Section 2.1(f)
that are not assignable (provided that Seller will use commercially reasonable
efforts to obtain any necessary consents to assignment with respect thereto)
after giving effect to the Sale Order;





--------------------------------------------------------------------------------




(m)    the sponsorship of, and all assets attributable to, the Benefit Plans and
any other benefit or compensation plan, program, policy, or arrangement of any
kind at any time sponsored, maintained, contributed to or required to be
contributed to by Seller or any of its Affiliates or under or with respect to
which Seller or any of its Affiliates has (or has had) any Liability;
(n)    all other properties and assets specifically identified on Exhibit K;
(o)    all Excluded Contracts;
(p)    all engagements and similar letters and agreements with Seller’s legal
advisors, it being agreed that Buyer shall have no right to claim, own or waive
any attorney-client or similar privilege in favor of Seller or any of its
Affiliates with respect to the ownership or operation of the Assets;
(q)    all rights of Seller under this Agreement and the other Transaction
Documents;
(r)    any prepayments or good faith or other deposits submitted by any Third
Party under the terms of the Supplemental Bidding Procedures Order;
(s)    Seller’s rights, including any rights of set-off, claims, and causes of
action, including any Avoidance Actions, arising from or relating to (i)
Seller’s acquisition of produced water assets, including produced water
gathering pipelines, facilities, disposal wells, surface leases, and easements,
from Oklahoma Energy Acquisitions, LP or its Affiliates in November 2018, (ii)
Cimarron Express Pipeline LP and (iii) Cause No. 2019-62128 in the 333rd
Judicial District Court of Harris County, TX, styled KFM v. KFM Holdco, LLC;
(t)    all rights, claims and causes of action related to any matter listed on
Schedule 7.6 that Buyer elects not to assume (or is deemed to have elected not
to assume) in accordance with Section 9.11;
(u)    all cash and cash equivalents of Seller;
(v)    all rights, claims and causes of action (including Avoidance Actions)
against any Excluded Persons and Entities; and
(w)    any assets or properties otherwise expressly identified as Excluded
Assets under this Agreement.

2.3    Revenues and Expenses. For purposes of determining the amount of the
adjustment to the Purchase Price provided for in Section 3.3, the principles set
forth in this Section 2.3 shall apply except as expressly provided otherwise in
this Agreement. Subject to the preceding sentence: (i) Seller shall remain
entitled to all of the rights of ownership (including the right to all gathering
fees, transportation fees and other proceeds) and shall remain responsible for
all Operating Expenses, in each case attributable to the Assets for the period
of time prior to the Effective Time, (ii) and subject to the occurrence of the
Closing, Buyer shall be entitled to all of the rights of ownership (including
the right to all gathering fees, transportation fees and other proceeds)
attributable to the Assets for the period of time from and after the Effective
Time, and shall be responsible for all Operating Expenses attributable to the
Assets for the period of time from and after the Effective Time. Such amounts
that are received or paid prior to Closing shall be accounted for in the Closing
Settlement Statement or Final Settlement Statement, as applicable. Such amounts
that are received or paid after Closing but prior to the date of the Final
Settlement Statement shall be accounted for in the Final Settlement Statement.
If after Closing, if not otherwise accounted for in the Closing Settlement
Statement or Final Settlement Statement, (w) Seller receives an invoice for any
Operating Expense for which Buyer is responsible Seller shall promptly remit
such invoice to Buyer for payment, (x) Seller receives any revenues to which
Buyer is entitled Seller shall promptly remit such revenues to Buyer, (y) Buyer
receives an invoice for any Operating Expense for which Seller is responsible
Buyer shall promptly remit such invoice to Seller for payment and (z) Buyer
receives any revenues to which Seller is entitled Buyer shall promptly remit
such revenues to Seller. For the avoidance of doubt, the date an item or work is
ordered is not the date of a transaction for settlement purposes in the Closing
Settlement Statement or Final Settlement Statement, as applicable, but rather
the date on which the item ordered is delivered to the job site, or the date on
which the work ordered is performed, is the relevant date (i.e., on an accrual
basis). “Earned” and “incurred”, as used in this Agreement, shall be interpreted
in accordance with GAAP, as applied by Seller in the ordinary course of business
consistent with past practice, subject to the other provisions of this Section
2.3. Seller shall utilize reasonable interpolative procedures to arrive at an
allocation of production when exact meter readings (including gas production
meters or sales meters) or gauging and strapping data is not available.

2.4    365 Contracts; Cure Costs.
(a)    At the Closing, Buyer shall pay, pursuant to Section 365 of the
Bankruptcy Code, if applicable Section 1123(b)(2) of the Bankruptcy Code, and
the Sale Order, any and all cure and reinstatement costs or expenses that are
required to be paid under Sections 365(b)(1)(A), 365(b)(1)(B) and if applicable
1123(b)(2), or any other applicable provision of the Bankruptcy Code to
effectuate the assumption and assignment of the Assigned Contracts (such costs
or expenses required to be paid by Buyer, the “Cure Costs”); provided that,
Buyer shall not be required to pay (and Seller shall retain and be responsible
for) the amount of Cure Costs with respect to the Gathering Agreements to the
extent the amount of Cure Costs for the Gathering Agreements, in the aggregate,
exceeds Seller’s good faith estimate of the Cure Costs for all Gathering
Agreements, in the aggregate, as set forth on Schedule 2.4(b) as of the
Execution Date by more than $1,000,000.00 (the “Excess Cure Costs”). For the
avoidance of doubt, (i) Buyer shall pay all Cure Costs (other than the Excess
Cure Costs) in cash at such time as is provided in the preceding sentence and
(ii) neither Buyer nor any Buyer Affiliates shall be required to make any
payment of Cure Costs for, and neither Buyer nor any Buyer Affiliates shall
assume or have any obligation for any Liabilities with respect to, any Excluded
Contract.
(b)    Schedule 2.4(b) (as may be amended from time to time or supplemented with
written notice to Buyer) sets forth each 365 Contract and Seller’s good faith
estimate of the amount of the Cure Costs payable in respect of each such 365
Contract (and if no Cure Cost is estimated to be payable in respect of any 365
Contract, the amount of such Cure Cost designated for such 365 Contract shall be
“$0.00”) (as such schedules may from time to time be amended or supplemented
with written notice to Buyer, the “365 Schedule”). Seller shall use its
reasonable best efforts to provide, and to cause the Seller Representatives to
provide, financial and other pertinent information regarding the 365 Contracts,
as is reasonably requested by Buyer, including using Seller’s reasonable best
efforts to furnish Buyer’s financing sources with such financial and other
pertinent information regarding such 365 Contracts as may be reasonably
requested; provided that Seller shall not be required to breach any
confidentiality restriction contained in any 365 Contract.
(c)    Within ten (10) Business Days after the Execution Date, and subject to
Buyer’s rights under Section 2.4(e) below to subsequently amend such
designations, Buyer will deliver to Seller schedules of the 365 Contracts to be
assumed by Seller and assigned to Buyer (as Assigned Contracts) at the Closing
(the “Election Form”). Seller shall commence any necessary proceedings before
the Bankruptcy Court and otherwise take all reasonably necessary actions in
order to determine Cure Costs with respect to any 365 Contracts including
providing sufficient notice in accordance with the Supplemental Bidding
Procedures Order to all counterparties to the 365 Contracts of their assumption
or rejection and providing a schedule of Cure Costs. Any 365 Contracts that are
not set forth on such list of 365 Contracts to be assumed shall be Excluded
Contracts and deemed rejected, and shall be an Excluded Asset for all purposes
hereof.
(d)    Promptly following the Execution Date (and in any event within two (2)
Business Days following commencement of the Chapter 11 Cases), Seller shall file
the 365 Schedule with the Bankruptcy Court and deliver a written notice in a
form reasonably acceptable to Buyer of the proposed assignments of the 365
Contracts that are Assigned Contracts and the proposed Cure Costs for each 365
Contract (consistent with Seller’s good faith estimates set forth on Schedule
2.4(b)) to all non-debtor parties of the 365 Contracts, which notice shall
notify each non-debtor party to such 365 Contract of (i) the proposed Cure Cost
for such 365 Contract and (ii) an objection deadline for such non-debtor party
to object to the proposed Cure Cost. To the extent that any objections are
received from such non-debtor parties in response to such notice, Seller shall
take all reasonably necessary actions (excluding providing any payment of Cure
Costs unless funded by Buyer, but without limiting Seller’s retention of and
responsibility for any Excess Cure Costs) to resolve such disputes with the
applicable non-debtor party, and all such resolutions with respect to any 365
Contract that is an Assigned Contract shall be acceptable to Buyer in its sole
discretion.
(e)    At any time prior to the Designation Deadline, Buyer shall have the
right, which may be exercised in Buyer’s sole discretion, to provide written
notice to Seller of Buyer’s election to designate any 365 Contract (including
any Contract that is an Assigned Contract immediately before such designation)
(i) as an Excluded Contract and upon such designation such Contract shall
constitute an Excluded Contract and, if applicable, shall cease to constitute an
Assigned Contract or (ii) to the extent not already rejected, as an Assigned
Contract and upon such designation Seller shall use commercially reasonable
efforts to effect the assumption of such 365 Contract by the applicable Seller
in accordance with the Bankruptcy Code and, if Seller is successful in effecting
such assumption, such 365 Contract shall constitute an Assigned Contract and
shall cease to constitute an Excluded Contract. If a 365 Contract is subject to
a cure dispute or other dispute as to the assumption or assignment of such 365
Contract that has not been resolved to the mutual satisfaction of Buyer and
Seller prior to the Designation Deadline, then the Designation Deadline shall be
extended (but only with respect to such 365 Contract) to no later than the
earliest of (A) the date on which such dispute has been resolved to the mutual
satisfaction of Buyer and Seller, (B) the date on which such 365 Contract is
deemed rejected by operation of Sections 365(d)(4) or 1123(b)(2) of the
Bankruptcy Code, as applicable, or (C) the date required by the Bankruptcy Court
and set forth in the Sale Order. The Election Form shall be deemed automatically
amended to reflect changes made pursuant to this Section 2.4(e).
(f)    If Buyer exercises its rights in Section 2.4(e) above to designate a 365
Contract (including a 365 Contract that was an Assigned Contract immediately
before such designation) as an Excluded Contract, there shall be no change in
the Purchase Price as a result of such designation or change in designation.
(g)    Notwithstanding anything in this Agreement to the contrary, Seller shall
not reject any 365 Contracts without the prior written consent of Buyer in its
sole discretion; provided that, after the Designation Deadline, Seller may
reject Excluded Contracts without the consent of Buyer so long as such 365
Contracts were identified to Buyer in writing prior to the Designation Deadline.
In the event that Seller identifies (whether before or after the Designation
Deadline) any additional 365 Contracts capable of being assumed or rejected that
were not previously identified as such, Seller shall promptly notify Buyer of
(i) such 365 Contracts and (ii) Seller’s good faith estimate of the amount of
the Cure Costs payable in respect of each such 365 Contract. For the avoidance
of doubt, Buyer may designate each such additional 365 Contract described in the
immediately preceding sentence as an Assigned Contract or Excluded Contract
pursuant to this Section 2.4(e), notwithstanding the passage of the Designation
Deadline. The Election Form shall be deemed automatically amended to reflect
changes made pursuant to this Section 2.4(g).
(h)    Notwithstanding anything in this Agreement to the contrary, including
Section 2.4(e) above, the Gathering Agreements shall at all times constitute
Assigned Contracts and shall be assigned to Buyer at the Closing.

2.5    Consents for 365 Contracts and Purchased Rights of Way. For all purposes
of this Agreement (including all representations and warranties of Seller
contained herein), Seller shall be deemed to have obtained all required consents
(including all Required Consents) in respect of the assumption and assignment of
any 365 Contract or Purchased Right of Way if, and to the extent that,
(i) Seller has properly served under the Bankruptcy Code notice of assumption
and/or assignment on the counterparty to such 365 Contract or Purchased Right of
Way, (ii) any objections to assumption and/or assignment filed by such
counterparty have been withdrawn or overruled (including pursuant to the Sale
Order or other order of the Bankruptcy Court), and (iii) pursuant to the Sale
Order, Seller is authorized to assume and assign such 365 Contract or Purchased
Right of Way to Buyer pursuant to section 365 of the Bankruptcy Code or
otherwise and any applicable Cure Costs have been satisfied by Buyer as provided
in this Agreement.

ARTICLE III    
PURCHASE PRICE; DEPOSIT

3.1    Purchase Price. The consideration for the transfer of the Assets and the
transactions contemplated hereby shall be (a) the assumption of the Assumed
Obligations and (b) an amount equal to $85,250,000.00 to be paid in cash by
Buyer to Seller, by wire transfer in same day funds at Closing as provided for
in this Agreement (the “Purchase Price”).

3.2    Deposit.
(a)    On or before 5:00 p.m. (Central Prevailing Time) on the first Business
Day after the Execution Date, Buyer shall deposit into the Escrow Account, by
wire transfer in same day funds, the sum of $8,525,000.00 (such amount, together
with any interest earned thereon, the “Deposit”). If the Closing occurs, the
Deposit shall be applied toward the Adjusted Purchase Price at Closing pursuant
to Section 12.3.
(b)    If this Agreement is terminated in accordance with Section 14.1, the
provisions of Section 14.2 shall be applicable and the Deposit shall be handled
in accordance therewith.

3.3    Adjustments to Purchase Price. The Purchase Price shall be adjusted as
follows, determined on an accrual basis in conjunction with Section 2.3 and
otherwise in accordance with GAAP, as applicable (and the resulting amount shall
be herein called the “Adjusted Purchase Price”):  
(a)    The Purchase Price shall be adjusted upward by the following amounts
(without duplication):
(i)    an amount equal to all non-reimbursed Operating Expenses paid (whether
prepaid or otherwise) by Seller that are allocable to Buyer pursuant to
Section 2.3;
(ii)    the amount of all Asset Taxes prorated to Buyer in accordance with
Section 16.2 but paid or payable by Seller;
(iii)    to the extent that any Third Party owes a Pipeline Imbalance as of the
Effective Time to any Seller, an amount equal to the product of (A) the
underdelivered volumes times (B) $1.50/MMBtu for gaseous Hydrocarbons; and an
amount equal to the product of (X) the underdelivered volumes times (Y)
$16.50/Bbl for liquid Hydrocarbons
(iv)    an amount equal to $825,000.00, to account for Seller’s general and
administrative costs and expenses related to the ownership and management of the
Assets during the period between the Effective Time and Closing; and
(v)    any other amount provided for elsewhere in this Agreement or otherwise
agreed in writing by Seller and Buyer.
(b)    The Purchase Price shall be adjusted downward by the following amounts
(without duplication):
(i)    an amount equal to all revenues received by Seller attributable to the
operation of the Assets during the Interim Period (for clarity, excluding,
amounts received by Seller for the sale of Hydrocarbons marketed or otherwise
sold for the account of Third Parties, net of any fees or other amounts retained
by Seller for Seller’s account out of such amounts, the allocation of which fees
and other amounts are addressed in Section 2.3);
(ii)    the amount of all Asset Taxes prorated to Seller in accordance with
Section 16.2 but paid or payable by Buyer;
(iii)    to the extent that the Seller Parties owe a Pipeline Imbalance as of
the Effective Time to any Third Party, an amount equal to the product of (A) the
underdelivered volumes times (B) $1.50/MMBtu for gaseous Hydrocarbons; and an
amount equal to the product of (X) the underdelivered volumes times (Y)
$16.50/Bbl for liquid Hydrocarbons;
(iv)    an amount equal to all non-reimbursed Operating Expenses paid (whether
prepaid or otherwise) by Buyer that are allocable to Seller pursuant to
Section 2.3; and
(v)    any other amount provided for elsewhere in this Agreement or otherwise
agreed in writing by Seller and Buyer.

3.4    Closing Settlement Statement; Final Settlement Statement.
(a)    Not less than five (5) Business Days prior to the Closing, Seller shall
prepare and submit to Buyer for review a draft settlement statement (the
“Closing Settlement Statement”) that shall set forth Seller’s good faith
estimate of the Adjusted Purchase Price, reflecting each proposed adjustment to
be made in accordance with this Agreement as of the date of preparation of such
Closing Settlement Statement and the calculation of the adjustments used to
determine such amount (provided that, to the extent actual amounts are not
available for any particular adjustment as of the date of preparation, such
adjustment shall reflect Seller’s good faith estimate based on all information
reasonably available to Seller at the time, including estimated Operating
Expenses for the period between the Effective Time and the month the Closing
occurs), together with the designation of Seller’s accounts for the wire
transfers of funds as set forth in Section 12.3(d). Within three (3) Business
Days after receipt of the Closing Settlement Statement, Buyer will deliver to
Seller a written report prepared in good faith containing all changes that Buyer
proposes, in good faith, to be made to the Closing Settlement Statement, if any
(including proposed changes to Seller’s good faith estimates, where applicable),
together with a brief explanation of such changes (a “Dispute Notice”). The
Closing Settlement Statement, as agreed upon by the Parties, will be used to
adjust the Purchase Price at Closing; provided that, if the Parties cannot agree
on any adjustment in the Closing Settlement Statement prior to the Closing
(including with respect to any estimated adjustment), Buyer shall deposit into
the Escrow Account a portion of the Purchase Price equal to the positive
difference between Seller’s proposed adjustment and Buyer’s proposed adjustment
(as set forth in the Dispute Notice) for such disputed adjustments (adjusted for
any amounts therein actually agreed by the Parties prior to Closing), and such
amounts shall be credited towards the Adjusted Purchase Price at Closing,
subject to resolution as between the Parties prior to the Final Settlement Date
or, if applicable, as provided in Section 3.5.
(b)    On or before the date that is thirty (30) days following the Closing
Date, a final settlement statement (the “Final Settlement Statement”) will be
prepared by Seller, based on actual revenues and expenses and that takes into
account all final adjustments made to the Purchase Price and shows the resulting
final Adjusted Purchase Price. The Final Settlement Statement shall set forth
the actual allocation of the amounts required by this Agreement. Seller shall
supply reasonable documentation in the possession of Seller or any of its
Affiliates to support the items for which adjustments are proposed or made in
the Final Settlement Statement and a brief explanation of any such adjustments
and the reasons therefor. As soon as practicable, and in any event within
fifteen (15) days after receipt of the Final Settlement Statement, Buyer will
deliver to Seller a Dispute Notice containing any proposed changes to the Final
Settlement Statement and a brief explanation of such changes. Any changes not
included in a Dispute Notice (including any Dispute Notice delivered pursuant to
Section 3.4(a) above) shall be deemed waived, and Seller’s determinations with
respect to all such elements of the Final Settlement Statement that are not
addressed in the Dispute Notice (including any Dispute Notice delivered pursuant
to Section 3.4(a) above) shall prevail. If the final Adjusted Purchase Price set
forth in the Final Settlement Statement is mutually agreed upon by Seller and
Buyer, the Final Settlement Statement and the final Adjusted Purchase Price,
shall be final and binding on the Parties. If the final Adjusted Purchase Price
is (a) more than the Adjusted Purchase Price used at Closing pursuant to
Section 3.4(a), Seller shall be entitled to receive from Buyer the amount of
such difference, or (b) less than the Adjusted Purchase Price used at Closing
pursuant to Section 3.4(a), Buyer shall be entitled to receive from Seller the
amount of such difference. To that end, within two (2) Business Days after the
final resolution by the Parties of the final Adjusted Purchase Price, the
Parties shall execute and deliver a joint instruction to Escrow Agent requiring
Escrow Agent to disburse to each Party the funds in the Escrow Account to which
such Party is entitled in accordance with the terms hereof; provided that, if
Seller is owed amounts in excess of the amounts in the Escrow Account, then
Buyer shall promptly (and in any event within five (5) Business Days following
the final resolution by the Parties of the final Adjusted Purchase Price) pay to
Seller via wire transfer to the account designated by Seller, the amount of any
such difference. Notwithstanding anything to the contrary herein, in no event
shall Seller be liable to Buyer for any amounts pursuant to this Section 3.4(b)
for amounts other than amounts in the Escrow Account. The Parties shall use
commercially reasonable efforts to resolve any disputes related to the final
Adjusted Purchase Price; provided that, if the Parties are unable to resolve any
such disputes (to the extent set forth in a timely delivered Dispute Notice)
within sixty (60) days after the Closing Date (the “Final Settlement Date”),
then the final Adjusted Purchase Price shall be determined in accordance with
Section 3.5.

3.5    Disputes. If Seller and Buyer are unable to resolve the matters addressed
in the Dispute Notice (if any) by the Final Settlement Date, each of Buyer and
Seller shall within fourteen (14) Business Days thereafter, summarize its
position with regard to such dispute in a written document of ten pages or less
and submit such summaries to the Houston, Texas office of Deloitte Touche
Tohmatsu Limited (“Deloitte”) (or if Deloitte is unable or unwilling to serve as
arbitrator within twenty (20) days after receipt of a written request from the
Parties to serve and absent agreement by the Parties as to a replacement for
such arbitrator within ten (10) Business Days after notification that Deloitte
is unable or unwilling to serve, the arbitrator shall be selected by the
Houston, Texas office of the AAA) (the “Accounting Arbitrator”), together with
the Dispute Notice and any other documentation such Party may desire to submit.
The Accounting Arbitrator shall also be furnished with a copy of this Agreement.
The Parties shall instruct the Accounting Arbitrator that, within twenty (20)
Business Days after receiving the Parties’ respective submissions, the
Accounting Arbitrator shall render a decision choosing either Seller’s position
or Buyer’s position with respect to each matter addressed in any Dispute Notice,
whichever complies more closely to the terms of the Agreement and the materials
described above. The costs of such Accounting Arbitrator shall be borne one-half
by Seller and one-half by Buyer. Any decision rendered by the Accounting
Arbitrator pursuant hereto shall be final, conclusive and binding on Seller and
Buyer and will be enforceable against each of the Parties in any court of
competent jurisdiction. The final Adjusted Purchase Price determined by the
Accounting Arbitrator pursuant to this Section 3.5 shall be final and binding on
the Parties, without right of appeal and enforceable by either Party in any
court of competent jurisdiction. The Accounting Arbitrator shall be authorized
to resolve only the specific disputed aspects of the Final Settlement Statement
submitted by the Parties as provided above and may not award damages, interest
or penalties to any Party with respect to any matter, notwithstanding any AAA
Rules to the contrary. Within two (2) Business Days after the final resolution
by the Accounting Arbitrator of the matters addressed in the Dispute Notice, the
Parties shall execute and deliver a joint instruction to Escrow Agent requiring
Escrow Agent to disburse to each Party the funds in the Escrow Account to which
such Party is entitled in accordance with the terms of such final resolution;
provided that, if Seller is owed amounts in excess of the amounts in the Escrow
Account, then Buyer shall promptly (and in any event within five (5) Business
Days following the final resolution by the Parties of the final Adjusted
Purchase Price) pay to Seller via wire transfer to the account designated by
Seller, the amount of any such difference; provided that, notwithstanding
anything to the contrary herein, in no event shall Seller be liable to Buyer for
any amounts pursuant to this Section 3.5 for amounts other than amounts in the
Escrow Account.

3.6    Allocated Values. The “Allocated Value” for each Asset shall equal the
lesser of (i) the amount set forth for such Asset on Schedule 3.6 (and if there
is no value allocated to an Asset on Schedule 3.6, the Allocated Value of such
Asset shall be $0.00) or (ii) the actual cost to replace such Asset, provided
Seller shall bear the burden of demonstrating such lower cost of replacement to
Buyer’s reasonable satisfaction, and such Allocated Values shall be used in
calculating adjustments to the Purchase Price as provided in Section 5.2(a)(i).

3.7    Withholding. Notwithstanding anything in this Agreement to the contrary,
to the extent that Buyer reasonably determines that it is required by applicable
Law to deduct or withhold from any amounts otherwise payable to Seller pursuant
to this Agreement, Buyer shall be entitled to deduct and withhold from any
consideration otherwise payable or deliverable to Seller pursuant to this
Agreement such amounts as may be required to be deducted or withheld therefrom
under applicable Law; provided that, Buyer shall promptly notify Seller of any
such determination and the Parties shall cooperate in good faith to minimize, to
the extent permissible under applicable Law, the amount of any such deduction or
withholding, including by providing any certificates or forms that are
reasonably requested to establish an exemption from (or reduction in) any
deduction or withholding. To the extent such amounts are so properly deducted or
withheld, and remitted to the applicable Governmental Authority in accordance
with applicable Law, such amounts shall be treated for all purposes of this
Agreement as having been paid to the Person to whom such amounts would otherwise
have been paid absent such deduction or withholding.

ARTICLE IV    
ACCESS/DISCLAIMERS

4.1    Access.
(a)    From and after the Execution Date and up to and including the Closing
Date (or earlier termination of this Agreement) but subject to (i) the other
provisions of this Section 4.1, and (ii) obtaining any consents or waivers from
Third Parties that are required pursuant to the terms of the easements and
Applicable Contracts (including any restrictions therein related to access
during hunting seasons), Seller shall afford to Buyer and its Affiliates and
their respective officers, employees, agents, accountants, attorneys, investment
bankers, consultants and other authorized representatives (the “Buyer
Representatives”), upon prior reasonable notice, reasonable access, during
normal business hours, to the Assets, reasonably appropriate Seller personnel
and all Records and other documents in Seller’s or its Affiliates’ possession,
in each case, to the extent relating to the Assets. Without limiting the
forgoing, Seller shall use commercially reasonable efforts to make available to
Buyer upon the execution of this Agreement (and shall in any event make
available to Buyer within three (3) Business Days after the Execution Date), in
electronic format, all title opinions, abstracts of title, elections, Third
Party brokerage information, reports, records (including, but not limited to,
contract files, records of easements and right-of-ways, and records relating to
environmental and regulatory matters) and other similar data and information in
Seller’s files as may be reasonably necessary in connection with Buyer’s and the
Buyer Representatives’ title due diligence activities with respect to the
Assets.
(b)    From and after the Execution Date to the Closing Date (or earlier
termination of this Agreement), subject to (i) the other provisions of this
Section 4.1, and (ii) obtaining any consents or waivers from Third Parties that
are required pursuant to the terms of the easements and Applicable Contracts
(including any restrictions therein related to access during hunting seasons),
Buyer and the Buyer Representatives shall have inspection rights with respect to
the Environmental Condition of the Assets but such inspection rights shall be
limited to conducting a Phase I Environmental Site Assessment (as defined in the
applicable ASTM International Standards) and limited environmental compliance
review of the Assets and Buyer and the Buyer Representatives shall not conduct
any Phase II Environmental Site Assessment (as defined in the applicable ASTM
International Standards) or operate any equipment or conduct any testing,
boring, sampling, drilling or other invasive investigation activities (in each
case) on or with respect to any of the Assets without the prior written consent
of Seller, which consent may be withheld in Seller’s sole discretion. If Seller
denies a reasonable request by Buyer to undertake any Phase II Environmental
Site Assessment on any Asset, Buyer shall have the right to reduce the Purchase
Price by an amount equal to Buyer’s good faith estimate of the Remediation
Amounts of all Environmental Defects or potential Environmental Defects
identified in Buyer’s Phase I Environmental Site Assessment or limited
compliance review for the relevant Asset as disclosed in writing to Seller at
the time of Buyer’s request to undertake any Phase II Environmental Site
Assessment with respect to such Asset. Notwithstanding anything herein to the
contrary, Buyer and/or any of the Buyer Representatives shall not have access
to, and shall not be permitted to conduct, any environmental due diligence
(including any Phase I Environmental Site Assessment, as defined in the
applicable ASTM International Standards) with respect to any Assets where Seller
does not have the authority to grant access for such due diligence.
(c)    All investigations and due diligence conducted by Buyer or any Buyer
Representative pursuant to Section 4.1(a) or 4.1(b), above, shall be conducted
at Buyer’s sole cost, risk and expense, and any conclusions made from any
examination done by Buyer or any Buyer Representative shall result from Buyer’s
or Buyer Representatives’ own independent review and judgment. Buyer shall
coordinate its access rights and physical inspections of the Assets with Seller
so as not to unreasonably interfere with the conduct of business by Seller or
its Affiliates, and Seller shall have the right to accompany Buyer and any Buyer
Representative in connection with any physical inspection of the Assets at
Seller’s sole cost and expense. Buyer shall, and shall cause all Buyer
Representatives to, abide by all Laws and all of Seller’s safety rules,
regulations, and operating policies while conducting Buyer’s due diligence
evaluation of the Assets, including any environmental or other inspection or
assessment of the Assets (provided that Buyer is provided an advance copy or
otherwise informed of any such rules, regulations and policies), and to the
extent required by any Third Party operator, execute and deliver any access
agreement required by such Third Party operator.
(d)    Buyer hereby releases, indemnifies, defends and holds harmless each
Seller Indemnified Party from and against any and all Liabilities (including any
personal injury, death or loss or damage of property) to the extent arising out
of, resulting from or relating to any office visit, field visit, environmental
property assessment or other due diligence activity conducted by Buyer or any
Buyer Representative with respect to the Assets, EVEN IF SUCH LIABILITIES ARISE
OUT OF OR RESULT FROM, IN WHOLE OR IN PART, THE SOLE, ACTIVE, PASSIVE,
CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT OF A
MEMBER OF THE SELLER INDEMNIFIED PARTIES, EXCEPTING ONLY LIABILITIES TO THE
EXTENT ACTUALLY RESULTING FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY
SELLER INDEMNIFIED PARTY, OR THE MERE DISCOVERY OF A PRE-EXISTING CONDITION BY
BUYER OR BUYER’S REPRESENTATIVE SO LONG AS SUCH DISCOVERY DOES NOT IN AND OF
ITSELF EXACERBATE OR ADVERSELY CONTRIBUTE TO ANY SUCH PRE-EXISTING CONDITION.
(e)    Upon completion of Buyer’s due diligence, Buyer shall remove all
equipment, tools or other property brought onto the Assets in connection with
Buyer’s (or any Buyer Representative’s) due diligence investigation and to the
extent there exists after such due diligence investigation any damage upon the
Assets, Seller shall (i) repair all damage done to the Assets (including the
real property and other assets associated therewith) in connection with Buyer’s
(or any Buyer Representative’s) due diligence investigation, and (ii) restore
the Assets (including the real property and other assets associated therewith)
to the approximate same condition that they were prior to commencement of
Buyer’s (or any Buyer Representative’s) due diligence investigation at Buyer’s
sole cost and expense and without any Third Party cost or expense to Seller or
its Affiliates. Seller shall provide an invoice to Buyer following any such work
and Buyer shall remit payment to Seller for all reasonable and documented
out-of-pocket costs and expenses paid or incurred by Seller in respect of such
repair or restoration within ten (10) days after receipt of such invoice.
(f)    During all periods that Buyer and/or any of the Buyer Representatives are
on the Assets or any lands underlying such Assets, Buyer shall maintain, at its
sole expense, policies of insurance of types and in amounts customary for such
review of Buyer under Section 4.1(a) and Section 4.1(b). Upon request by Seller,
Buyer shall provide evidence of such insurance to Seller prior to entering the
Assets or any lands underlying such Assets.

4.2    Confidentiality. Buyer acknowledges that, pursuant to its right of access
to the Records and the Assets, Buyer will become privy to confidential and other
information of Seller and its Affiliates and the Assets and that such
confidential information shall be held confidential by Buyer and Buyer
Representatives in accordance with the terms of the Confidentiality Agreement.
If the Closing should occur, the foregoing confidentiality restriction on Buyer,
including the Confidentiality Agreement, shall terminate (except as to the
Excluded Assets); provided, that such termination of the Confidentiality
Agreement shall not relieve any party thereto from any liability thereunder for
the breach of such agreement prior to the Execution Date.

4.3    Disclaimers.
(a)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE VII OR
THE CERTIFICATE DELIVERED BY SELLER AT CLOSING, (I) SELLER MAKES NO
REPRESENTATIONS OR WARRANTIES, EXPRESS, STATUTORY OR IMPLIED, AND (II) SELLER
EXPRESSLY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, STATEMENT OR INFORMATION MADE OR COMMUNICATED (ORALLY OR IN WRITING)
TO BUYER OR ANY BUYER REPRESENTATIVE (INCLUDING ANY OPINION, INFORMATION,
PROJECTION OR ADVICE THAT MAY HAVE BEEN PROVIDED TO BUYER BY A MEMBER OF THE
SELLER INDEMNIFIED PARTIES), AND BUYER ACKNOWLEDGES THAT IT HAS NOT RELIED ON
ANY SUCH REPRESENTATION OR WARRANTY.
(b)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE VII OR
THE CERTIFICATE DELIVERED BY SELLER AT CLOSING, SELLER EXPRESSLY DISCLAIMS, AND
BUYER ACKNOWLEDGES THAT IT HAS NOT RELIED UPON, ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED BY ANY MEMBER OF SELLER INDEMNIFIED PARTIES, AS TO
(I) TITLE TO ANY OF THE ASSETS, (II) THE CONTENTS, CHARACTER OR NATURE OF ANY
REPORT OF ANY PETROLEUM ENGINEERING CONSULTANT, OR ANY ENGINEERING, GEOLOGICAL
OR SEISMIC DATA OR INTERPRETATION, RELATING TO THE ASSETS, (III) ANY ESTIMATES
OF THE VALUE OF THE ASSETS OR FUTURE REVENUES GENERATED BY THE ASSETS, (IV) THE
MAINTENANCE, REPAIR, CONDITION, QUALITY, SUITABILITY, DESIGN OR MARKETABILITY OF
THE ASSETS, (V) THE CONTENT, CHARACTER OR NATURE OF ANY INFORMATION MEMORANDUM,
REPORTS, BROCHURES, CHARTS OR STATEMENTS PREPARED BY OR ON BEHALF OF SELLER OR
THIRD PARTIES WITH RESPECT TO THE ASSETS, (VI) ANY OTHER MATERIALS OR
INFORMATION THAT MAY HAVE BEEN MADE AVAILABLE TO BUYER OR ANY BUYER
REPRESENTATIVE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY DISCUSSION OR PRESENTATION RELATING THERETO AND (VII) ANY
IMPLIED OR EXPRESS WARRANTY OF FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT.
EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE VII OR THE
CERTIFICATE DELIVERED BY SELLER AT CLOSING, SELLER FURTHER DISCLAIMS, AND BUYER
ACKNOWLEDGES THAT IT HAS NOT RELIED UPON, ANY REPRESENTATION OR WARRANTY,
EXPRESS, STATUTORY OR IMPLIED, OF MERCHANTABILITY, FREEDOM FROM LATENT VICES OR
DEFECTS, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO MODELS OR SAMPLES OF
MATERIALS OF ANY ASSETS, RIGHTS OF A PURCHASER UNDER APPROPRIATE STATUTES TO
CLAIM DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE OR
CONSIDERATION, IT BEING EXPRESSLY UNDERSTOOD AND AGREED BY THE PARTIES THAT,
BUYER SHALL BE DEEMED TO BE ACQUIRING THE ASSETS IN THEIR PRESENT STATUS,
CONDITION AND STATE OF REPAIR, “AS IS” AND “WHERE IS” WITH ALL FAULTS OR DEFECTS
(KNOWN OR UNKNOWN, LATENT, DISCOVERABLE OR UNDISCOVERABLE), AND THAT BUYER HAS
MADE OR CAUSED TO BE MADE SUCH INSPECTIONS AS BUYER DEEMS APPROPRIATE.
(c)    EXCEPT AS AND TO THE LIMITED EXTENT EXPRESSLY SET FORTH IN ARTICLE VII,
SELLER HAS NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING ANY
MATTER OR CIRCUMSTANCE RELATING TO ENVIRONMENTAL LAWS, THE RELEASE OF HAZARDOUS
MATERIALS OR OTHER MATERIALS INTO THE ENVIRONMENT OR THE PROTECTION OF HUMAN
HEALTH, SAFETY, NATURAL RESOURCES OR THE ENVIRONMENT, OR ANY OTHER ENVIRONMENTAL
CONDITION OF THE ASSETS, AND NOTHING IN THIS AGREEMENT OR OTHERWISE SHALL BE
CONSTRUED AS SUCH A REPRESENTATION OR WARRANTY, AND BUYER ACKNOWLEDGES THAT IT
HAS NOT RELIED UPON ANY SUCH REPRESENTATION OR WARRANTY, AND BUYER SHALL BE
DEEMED TO BE ACQUIRING THE ASSETS “AS IS” AND “WHERE IS” WITH ALL FAULTS FOR
PURPOSES OF THEIR ENVIRONMENTAL CONDITION AND THAT BUYER HAS MADE OR CAUSED TO
BE MADE SUCH ENVIRONMENTAL INSPECTIONS AS BUYER DEEMS APPROPRIATE.
(d)    Seller and Buyer agree that, to the extent required by applicable Law to
be effective, the disclaimers of certain representations and warranties
contained in this Section 4.3 are conspicuous disclaimers for the purpose of any
applicable Law.

ARTICLE V    
CASUALTIES; TRANSFER RESTRICTIONS

5.1    Casualty or Condemnation Loss.
(a)    Notwithstanding anything herein to the contrary, from and after the
Effective Time if Closing occurs, with respect to the Assets, Buyer shall assume
all risk of loss, including with respect to the depreciation of any Asset due to
ordinary wear and tear, and, in each case, Buyer shall not assert such matters
as any Casualty or Condemnation Loss hereunder.
(b)    If, after the Execution Date but prior to the Closing Date, any portion
of the Assets is damaged or destroyed or otherwise impaired by fire, explosion,
tornado, hurricane, earthquake, earth movement, flood, water damage or other
similar casualty or is taken in condemnation or under right of eminent domain
(in each case, a “Casualty or Condemnation Loss”), then Buyer shall nevertheless
be required to close the transactions contemplated by the Agreement without any
change to the Purchase Price, and Seller shall pay to Buyer all sums paid) to
Seller by Third Parties by reason of such Casualty or Condemnation Loss insofar
as with respect to the Assets (net of amounts spent or incurred by Seller prior
to Closing with respect replacement or repair of any such Casualty or
Condemnation Loss) and shall assign, transfer and set over to Buyer or subrogate
Buyer to all of Seller’s and its Affiliates’ right, title and interest (if any)
in insurance claims, unpaid awards and other rights against Third Parties
(excluding any Liabilities, other than insurance claims, of or against any
Seller Indemnified Parties) arising out of such Casualty or Condemnation Loss
insofar as with respect to the Assets; provided, however, that Seller shall
reserve and retain (and Buyer shall assign to Seller) all rights, title,
interests and claims against Third Parties for the recovery of Seller’s costs
and expenses incurred prior to the Closing in pursuing or asserting any such
insurance claims or other rights against Third Parties with respect to any such
Casualty or Condemnation Loss. Except as expressly set forth hereinabove, Seller
shall retain all rights to insurance, condemnation awards and other claims
against Third Parties with respect to the casualty or taking except to the
extent the Parties otherwise agree in writing.

5.2    Consents to Assign.
(a)    With respect to each Consent set forth on Schedule 7.4 with respect to
any Applicable Contract or Purchased Right of Way that is not a 365 Contract
(which Consents for 365 Contracts are addressed in Section 2.4(d)), within five
(5) Business Days after the Execution Date, Seller shall send to the holder of
each such Consent a notice in compliance with the contractual provisions
applicable to such Consent seeking such holder’s consent to the transactions
contemplated hereby. With respect to each such Consent (with respect to any
Applicable Contract or Purchased Right of Way that is not a 365 Contract) that
is not set forth on Schedule 7.4 but is discovered by Buyer prior to Closing,
Buyer shall notify Seller in writing of same within three (3) days of such
discovery. With respect to each Consent (with respect to any Applicable Contract
or Purchased Right of Way that is not a 365 Contract) that is not set forth on
Schedule 7.4 but is discovered by Seller (or is identified by Buyer pursuant to
the preceding sentence) prior to Closing, Seller shall send to the holder of
each such Consent a notice in compliance with the contractual provisions
applicable to such Consent seeking such holder’s consent to the transactions
contemplated hereby as soon as reasonably practicable (but in any event, no
later than two (2) Business Days after discovery of any such Consent). With
respect to any Applicable Contract or Purchased Right of Way, in each case
whether or not such Applicable Contract or Purchased Right of Way is a 365
Contract:
(i)    If Seller fails to obtain a Consent prior to Closing and (A) with respect
to any Applicable Contract or Purchased Right of Way that is not a 365 Contract,
(1) the failure to obtain such Consent would cause the assignment of the Assets
affected thereby to Buyer to be void or voidable or (2) the failure to obtain
such Consent would reasonably result in the termination of an Assigned Contract
or Purchased Rights of Way under the express terms thereof upon the purported
assignment of such Assigned Contract or Purchased Rights of Way to Buyer
pursuant to this Agreement or (B) with respect to any Applicable Contract or
Purchased Right of Way that is a 365 Contract, a party to the Applicable
Contract or Purchased Right of Way relating to such Consent has objected to the
assignment of such Applicable Contract or Purchased Right of Way to Buyer in
accordance with the terms of, or based on, any anti-assignment or consent to
assign provision contained in, such Applicable Contract or Purchased Right of
Way (each Consent as to which (A) or (B) is applicable, a “Required Consent”),
then, unless the Bankruptcy Court has entered an order approving (or, in the
case of clause (B), such objection is resolved to permit) the sale and
assignment of the affected Assets to Buyer pursuant to this Agreement without
obtaining such Required Consent, the Assets (or portions thereof) affected by
such un-obtained Required Consent shall be excluded from the Assets to be
assigned to Buyer at Closing (and shall be considered Excluded Assets hereunder)
and the Purchase Price shall be reduced by the Allocated Value(s) of such Assets
(or portions thereof) so excluded. In the event that any such Consent with
respect to any such excluded Asset (or portion thereof) is obtained during the
Post-Closing Consent Period (or if during the Post-Closing Consent Period the
Bankruptcy Court enters an order providing that (x) such Required Consent is not
required to consummate the sale and assignment of the affected Assets to Buyer
pursuant to this Agreement without obtaining such Required Consent or (y) the
affected Assets may be sold and assigned to Buyer pursuant to this Agreement
free and clear of such Required Consent), then, (A) Seller shall so notify Buyer
and (B) on the tenth (10th) Business Day after the date such Consent is obtained
Seller shall assign the Assets (or portions thereof) that were so excluded as a
result of such previously un-obtained Consent to Buyer pursuant to an instrument
in substantially the same form as the Assignment or ROW Assignment Agreement, as
applicable (and such Assets (or portions thereof) shall no longer be considered
Excluded Assets hereunder) and, contemporaneously with said assignment, Buyer
shall pay all Cure Costs (other than any Excess Cure Costs) with respect to such
Assets that are 365 Contracts and reimburse Seller, by wire transfer in same day
funds to Seller, to an account designated by Seller, an amount equal to all Cure
Costs (other than any Excess Cure Costs) with respect to such Assets previously
paid by Seller.
(ii)    If Seller fails to obtain a Consent prior to Closing and such Consent is
not a Required Consent (or if prior to Closing the Bankruptcy Court enters an
order providing that (x) such Required Consent is not required to consummate the
sale and assignment of the affected Assets to Buyer pursuant to this Agreement
without obtaining such Required Consent or (y) the affected Assets may be sold
and assigned to Buyer pursuant to this Agreement free and clear of such Required
Consent), then the Assets (or portions thereof) subject to such un-obtained
Consent shall nevertheless be assigned by Seller to Buyer at Closing as part of
the Assets and Buyer shall be deemed to have assumed any and all Liabilities for
the failure to obtain any such Consent as part of the Assumed Obligations
hereunder and Buyer shall have no claim against the Seller Indemnified Parties
from any Liability for, the failure to obtain such Consent.
(iii)    Prior to Closing and until the earlier to occur of (x) the effective
date of the Plan and (y) the one hundred twentieth (120th) day after Closing
(the “Post-Closing Consent Period”), with respect to any unobtained Required
Consents with respect to which the Bankruptcy Court shall not have entered an
order proving that (x) such Required Consent is not required to consummate the
sale and assignment of the affected Assets to Buyer pursuant to this Agreement
without obtaining such Required Consent or (y) the affected Assets may be sold
and assigned to Buyer pursuant to this Agreement free and clear of such Required
Consent, Seller shall use its commercially reasonable efforts to obtain such
Required Consents; provided, however, that Seller shall not be required to incur
any Liability, pay any money or provide any other consideration in order to
obtain any such Consent. Buyer shall use its commercially reasonable efforts
(without any obligation to incur any Liability, pay money or provide any other
consideration) to assist and cooperate with Seller in furtherance of Seller’s
efforts pursuant to this Section 5.2(a)(iii).

ARTICLE VI    
[RESERVED]

ARTICLE VII    
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller represents and warrants to Buyer the following:

7.1    Organization, Existence. Each Seller is a limited liability company duly
formed and validly existing under the Laws of the State of Delaware. Seller has
all requisite power and authority to own and operate its property (including the
Assets) and to carry on its business as now conducted. Seller is duly licensed
or qualified to do business as a foreign entity in the State of Oklahoma, except
where the failure to be so qualified would not reasonably be expected to have a
Material Adverse Effect.

7.2    Authorization. Seller has full power and authority to enter into and,
subject to the entry of the Supplemental Bidding Procedures Order and the entry
of the Sale Order (and provided no stay exists with respect thereto), perform
this Agreement and the Transaction Documents to which it is a party and the
transactions contemplated herein and therein. The execution, delivery and
performance by Seller of this Agreement have been, and each Transaction Document
to which it is or will be a party will be, duly and validly authorized and
approved by all necessary limited liability company action on the part of
Seller. This Agreement is, and each Transaction Document to which Seller is or
will be a party when executed and delivered by Seller will be, subject to
requisite Bankruptcy Court approval following the filing of the Chapter 11
Cases, the valid and binding obligation of Seller and enforceable against Seller
in accordance with their respective terms, subject to the effects of bankruptcy,
insolvency, reorganization, moratorium and similar Laws affecting the rights of
creditors generally.

7.3    No Conflicts. Except as set forth on Schedule 7.3, and assuming the
receipt of all consents (including any Consent) required to effect the
transactions contemplated herby and the waiver of all Preferential Purchase
Rights (if any) applicable to the transactions contemplated hereby the
execution, delivery and performance by Seller of this Agreement and each
Transaction Document to which it is or will be a Party and the consummation of
the transactions contemplated herein and therein do not and will not in any
material respect (a) conflict with or result in a breach of any provisions of
the organizational documents or other governing documents of Seller or (b)
subject to the entry of the Sale Order (and provided no stay exists with respect
thereto), result in a default or give rise to any right of termination,
cancellation or acceleration or, except for Permitted Encumbrances, result in
the creation of any Encumbrance under any of the terms, conditions or provisions
of any Applicable Contract, note, bond, mortgage or indenture to which Seller is
a party or by which Seller or any of the Assets may be subject or bound or (c)
subject to the entry of the Sale Order (and provided no stay exists with respect
thereto), violate any Law applicable to Seller or any of the Assets, except in
the case of clauses (b) and (c) where such default, Encumbrance, termination,
cancellation, acceleration or violation would not have a Material Adverse
Effect.

7.4    Consents. To Seller’s Knowledge, except (a) as set forth in Schedule 7.4,
(b) for Preferential Purchase Rights, (c) under Contracts that are terminable
without cost upon not greater than sixty (60) days’ notice, (d) for Customary
Post Closing Consents and (e) for compliance with the HSR Act, if applicable,
after giving effect to the entry of the Sale Order (and provided no stay exists
with respect thereto) there are no consents to assignment, prohibitions on
assignments or requirements to obtain consents from any Third Party (in each
case) that are required in connection with the consummation of the transactions
contemplated by this Agreement (and the Instruments of Conveyance) by Seller or
any of its Affiliates (each, a “Consent”).

7.5    Foreign Person. Seller (or, if Seller is an entity disregarded as
separate from any other Person within the meaning of Section 301.7701-3(a) of
the Treasury Regulations, Seller’s regarded owner) is not a “foreign person”
within the meaning of either Section 1445 or Section 1446(f) of the Code.

7.6    Claims and Litigation. Except as set forth on Schedule 7.6, as of the
Execution Date, there is no lawsuit, action, administrative or arbitration
proceeding or litigation by any Person by or before any Governmental Authority
or arbitrator, pending or, to Seller’s Knowledge, threatened in writing against
Seller with respect to the Assets or which questions the validity of this
Agreement or which could reasonably be likely to materially impair the ability
of Seller to consummate the transactions contemplated hereby. For purposes of
this Section 7.6, “threatened” shall mean that a Third Party has stated in
writing the intention to pursue legal recourse against Seller.

7.7    Material Contracts.
(a)    To Seller’s Knowledge, Schedule 7.7(a) sets forth all Applicable
Contracts of the type described below as of the Execution Date (collectively,
the “Material Contracts”):
(i)    any Applicable Contract that is a Hydrocarbon purchase and sale,
transportation, gathering, treating, processing or similar Contract that is not
terminable without penalty on ninety (90) days’ or less notice;
(ii)    any Applicable Contract that constitutes a lease under which Seller is
the lessor or the lessee of real or personal property that (A) cannot be
terminated by Seller without penalty upon thirty (30) days’ or less notice and
(B) involves an annual base rental of more than $50,000;
(iii)    any Applicable Contract that is an indenture, mortgage, loan, credit
agreement, sale-leaseback, guaranty of any obligation, bond, letter of credit or
similar financial Contract (a “Debt Instrument”);
(iv)    any Applicable Contract for the sale, lease or exchange, of Seller’s
interest in the Assets;
(v)    any Applicable Contract that can reasonably be expected to result in (A)
aggregate payments by or on behalf of Seller or (B) aggregate revenues paid to
Seller, in each case, of more than $200,000 during the current or any subsequent
fiscal year or $500,000 in the aggregate over the term of such Applicable
Contract (in each case, based solely on the terms thereof);
(vi)    any Applicable Contract between Seller and any Affiliate of Seller that
will be binding on Buyer after the Effective Time;
(vii)    any Applicable Contract, the primary purpose of which is to provide
indemnity rights;
(viii)    any Applicable Contract that (A) contains or constitutes an existing
area of mutual interest agreement or (B) includes non-competition restrictions,
non-solicitation or no-hire obligations;
(ix)    any Applicable Contract that constitutes a partnership agreement or
similar Contract (in each case, excluding any Tax partnership agreements); and
(x)    any Applicable Contract that is a collective bargaining or other
Contracts or agreements with any labor union or labor organization (“CBA”).
(b)    Except as set forth on Schedule 7.7(b) or Schedule 7.6, there exist no
material defaults under the Material Contracts by Seller or, to Seller’s
Knowledge, by any other Person that is a party to such Material Contracts.

7.8    No Violation of Laws. Except as set forth on Schedule 7.8, to Seller’s
Knowledge, Seller is not in material non-compliance with or in material
violation of any applicable Laws (other than Environmental Laws) with respect to
the ownership and operation of the Assets.

7.9    Preferential Purchase Rights. Except as set forth on Schedule 7.9, there
are no preferential purchase rights, rights of first refusal, drag-along rights,
tag-along rights or other similar rights that are applicable to the transfer of
the Assets in connection with the transactions contemplated hereby (each a
“Preferential Purchase Right”) that will not be extinguished pursuant to the
Sale Order.

7.10    Current Commitments. Schedule 7.10 sets forth, as of the Execution Date,
all outstanding authorities for expenditures or other written capital proposals
proposed by Seller to any Third Party or proposed by any Third Party to Seller,
to conduct operations (“AFEs”) relating to the Assets that are in excess of
$50,000 and for which all of the activities anticipated in such AFEs have not
been (or that are not reasonably expected to be) completed on or before the
Effective Time.

7.11    Asset Taxes. To Seller’s Knowledge, except as set forth on
Schedule 7.11, (a) all Tax Returns relating to or prepared in connection with
material Asset Taxes that are required to be filed by Seller have been timely
filed and all such Tax Returns are correct and complete in all material
respects, (b) all material Asset Taxes that are or have become due have been
timely paid in full, and Seller is not delinquent in the payment of any such
Taxes, or, in either case, such Taxes are currently being contested in good
faith by Seller, (c) there is not currently in effect any extension or waiver of
any statute of limitations of any jurisdiction regarding the assessment or
collection of any material Asset Taxes, (d) there are no administrative or
judicial proceedings by any taxing authority pending or in progress relating to
or in connection with any material amounts of Asset Taxes, (e) all Asset Tax
withholding and deposit requirements imposed by applicable Laws with respect to
any of the Assets have been satisfied in all material respects, (f) no claim has
been made by a Governmental Authority in a jurisdiction where Seller does not
file Tax Returns with respect to Asset Taxes that Seller is or may be subject to
taxation by that jurisdiction with respect to Asset Taxes and (g) no Asset is
subject to any tax partnership agreement or provisions requiring a partnership
income tax return to be filed under Subchapter K of Chapter 1 of Subtitle A of
the Code or any similar state statute.

7.12    Brokers’ Fees. Seller has incurred no responsibility, liability or
expense, contingent or otherwise, for brokers’ fees or finders’ fees, agent’s
commissions or other similar forms of compensation relating to the transactions
contemplated by this Agreement or the Transaction Documents for which Buyer or
any Affiliate of Buyer shall have any responsibility.

7.13    Bonds and Credit Support. Schedule 7.13 lists all Asset Credit Support.

7.14    Pipeline Imbalances. To Seller’s Knowledge, Schedule 7.14 sets forth all
material Pipeline Imbalances as of the date set forth in such Schedule.

7.15    Owned Real Property; Rights of Way.
(a)    Schedule 7.15(a) lists the real property owned by Seller and used or held
for use in connection with the ownership or operation of the Gathering Systems,
the Plant or the Disposal Wells, together with all buildings and other
structures, facilities, improvements or fixtures located thereon or attached
thereto (the “Owned Real Property”).
(b)    Seller has, in all material respects, Good and Defensible Title to all
Owned Real Property (regardless of whether or not such Owned Real Property is
listed in Schedule 7.15(a)) in fee simple, free and clear of all Encumbrances,
other than Permitted Encumbrances.
(c)    Schedule 7.15(c) lists all material easements, rights-of-way, surface
leases, servitudes, licenses, surface use agreements, crossing rights and other
surface or sub surface interests (other than the Owned Real Property and FCC
Licenses) or rights held by Seller used or held for use in connection with the
ownership or operation of the Gathering Systems, the Plant or the Disposal Wells
or which are required for access to the Gathering Systems, the Plant or the
Disposal Wells or any Owned Real Property (the “ROW Interests”).
(d)    Seller holds the rights granted to it under ROW Interests (regardless of
whether such ROW Interests are listed in Schedule 7.15(c)), free and clear of
all Encumbrances, other than Permitted Encumbrances.
(e)    Except as otherwise set forth on Schedule 7.15(e), (i) all pipelines
included in the Assets are located on lands subject to the ROW Interests or on
Owned Real Property and (ii) there are no gaps (including any gap arising as a
result of any breach by Seller of the terms of any such ROW Interests or Owned
Real Property) in such ROW Interests or Owned Real Property, other than, as to
clause (i) and clause (ii), as could not reasonably be expected to adversely
affect in any material respect the ability of Buyer to own and operate the
Gathering Systems, the Plant or the Disposal Wells from and after the Closing in
the ordinary course of business as currently conducted by Seller.
(f)    There is no pending, or to Seller’s Knowledge, threatened taking (whether
permanent, temporary, whole or partial) of any part of the Assets by reason of
condemnation, and no such action in condemnation is pending.
(g)    Seller is not in default of any ROW Interests, other than any defaults as
would not reasonably be expected to result in the loss of any material right
under such ROW Interest or adversely affect in any material respect the ability
of Buyer to own and operate the Gathering Systems, the Plant or the Disposal
Wells from and after the Closing in the ordinary course of business as currently
conducted by Seller. Seller has not received any written notice of any alleged
or threatened default or termination, under the terms of any ROW Interests that,
in each case, would reasonably be expected to result in a material impairment or
loss of title to any of the ROW Interests, other than any such impairments that
would not reasonably be expected to adversely affect the ability of Buyer to own
and operate the Gathering Systems, the Plant or the Disposal Wells from and
after the Closing in the ordinary course of business as currently conducted by
Seller.
(h)    The representations and warranties contained in this Section 7.15 are the
only representations and warranties being made with respect to real property,
including Real Property Permits.

7.16    Insurance. Schedule 7.16 sets forth a true and complete list and
description of all insurance policies in force with respect to the Assets as of
the Execution Date (the “Applicable Policies”).

7.17    Personal Property. To Seller’s Knowledge, all equipment used or held for
use in connection with the Assets, has been maintained in working order and
operating condition in all material respects and is adequate for normal
operation of the Assets in all material respects consistent with current
practices, ordinary wear and tear excepted.

7.18    Permits. To Seller’s Knowledge, (a) all necessary Permits with respect
to the ownership or operation of the Gathering Systems, the Plant, and the
Disposal Wells within the five (5)-year period prior to the Execution Date have
been obtained and maintained by Seller and (b) there exists no material uncured
violation of the terms and provisions of any such Permits. Neither Seller nor
its Affiliates has received any written notice of from a Governmental Authority
claiming the lack of a Permit or default under any Permit with respect to any
Asset operated by Seller or its Affiliate.

7.19    Environmental Matters.
(a)    Except as set forth in Schedule 7.19(a) and any such failure to comply or
obtain solely to the extent such failure would give rise to an Excluded
Liability and not materially interfere with or prevent material compliance by
Buyer after the Closing with any Environmental Law or the terms of any
Environmental Permits issued pursuant thereto in connection with the ownership
and operation of the Assets, Seller is and (to Seller’s Knowledge with respect
to any portion of such five (5)-year period prior to the date Seller acquired
the Assets) within the five (5)-year period prior to the Execution Date has been
in compliance in all material respects with all applicable Environmental Laws
with respect to the ownership and operation of the Assets and has obtained and
is and (to Seller’s Knowledge with respect to any portion of such five (5)-year
period prior to the date Seller acquired the Assets) within the five (5)-year
period prior to the Execution Date has been in compliance with all material
Environmental Permits required under applicable Law in connection with the
ownership and operation of the Assets.
(b)    (i) with respect to the Assets, Seller (or, to Seller’s Knowledge, any
other Person to the extent giving rise to Liability for Seller) has not
Released, transported, treated or stored or, to Seller’s Knowledge, exposed any
Person to any Hazardous Materials and (ii) Seller has not received written
notice from any Person of any Release or exposure of any Person to Hazardous
Materials concerning any of the Assets in each case of (i) or (ii) that would
(A) materially interfere with or prevent material compliance by Seller with any
applicable Environmental Law or the terms of any Environmental Permits issued
pursuant thereto or (B) result in any material Liability of Seller (other than
Excluded Liabilities) to any Person under applicable Environmental Law.
(c)    There are no Environmental Conditions that would reasonably likely result
in any material Environmental Liability (other than Excluded Liabilities).
(d)    Each Disposal Well drilled by Seller and, to Seller’s Knowledge, each
Disposal Well drilled by an Affiliate of Seller or a Third Party, has been
drilled, constructed, cased, and completed in accordance in all material
respects with all applicable Laws, including Environmental Laws.
(e)    The representations and warranties contained in Section 7.18 and this
Section 7.19 are the only representations and warranties being made with respect
to compliance with or liability under Environmental Laws or with respect to any
Environmental Condition or any environmental or occupational health and safety
matter, including natural resource.

7.20    FCC Matters. Schedule 7.20 sets forth a true and complete list of all
FCC Licenses held by Seller primarily for use in connection with the ownership
or operation of the Gathering Systems or Plant (the “Applicable FCC Licenses”).
For each Applicable FCC License, Schedule 7.20 sets forth (a) name of the
licensee, (b) the FCC call sign, (c) the authorized channel(s), (d) the
geographic area of authorization and (e) the date of original issuance or, if
applicable, last renewal. Except for Permitted Encumbrances, all FCC Licenses
are owned by the applicable licensee free and clear of all Encumbrances. There
is no proceeding pending before the FCC or, to Seller’s Knowledge, threatened,
with respect to any Applicable FCC License.

7.21    Labor and Employment.
(a)    Seller (with respect to the Assets and the Business Employees) is neither
party to, nor bound by, any CBA; there are no CBAs or any other any
labor-related agreements or arrangements that pertain to any Business Employees;
and no Business Employees are represented by any labor union or other labor
organization with respect to their employment with Seller. To Seller’s
Knowledge, in the past three (3) years, there have been no labor organizing
activities with respect to any Business Employees or relating to or affecting
the Assets. In the past three (3) years, there has been no actual or, to
Seller’s Knowledge, threatened in writing unfair labor practice charges,
material grievances, labor-related grievances or arbitrations, strikes,
lockouts, work stoppages, slowdowns, picketing, hand billing or other material
labor disputes against or affecting Seller (with respect to the Assets or
Business Employees).
(b)    Seller (with respect to the Assets and the Business Employees) is, and
for the last three (3) years has been, in compliance in all material respects
with all applicable Laws respecting labor, employment and employment practices.

7.22    Benefit Plans. Neither Seller nor any of its Affiliates has any, or is
reasonably expected to have any, current or contingent liability or obligation:
(i) under Title IV of ERISA; or (ii) on account of at any time being considered
a single employer under Section 414 of the Code with any other Person. No
Liability under Section 302 or Title IV of ERISA has, during the immediately
preceding six (6) years, been incurred by any of Seller, its Affiliates or any
of their respective ERISA Affiliates or their respective predecessors that has
not been satisfied in full, and no condition exists that presents a risk to any
of Seller, its Affiliates or any such ERISA Affiliate of incurring any such
Liability.

ARTICLE VIII    
BUYER REPRESENTATIONS AND WARRANTIES
Buyer represents and warrants to Seller the following:

8.1    Organization; Existence. Buyer is a limited liability company, duly
formed, validly existing and in good standing under the Laws of the State of
Delaware and has all requisite power and authority to own and operate its
property and to carry on its business as now conducted. Buyer is duly licensed
or qualified to do business as a foreign limited liability company in Oklahoma.

8.2    Authorization. Buyer has full power and authority to enter into and
perform this Agreement and the Transaction Documents to which it is a party and
the transactions contemplated herein and therein. The execution, delivery, and
performance by Buyer of this Agreement have been, and of each Transaction
Document to which it is or will be a party will be, duly and validly authorized
and approved by all necessary limited liability company action on the part of
Buyer. This Agreement is, and each Transaction Document to which Buyer is or
will be a party when executed and delivered by Buyer will be, the valid and
binding obligation of Buyer and enforceable against Buyer in accordance with
their respective terms, subject to the effects of bankruptcy, insolvency,
reorganization, moratorium, and similar Laws affecting the rights of creditors
generally.

8.3    No Conflicts. The execution, delivery, and performance by Buyer of this
Agreement and each Transaction Document to which it is or will be a Party and
the consummation of the transactions contemplated herein and therein will not in
any material respect (a) conflict with or result in a breach of any provisions
of the organizational or other governing documents of Buyer or (b) result in a
default or give rise to any right of termination, cancellation or acceleration
or result in the creation of any Encumbrance under any of the terms, conditions
or provisions of any note, bond, mortgage or indenture to which Buyer is a party
or by which Buyer or any of its property may be subject or bound or (c) violate
any Law applicable to Buyer or any of its property, except in the case of
clauses (b) and (c) where such default, Encumbrance, termination, cancellation,
acceleration or violation would not have a material adverse effect upon the
ability of Buyer to consummate the transactions contemplated by this Agreement
or the Transaction Documents to which it is or will be a Party or perform its
obligations hereunder or thereunder.

8.4    Consents. Except (a) as set forth in Schedule 8.4, (b) for Customary Post
Closing Consents and (c) for compliance with the HSR Act, if applicable, there
are no consents, approvals, authorizations or other restrictions on assignment,
including requirements for consents from Third Parties to any assignment, that
are required or would be applicable in connection with the consummation of the
transactions contemplated by this Agreement or any Transaction Document by
Buyer.

8.5    Bankruptcy. There are no bankruptcy, reorganization or receivership
proceedings pending, being contemplated by or, to Buyer’s Knowledge, threatened
against Buyer or any Affiliate of Buyer, and Buyer is not insolvent or generally
not paying its debts when they become due.

8.6    Claims and Litigation. There is no lawsuit, action, administrative or
arbitration proceeding or litigation by any Person by or before any Governmental
Authority or arbitrator, pending, or to Buyer’s Knowledge, threatened in writing
against Buyer or any of its Affiliates that would have a material adverse effect
upon the ability of Buyer to consummate the transactions contemplated by this
Agreement. For purposes of this Section 8.6, “threatened” shall mean that a
Third Party has stated in writing the intention to pursue legal recourse against
Buyer or any of its Affiliates.

8.7    Regulatory. As of the Closing Date, Buyer (or, if applicable, Buyer’s
operating Affiliate) shall be qualified under all applicable Laws to own,
operate and hold the Assets, and the consummation of the transactions
contemplated in this Agreement will not cause Buyer (or, if applicable, Buyer’s
operating Affiliate) to be disqualified as such an owner, operator or lessee. To
the extent required by any applicable Laws, as of the Closing Date, Buyer (or,
if applicable, Buyer’s operating Affiliate) (a) will have lease bonds, area-wide
bonds or any other surety bonds as may be required by, and in accordance with,
all applicable Laws governing the ownership of the Assets, including those set
forth on Schedule 7.13 and (b) will have filed any and all required reports
necessary for such ownership or lease with all Governmental Authorities having
jurisdiction over such ownership or lease, in each case of (a) and (b), except
where the failure to do so would not have a material adverse effect upon the
ability of Buyer to consummate the transactions contemplated by this Agreement.

8.8    Financing. Buyer shall have as of the Closing Date, sufficient cash with
which to pay the Purchase Price; and Buyer has, or will have, sufficient cash to
pay on a timely basis all costs required to be paid by Buyer under this
Agreement and the Applicable Contracts as and when due from and after the
Closing. Each Commitment, when delivered to Seller pursuant to Section 9.13,
will be a legal, valid and binding obligation of Buyer and, to the Knowledge of
Buyer, the other parties thereto, in full force and effect, and enforceable
against the parties thereto in accordance with its terms, subject to the effect
of bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
the rights of creditors generally.

8.9    Independent Evaluation. Buyer is sophisticated in the evaluation,
purchase, ownership and operation of midstream assets and related facilities,
including assets similar to the Assets. In making its decision to enter into
this Agreement and the Transaction Documents to which it is or will be a Party
and to consummate the transaction contemplated hereby and thereby, except to the
extent of Seller’s express representations and warranties in Article VII, Buyer
has relied or shall rely on its own independent investigation and evaluation of
the Assets, which investigation and evaluation was done by Buyer and its own
legal, Tax, economic, environmental, engineering, geological and geophysical
advisors. In entering into this Agreement, Buyer acknowledges that it has relied
solely upon the aforementioned investigation and evaluation and not on any
factual representations or opinions of Seller or any representatives or
consultants or advisors engaged by or otherwise purporting to represent Seller
or any Affiliate of Seller (except the specific representations and warranties
of Seller set forth in Article VII). Buyer hereby acknowledges that, other than
the representations and warranties made in Article VII, neither Seller nor any
representatives, consultants or advisors of Seller or its Affiliates make or
have made any representation or warranty, express or implied, at Law or in
equity, with respect to the Assets.

8.10    Brokers’ Fees. Buyer has incurred no responsibility, liability or
expense, contingent or otherwise, for brokers’ fees or finders’ fees, agent’s
commissions or other similar forms of compensation relating to the transactions
contemplated by this Agreement or the Transaction Documents for which Seller or
Seller’s Affiliates shall have any responsibility.

8.11    Accredited Investor. Buyer is an accredited investor, as such term is
defined in Regulation D of the Securities Act of 1933, as amended, and will
acquire the Assets for its own account and not with a view to a sale or
distribution thereof in violation of the Securities Act of 1933, as amended, and
the rules and regulations thereunder, any applicable state blue sky Laws or any
other applicable securities Laws.

ARTICLE IX    
CERTAIN AGREEMENTS

9.1    Conduct of Business. Except (u) for renewal of expiring insurance
coverage in the ordinary course of business, (v) as set forth on Schedule 9.1,
(w) for the operations covered by the capital commitments described on Schedule
7.10, (x) for emergency operations, (y) as required to comply with any
applicable Laws (including by order or directive of the Bankruptcy Court or
fiduciary duty of the boards of managers (or similar governing bodies) of
Seller) or any requirements or limitations resulting from the Chapter 11 Cases,
and (z) as expressly contemplated by this Agreement or expressly consented to in
writing by Buyer:
(a)    Seller agrees that from and after the Execution Date until Closing,
Seller will:
(i)    subject to any interruptions resulting from force majeure, mechanical
breakdown and planned maintenance, maintain the Assets in the usual, regular and
ordinary manner consistent with past practice;
(ii)    maintain the books of account and Records relating to the Assets in the
usual, regular and ordinary manner, in accordance with its usual accounting
practices;
(iii)    give written notice to Buyer as soon as is practicable of any material
damage or casualty to or destruction or condemnation of any of the Assets of
which Seller has Knowledge;
(iv)    use commercially reasonable efforts to pay or cause to be paid all
Operating Expenses and other payments incurred with respect to the Assets
consistent with past practice;
(v)    maintain insurance coverage on the Assets in the amounts and types
described in Schedule 7.16; and
(vi)    give prompt notice (and in any event within one (1) Business Day of
receipt of written notice from any Third Party) to Buyer of any emergency
requiring immediate action, or any emergency action taken, in the face of
serious risk to life, property or the environment (including prevention of
environmental contamination).
(b)    Seller agrees that from and after the Execution Date until Closing,
Seller will not:
(i)    except for capital projects and expenditures set forth on Schedule 7.10
or undertaken as a result of any order of a Governmental Authority, incur or
commit to any capital expenditure with respect to the Assets that is reasonably
expected to result in expenditures greater than $150,000;
(ii)    enter into any Applicable Contract that if entered into on or prior to
the Execution Date, would be required to be listed on Schedule 7.7(a);
(iii)    terminate (unless such instrument terminates pursuant to its express
terms) or materially amend the terms of any Permit or Assigned Contract (or any
Material Contract that could become an Assigned Contract);
(iv)    transfer, sell, mortgage or pledge any of the Assets, other than sales
of obsolete equipment that is no longer necessary in the operation of the Assets
or for which replacement equipment has been obtained;
(v)    settle any suit or litigation or waive any material claims, in each case,
attributable to the Assets and affecting the period after the Effective Time;
(vi)    grant or create any right to Consent to the disposition of, or
Preferential Purchase Rights with respect to, any of the Assets;
(vii)    unless required by Law, (A) enter into, amend, extend or terminate any
CBA or (B) recognize or certify any labor union, labor organization or group of
employees as the bargaining representative for any Business Employees;
(viii)    terminate (other than for cause) any Business Employee or reassign the
duties of (A) a Business Employee such that he or she is no longer a Business
Employee or (B) any other employee of Seller such that he or she would be a
Business Employee; or
(ix)    authorize, agree or commit to do any of the foregoing.
For the avoidance of doubt, the pendency of the Chapter 11 Case and the effects
thereof, including any actions required to be taken by Seller pursuant to an
order of the Bankruptcy Court in connection with the Chapter 11 Case, shall in
no way be deemed a breach of this Section 9.1(b).

9.2    Bonds. Buyer acknowledges that none of Asset Credit Support will be
transferred to Buyer. At or prior to Closing, Buyer shall obtain, or cause to be
obtained in the name of Buyer (or, if applicable, Buyer’s operating Affiliate),
replacements for such Asset Credit Support (in each case, insofar and only to
the extent related to or necessary under an Assigned Contract or as required
under applicable Law) to the extent such replacements are necessary (i) to
consummate the transactions contemplated by this Agreement and/or (ii) to permit
the cancellation of such Asset Credit Support posted by Seller or any of its
controlled Affiliates. In addition, at or prior to Closing, Buyer shall deliver
to Seller evidence of Buyer’s posting of bonds or other security necessary to
replace the Asset Credit Support listed on Schedule 7.13, in each case, insofar
as and only to the extent related to or necessary under an Assigned Contract or
as required under applicable Law. At or prior to Closing, Buyer shall use
commercially reasonable efforts to cooperate with Seller and cause the
cancellation of such Asset Credit Support, including (i) any gross production
tax bond in favor of the Oklahoma Tax Corporation and (ii) discussions with PEPL
to ensure the return of Asset Credit Support provided by or on behalf of Seller
or its Affiliates under any PEPL Contract. Notwithstanding anything to the
contrary herein, in no event shall the PEPL Contract be an Assigned Contract
unless any Asset Credit Support provided by or on behalf of any Seller or
Affiliate of Seller in connection with such Applicable Contract is returned to
Seller at or prior to Closing.

9.3    Notifications. If, prior to Closing, either Seller or Buyer obtains
Knowledge that the other Party has breached a representation, warranty,
covenant, obligation or other agreement under this Agreement, then Seller or
Buyer, as applicable, shall promptly inform such other Party of such breach so
that such other Party may attempt to remedy or cure such breach prior to
Closing; provided that, such notice shall not be deemed and shall not constitute
a waiver of any claim or recourse against the other Party or its Affiliates
(including any claim for indemnity) with respect to any breach by such other
Party of such other Party’s representations, warranties, covenants, obligations
or other agreements, and shall not in any way preclude the right of any Party to
rely on the representations and warranties of the other Party given in this
Agreement or in the certificates delivered by such Party at Closing pursuant to
this Agreement.

9.4    RESERVED.

9.5    Equitable and Other Remedies. The Parties agree that damages may not be a
sufficient remedy to any breach of the provisions of Section 4.2, Section 9.6,
Section 14.3, Section 16.6 or Section 16.8 of this Agreement and the
non-breaching Party may be irreparably and immediately harmed if any of such
provisions of this Agreement are not performed by the other Party or its
Affiliates (as applicable) strictly in accordance with their respective terms.
In the event of a breach of any of the above listed provisions, the
non-breaching Party shall provide written notice and a demand to cease or cure
any such breach; provided that, in the event such breach (a) is not susceptible
to cure or (b) if susceptible to being cured, has not been cured within five (5)
days after delivery of such written notice thereof to the breaching Party, the
non-breaching Party shall have the right, in addition to any other rights such
Party may have, to obtain injunctive relief, without the posting of any bond and
without proof of actual damages, to restrain any breach or any anticipated or
threatened breach by the other Party or obtain specific enforcement of such
terms. Such remedy shall not be deemed to be the exclusive remedy for such
breach of this Agreement, but shall be in addition to all of the remedies at Law
or in equity available to the non-breaching Party.

9.6    Record Retention. Buyer, for a period of seven (7) years following
Closing, will (a) retain the Records, (b) provide Seller, its Affiliates, and
its and their officers, employees and representatives with reasonable access to
the Records during normal business hours for review and copying, and (c) provide
Seller, its Affiliates and its and their officers, employees and representatives
with access, during normal business hours, to materials received or produced
after the Closing relating to any indemnity claim made under Section 13.1(b);
provided that Buyer may destroy Records from time to time and prior to the end
of such period in accordance with its normal document retention policy as long
as Buyer notifies Seller at least thirty (30) days in advance and provides
Seller an opportunity to remove or copy such Records.

9.7    Permits; Operatorship.
(a)    Buyer agrees that it shall be Buyer’s responsibility to obtain the
issuance or transfer of all Permits necessary for the operation of the Assets
after the Closing; provided, however, that Seller shall use commercially
reasonable efforts to cooperate with Buyer’s reasonable efforts to obtain the
transfer of such permits held by Seller (to the extent transferable) at the sole
expense of Buyer.
(b)    Upon the Closing, Buyer shall assume all responsibilities of the operator
of record of the Assets including for all operations, maintenance, repair,
expansion and management activities (including all emergency response and
regulatory compliance).
(c)    As soon as practicable after the Closing, Buyer shall file all such forms
necessary to assume the duties of operator of record of the Gathering Systems
and the Disposal Wells, as applicable, effective as of the Closing.

9.8    HSR Act. If applicable, within ten (10) Business Days following the
execution by Buyer and Seller of this Agreement, Buyer and Seller will each
prepare and simultaneously file with the DOJ and the FTC the notification and
report form required by the HSR Act for the transactions contemplated by this
Agreement, and request early termination of the waiting period thereunder. Buyer
and Seller agree to respond promptly to any inquiries from the DOJ or the FTC
concerning such filings and to comply in all material respects with the filing
requirements of the HSR Act. Buyer and Seller shall cooperate with each other
and, subject to the terms of the Confidentiality Agreement, shall promptly
furnish all information to the other Party that is necessary in connection with
Buyer’s and Seller’s compliance with the HSR Act. To the extent required by
applicable Law, Buyer and Seller shall keep each other fully advised with
respect to any requests from or material communications with the DOJ or FTC
concerning such filings, and to the extent reasonably practicable, and shall
consult with each other with respect to all responses thereto. Each of Seller
and Buyer shall use its commercially reasonable efforts to take all actions
reasonably necessary and appropriate in connection with any HSR Act filing to
consummate the transactions consummated hereby as promptly as practicable;
notwithstanding any other provision of this Agreement, the Parties’ commercially
reasonable efforts shall not include (i) entering into any settlement,
undertaking, consent decree, stipulation or agreement with the DOJ or FTC in
connection with the transactions contemplated by this Agreement; (ii)
litigating, challenging or taking any other action with respect to any judicial
or administrative action or proceeding by the DOJ or FTC in connection with the
transactions contemplated by this Agreement; (iii) contesting, resisting, and
seeking to have vacated, lifted, reversed or overturned any order that is in
effect that prohibits, prevents or restricts the consummation of the
transactions contemplated by this Agreement; (iv) divesting, licensing, or
otherwise holding separate, or taking any other action (or otherwise agreeing to
do any of the foregoing) with respect to any party’s or its respective
Affiliates’ businesses, assets, or properties. Any fees paid to Third Parties
related to filings required by this Section 9.8 shall be paid by the Buyer.

9.9    Bankruptcy Court Approval; Bidding Procedures.
(a)    Buyer and Seller acknowledge that this Agreement and the sale of the
Assets and assumption and assignment of the Assigned Contracts are subject to
Bankruptcy Court approval. Buyer and Seller acknowledge that (i) to obtain such
approval and to satisfy Seller’s fiduciary duties to all applicable stakeholders
in accordance with applicable Law, Seller must demonstrate that it has taken
reasonable steps to obtain the highest or otherwise best offer possible for the
Assets, and that such demonstration shall include giving notice of the
transactions contemplated by this Agreement to creditors and other interested
parties, including as may be ordered by the Bankruptcy Court and, if necessary,
conducting the Auction and (ii) Buyer must provide adequate assurance of future
performance as required under the Bankruptcy Code with respect to each Assigned
Contract.
(b)    Buyer agrees and acknowledges that Seller, including through its
representatives, is and may continue soliciting and responding to inquiries,
proposals or offers from Third Parties for all or any part of the Assets, as
contemplated by the Bidding Procedures and Supplemental Bidding Procedures Order
and such actions shall not be a breach or violation of this Agreement.

9.10    Bankruptcy Proceedings.
(a)    From and after commencement of the Chapter 11 Cases, Seller shall take
such actions as may be reasonably necessary to obtain entry of the Sale Order,
and Buyer shall reasonably cooperate with Seller in connection therewith,
including filing any reasonably necessary affidavits in support of entry of the
Sale Order. Seller and Buyer shall take such actions as may be reasonably
necessary to consummate the transactions contemplated by this Agreement, in each
case, in accordance with this Agreement; provided that, in the case of Seller,
any such actions shall be subject to the fiduciary duties of the Board of
Directors.
(b)    To the extent not otherwise set forth in the Sale Order, Seller shall
take such actions as may be reasonably necessary to obtain entry of a Final
Order approving release and exculpation provisions substantially in the form
attached hereto as Exhibit N.
(c)    Until January 12, 2020, Seller shall take such actions as may be
reasonably necessary to commence the Chapter 11 Cases.
(d)    Within three (3) Business Days following the commencement of the Chapter
11 Cases, Seller will, at their sole cost and expense, file a motion (the
“Bidding Procedures Motion”) to request approval of the Bankruptcy Court of the
Supplemental Bidding Procedures Order. The Seller will use their commercially
reasonable efforts to obtain the approval of the Supplemental Bidding Procedures
Order as soon as reasonably practicable, but in no event later than twenty-five
(25) days after the filing of the Bidding Procedures Motion. Any actions taken
by Seller as permitted or required to be taken under or pursuant to the
Supplemental Bidding Procedures Order shall not constitute a breach or violation
of this Agreement by Seller.
(e)    Seller agrees to take all action as may be reasonably necessary to defend
against such appeal, petition or motion and Buyer agrees to cooperate in such
efforts.
(f)    Except as provided herein or permitted hereby, from and after the
Execution Date and prior to the Closing or the termination of this Agreement in
accordance with Section 14.1, Seller shall not take any action which is intended
to (or is reasonably likely to), or fail to take any action the intent (or the
reasonably likely result) of which failure to act is to, result in the reversal,
voiding, modification or staying of the Supplemental Bidding Procedures Order or
this Agreement. If Buyer is the Successful Bidder at the Auction, Seller shall
not take any action which is intended to (or is reasonably likely to), or fail
to take any action the intent (or the reasonably likely result) of which failure
to act is to, result in the reversal, voiding, modification or staying of the
Sale Order or this Agreement.
(g)    Seller agrees to provide Buyer and its counsel with copies of the Bidding
Procedures Motion, the Supplemental Bidding Procedures Order, the Sale Order and
the Plan (to the extent it provides for the sale of the Assets pursuant to this
Agreement), which shall be in form and substance reasonably acceptable to Seller
and Buyer, prior to the filing of such documents and shall provide Buyer, to the
extent practicable, with a reasonable opportunity to review and comment on same.
Seller shall also provide Buyer with any and all material pleadings, motions,
notices, statements, applications, schedules, reports, and other papers to be
filed or submitted by any Seller Party related to this Agreement for Buyer’s
prior review.
(h)    Seller and Buyer agree that, in the event that Buyer is not the
Successful Bidder pursuant to the Supplemental Bidding Procedures Order, if and
only if (i) Buyer is chosen as the Backup Bidder and (ii) Seller gives notice to
Buyer as soon as reasonably practicable after the date Seller fails to
consummate a sale of the Assets to the Successful Bidder and in any event prior
to the Back-Up Termination Date, stating that Seller (A) failed to consummate
the sale with the winning bidder, and (B) terminated the purchase agreement with
the winning bidder, Buyer shall promptly consummate the transactions
contemplated by this Agreement upon the terms and conditions as set forth
herein, including (without limitation) the Purchase Price and the conditions to
Closing set forth in Article X, as the same may be revised by Seller and Buyer
at the Auction; provided that Buyer shall not be required to serve as Backup
Bidder if the Successful Bids (as defined in the Bidding Procedures) does not
contemplate acquisition of all or substantially all of the assets of both AMH
and KFM.
(i)    Seller shall apply the Deposit to the Purchase Price or return the
Deposit to Buyer (as applicable) in accordance with the Supplemental Bidding
Procedures Order and the Bidding Procedures (including the section of the
Bidding Procedures titled “Return of Good Faith Deposit”, mutadis mutandis). Any
instructions provided by Seller to Escrow Agent in respect of the Deposit shall
be consistent with the AMH BPO and the Bidding Procedures, and this Section
9.10(h), in all respects.

9.11    Certain Litigation Matters. Within ten (10) Business Days after the
Execution Date, Buyer shall notify Seller in writing which of those matters
identified on Schedule 9.11 it desires to be Assumed Obligations and which of
those matters it desires to be Excluded Liabilities. Failure of Buyer to provide
such notice within such time period shall be deemed an election to cause all
such matters to be Excluded Liabilities.

9.12    RESERVED.

9.13    Financing.
(a)    On or before January 15, 2020 (the “Commitment Deadline”) Buyer shall
furnish to Seller an accurate and complete copy of the Commitment in an amount
equal to at least $310,000,000 in the aggregate (the “Required Amounts”), and
the executed fee letters, if applicable (the “Fee Letters”, together with the
Commitment, the “Commitment Documentation”) executed in connection therewith
(provided, that provisions in the Fee Letter related to fees or “flex” terms may
be redacted (none of which redacted provisions could reasonably be expected to
adversely affect the conditionality, availability, the aggregate amount of the
financing contemplated thereby or delay the availability of such financing). The
obligations of the financing sources to fund the commitments under the
Commitment shall not be subject to any conditions or other contingencies related
to the funding of the full Required Amounts (including any “flex” provisions set
forth in the Commitment Documentation) other than as set forth in the Commitment
Documentation. The Commitment Documentation, when delivered, will constitute the
entire and complete agreement between the parties thereto with respect to the
Financing (subject to the redaction of provisions in the Fee Letter related to
fees or “flex” terms permitted above). Notwithstanding the foregoing, Buyer’s
ability to consummate the transactions contemplated hereby is not contingent
upon its ability to secure any financing (including the financing contemplated
by the Commitment) or to complete any public or private placement of securities
prior to or upon Closing.
(b)    Upon delivery of the Commitment Documentation to Seller:
(i)    Buyer shall use its reasonable best efforts to obtain the financing under
the Commitment required to effect the transactions contemplated by this
Agreement as promptly as practicable, including, without limitation, (1) using
reasonable best efforts to (A) maintain in effect the Commitment Documentation,
(B) satisfy on a timely basis all terms, covenants and conditions set forth in
the Commitment, (C) enter into definitive agreements with respect thereto on the
terms and conditions contemplated by the Commitment Documentation and (D)
consummate such financing at or prior to Closing and (2) seeking to enforce its
rights under the Commitment.
(ii)    Upon Seller’s reasonable request, Buyer shall keep Seller reasonably
informed with respect to all material activity concerning the status of the
financing contemplated by the Commitment and shall give Seller prompt notice of
any adverse change with respect to such financing. Without limiting the
foregoing, Buyer agrees to notify Seller promptly if at any time, prior to the
Closing Date, (1) any Commitment shall expire or be terminated for any reason,
(2) any financing source that is a party to any Commitment notifies Buyer that
such source no longer intends to provide financing to Buyer on the terms set
forth therein, or (3) for any reason Buyer no longer believes in good faith that
it will be able to obtain all or any portion of the financing contemplated by
the Commitment on the terms described therein.
(iii)    Buyer shall not permit any amendment, supplement or modification to be
made to, or any waiver of any provision under, the Commitment Documentation if
such amendment, supplement, modification or waiver, (A) reduces (or could
reasonably be expected to have the effect of reducing) the aggregate amount of
the financing, or (B) imposes new or additional conditions or otherwise expands,
amends or modifies any of the conditions to the Commitment, or imposes new or
additional conditions or otherwise expands, amends or modifies any other
provision of the Commitment Documentation, in case of clause (B), in a manner
that would (x) reasonably be expected to prevent or make less likely the funding
of the Commitment in an amount necessary to fund the Required Amounts on the
Closing Date or (y) adversely impact the ability of Buyer to enforce its rights
against other parties to the Commitment Documentation with respect thereto
(provided that, subject to compliance with the other provisions of this Section
9.13, Buyer may amend the Commitment Documentation to add additional lenders,
arrangers, bookrunners and agents). Buyer shall promptly deliver to Seller
copies of any amendment, supplement, waiver, consent, modification or
replacement in respect of the Commitment Documentation (other than an amendment
to add additional lenders, arrangers, bookrunners and agents). Buyer shall not
agree to the withdrawal, termination, repudiation, reduction or rescission of
any commitment in respect of the Commitment, and shall not release or consent to
the termination of the obligations of the financing sources under the
Commitment, in each case, without the prior written consent of Seller, to the
extent such withdrawal, termination, repudiation, reduction or rescission is in
an amount such that the net proceeds of the Commitment would not be in an amount
sufficient to fund the Required Amounts at Closing after giving effect thereto.
For purposes of this Agreement, (i) references to “Commitment” and “Commitment
Documentation” shall include the financing contemplated by the Commitment
Documentation as permitted to be amended, modified, supplemented or replaced by
this Section 9.13.
(iv)    If any portion of the financing becomes unavailable in the amount
contemplated in any Commitment or any Commitment shall be terminated or modified
in a manner materially adverse to Buyer for any reason, Buyer shall use its
reasonable best efforts to obtain alternative financing from alternative sources
in an amount sufficient to enable Buyer to perform its obligations under, and to
consummate the transactions contemplated by, this Agreement and to obtain, and,
if obtained, will provide Seller with a copy of, a new financing commitment that
provides for at least the same amount of financing as the Commitment as
originally issued, to the extent needed to fund the Required Amounts, and on
terms and conditions (including termination rights and funding conditions) not
materially less favorable to Buyer than those included in the Commitment (the
“New Commitment”). To the extent applicable, Buyer shall use reasonable best
efforts to obtain the alternative financing as set forth in the New Commitment
as promptly as practicable, including, without limitation, (1) using reasonable
best efforts to (A) satisfy on a timely basis all terms, covenants and
conditions set forth in the New Commitment, (B) enter into definitive agreements
with respect thereto on the terms and conditions contemplated by the New
Commitment and (C) consummate such financing at or prior to Closing and (2)
seeking to enforce its rights under the New Commitment (including through
litigation). In the event alternative financing is obtained and a New Commitment
is entered into, references in this Agreement to the Commitment shall be deemed
to refer to the New Commitment, and references in this Agreement to the
financing under the Commitment shall be deemed to refer to the alternative
financing under the New Commitment, in each case as applicable.
(c)    Prior to the Closing Date, Seller shall use, and shall cause each of its
controlled Affiliates to use, and shall use reasonable best efforts to have each
of its and its controlled Affiliates’ respective directors, officers and
advisors to use, in each case, their respective reasonable best efforts to
provide to Buyer, all cooperation reasonably necessary and customary in
connection with the arrangement of the Commitment (provided that such requested
cooperation does not unreasonably interfere with the ongoing operations of
Seller or its controlled Affiliates), which reasonable best efforts shall
include (i) upon reasonable notice, and at reasonable times and locations to be
mutually agreed, causing the management teams of Seller and its controlled
Affiliates with appropriate seniority and expertise and external auditors to
participate in a reasonable number of meetings, drafting sessions,
presentations, road shows, and rating agency and due diligence sessions, (ii)
assisting with the preparation of (A) offering documents, private placement
memoranda, bank information memoranda, prospectuses and similar documents
reasonably necessary in connection with the Commitment and (B) materials for
rating agency presentations, (iii) executing customary authorization letters or
management representation letters, as applicable, (iv) furnishing Buyer
reasonably promptly with the financial statements which are necessary to satisfy
the conditions set forth in the Commitment Documentation as and when it becomes
available, (v) assisting with the preparation of any pledge and security
documents, guarantees, other definitive financing documents, or other related
certificates or documents as may be reasonably requested by Buyer and otherwise
facilitating the pledging of collateral to the extent required at Closing by the
Commitment Documentation (including cooperation in connection with the pay-off
at Closing of existing Indebtedness and the release, following such repayment,
of related Liens and termination, following such repayment, of security
interests (including delivering prepayment or termination notices as required),
and (vi) to the extent requested at least ten Business Days prior to the Closing
Date, providing, at least three Business Days prior to the Closing Date, all
documentation with respect to Seller and its controlled Affiliates required by
applicable “know your customer” and anti-money laundering applicable Laws,
including the USA PATRIOT Act, to the extent requested in writing at least ten
Business Days prior to the Closing Date; provided, however, that Seller shall
not be required to provide, or cause its controlled Affiliates to provide,
cooperation under this Section 9.13 that: (A) unreasonably interferes with the
ongoing business of Seller or its controlled Affiliates; (B) causes any
covenant, representation or warranty in this Agreement to be breached or
otherwise causes the breach of this Agreement or any Contract to which the any
of Seller or its controlled Affiliates is a party, in each case, in a manner
that would cause any closing condition set forth herein to fail to be satisfied;
(C) requires Seller or its controlled Affiliates to incur any liability
(including, without limitation, any commitment fees and expense reimbursement)
in connection with the Commitment (other than the authorization letters and
management representation letters) prior to, or that are not conditioned upon,
the Closing; (D) requires Seller or its controlled Affiliates or their
respective directors, officers, managers or employees (other than execution and
delivery into escrow by those officers that will act in a similar capacity after
the Closing) to execute, deliver or enter into, or perform any agreement,
document, certificate or instrument with respect to the Commitment (other than
with respect to the authorization letters and management representation letters)
or adopt resolutions approving the agreements, documents and instruments
pursuant to which the Commitment is obtained; or (E) requires Seller or its
controlled Affiliates to provide any information that is prohibited or
restricted by applicable Law or applicable confidentiality undertaking or that
constitutes privileged information or attorney-client work product, to the
extent Seller and its controlled Affiliates uses reasonable best efforts to
provide such information in a manner that does not breach such undertaking,
obligation or privilege.
(d)    Buyer shall promptly, upon request by any Seller, reimburse Seller for
all reasonable out-of-pocket costs and expenses incurred by Seller in connection
with the Commitment, including the cooperation contemplated by this Section 9.13
and shall indemnify and hold harmless Seller and its representatives from and
against any and all liabilities, losses, damages, claims, costs, expenses
(including reasonable attorney’s fees), interest, awards, judgments and
penalties of any kind imposed on, sustained, suffered or incurred by, or
asserted against, any of them, directly or indirectly, relating to, arising out
of or resulting from the Commitment, any cooperation pursuant to this Section
9.13 and/or the provision of information utilized in connection therewith,
except to the extent arising out of gross negligence, or willful misconduct of
Seller, in each case, whether or not the Closing occurs.
(e)    Seller hereby consents to the use of its and its controlled Affiliates’
logos in connection with the Commitment; provided that such logos are used
solely in a manner that is not intended to or reasonably likely to harm or
disparage Seller or any of its controlled Affiliates or the reputation or
goodwill of the Company or any of its controlled Affiliates.

9.14    Material Contracts. Seller shall use commercially reasonable efforts to
deliver to Buyer as promptly as possible after the Execution Date, and shall in
any event make available to Buyer (electronically or otherwise) within five (5)
Business Days after the Execution Date, copies of the Material Contracts, in
each case, including any and all amendments and supplements thereto in Seller’s
possession.

ARTICLE X    
BUYER’S CONDITIONS TO CLOSING
The obligations of Buyer to consummate the transactions provided for herein is
subject, at the option of Buyer, to the fulfillment by Seller or written waiver
by Buyer, on or prior to the Closing of each of the following conditions:

10.1    Representations. The representations and warranties of Seller (a) set
forth in Article VII (other than the representations and warranties set forth in
Section 7.15(a), (b), (c), (d), (e) and (g) and Section 7.19) shall be true and
correct as of the Closing Date as though made on and as of the Closing Date
(other than representations and warranties that refer to a specified date, which
need only be true and correct on and as of such specified date), except for
those breaches, if any, of such representations and warranties that in the
aggregate would not have a Material Adverse Effect and (b) set forth in Section
7.15(a), (b), (c), (d), (e) and (g) and Section 7.19 shall be true and correct
in all material respects (provided that any such representation or warranty that
is qualified, in any material respect, in all material respects or by a similar
material qualifier shall not be further qualified by “in all material respects”
for purposes of this clause (b)) as of the Closing Date as though made on and as
of the Closing Date (provided that the failure of any Owned Real Property or ROW
Interests, in each case that does not have any associated material Liability
that would be an Assumed Obligation, to be listed on Schedule 7.15(a) or
Schedule 7.15(c) shall not constitute a failure of the Closing condition in this
Section 10.1(b)).

10.2    Performance. Seller shall have performed or complied with all material
obligations, agreements, and covenants contained in this Agreement (without
regard to Seller’s obligations under Section 9.10(b)) and the Sale Order, as to
which performance or compliance by Seller is required prior to or at the Closing
Date in all material respects.

10.3    No Legal Proceedings. No order, injunction or judgment shall have been
issued by any Governmental Authority or arbitrator to restrain, prohibit, enjoin
or declare illegal the transactions contemplated by this Agreement, and no Law
has been promulgated or enacted and is in effect, that on a temporary or
permanent basis restrains, enjoins or invalidates the transactions contemplated
by this Agreement.

10.4    Casualty Losses; Consents. The sum of (a) the amount of all uncured,
unrestored and uninsured Casualty or Condemnation Losses pursuant to Section
5.1, plus (b) all reductions to the Purchase Price pursuant to Section 5.2 in
respect of unobtained Required Consents, shall, in the aggregate, be less than
ten percent (10%) of the unadjusted Purchase Price.

10.5    Certificate. An authorized officer of Seller shall execute and deliver
(or be ready, willing and able to deliver at Closing) a certificate dated as of
the Closing Date certifying on behalf of Seller that the conditions set forth in
Section 10.1 and Section 10.2 have been fulfilled by Seller.

10.6    HSR Act. If applicable, the waiting period under the HSR Act applicable
to the consummation of the transactions contemplated hereby shall have expired
or been terminated.

10.7    Closing Deliverables. Seller shall have delivered (or be ready, willing
and able to deliver at Closing) to Buyer the documents and other items required
to be delivered by Seller under Section 12.3.

10.8    Sale Order. The Bankruptcy Court shall have entered the Sale Order and
the Sale Order shall be in full force and effect and not subject to a stay.

10.9    Closing of Transactions under AMH Agreement. The transactions under the
AMH Agreement shall close contemporaneously with, or prior to, the Closing.

ARTICLE XI    
SELLER’S CONDITIONS TO CLOSING
The obligations of Seller to consummate the transactions provided for herein is
subject, at the option of Seller, to the fulfillment by Buyer or written waiver
by Seller, on or prior to the Closing of each of the following conditions
precedent:

11.1    Representations. The representations and warranties of Buyer set forth
in Article VIII shall be true and correct in all material respects as of the
Closing Date (except with respect to the representations and warranties set
forth in Section 8.8, Section 8.9 or Section 8.11 which shall be true in all
respects) as though made on and as of the Closing Date (other than
representations and warranties that refer to a specified date, which need only
be true and correct on and as of such specified date), except for those
breaches, if any, of such representations and warranties (other than the
representations and warranties set forth in Section 8.8, Section 8.9 or Section
8.11) that in the aggregate would not have a material adverse effect upon the
ability of Buyer to consummate the transactions contemplated by this Agreement
or the Transaction Documents to which it is or will be a Party or perform its
obligations hereunder or thereunder.

11.2    Performance. Buyer shall have performed or complied with all
obligations, agreements, and covenants contained in this Agreement as to which
performance or compliance by Buyer is required prior to or at the Closing Date
in all material respects.

11.3    No Legal Proceedings. No order, award or judgment shall have been issued
by any Governmental Authority or arbitrator to restrain, prohibit, enjoin or
declare illegal the transactions contemplated by this Agreement, and no Law,
statute, rule, regulation or other requirement has been promulgated or enacted
and is in effect, that on a temporary or permanent basis restrains, enjoins or
invalidates the transactions contemplated by this Agreement.

11.4    Casualty Losses; Consents. The sum of (a) the amount of all uncured,
unrestored and uninsured Casualty or Condemnation Losses pursuant to Section
5.1, plus (b) all reductions to the Purchase Price pursuant to Section 5.1(b) in
respect of unobtained Required Consents, shall, in the aggregate, be less than
ten percent (10%) of the unadjusted Purchase Price.

11.5    Certificate. An authorized officer of Buyer shall execute and deliver
(or be ready, willing and able to deliver at Closing) a certificate dated as of
the Closing Date certifying on behalf of Buyer that the conditions set forth in
Section 11.1 and Section 11.2 have been fulfilled by Buyer.

11.6    Sale Order. The Bankruptcy Court shall have entered the Sale Order and
the Sale Order shall be final, binding and non-appealable and in full force and
effect and not subject to a stay.

11.7    HSR Act. If applicable, the waiting period under the HSR Act applicable
to the consummation of the transactions contemplated hereby shall have expired,
or been terminated.

11.8    Closing Deliverables. Buyer shall have delivered (or be ready, willing
and able to deliver at Closing) to Seller the documents and other items,
including the Adjusted Purchase Price, required to be delivered by Buyer under
Section 12.3.

11.9    Closing of Transactions under AMH Agreement. The transactions under the
AMH Agreement shall close contemporaneously with, or prior to, the Closing.

ARTICLE XII    
CLOSING

12.1    Date of Closing. Subject to the conditions stated in this Agreement, the
transfer by Seller to Buyer of the Assets pursuant to this Agreement (the
“Closing”) shall occur on February 12, 2020 (the “Target Closing Date”);
provided, that if the conditions to Closing in Article X and Article XI have not
yet been satisfied or waived by such applicable date, then the Closing shall
occur five (5) Business Days after such conditions have been satisfied or
waived, or such other date as Buyer and Seller may agree upon in writing. The
date of the Closing shall be the “Closing Date.”

12.2    Place of Closing. The Closing shall be held at the offices of Latham &
Watkins LLP, 811 Main Street, Suite 3700, Houston, Texas 77002, or such other
location as Seller may designate in writing.

12.3    Closing Obligations. At the Closing, the following documents shall be
delivered and the following events shall occur, the execution of each document
and the occurrence of each event being a condition precedent to the others and
each being deemed to have occurred simultaneously with the others:
(a)    Seller and Buyer shall execute, acknowledge and deliver the Assignment
and Deed(s) in sufficient counterparts, including all information and formatting
required to be accepted by the appropriate Governmental Authorities, to be
recorded in the applicable counties, covering the Assets;
(b)    Seller and Buyer shall execute and deliver the ROW Assignment Agreements
in sufficient counterparts, including all information and formatting required to
be accepted by the appropriate Governmental Authorities, to be recorded in the
applicable counties, covering the Purchased Rights of Way;
(c)    Seller and Buyer shall execute and deliver the Closing Settlement
Statement;
(d)    Buyer shall deliver, to the account(s) designated in the Closing
Settlement Statement, by direct bank or wire transfer in same day funds (x) to
Seller, the Adjusted Purchase Price, less the sum of (i) the Deposit and (ii)
any amounts deposited into the Escrow Account by Buyer pursuant to, and
calculated in accordance with, Section 3.4(a) and (y) to the Escrow Agent, in
accordance with Section 3.4(a);
(e)    Seller and Buyer shall execute and deliver a joint instruction to Escrow
Agent requiring Escrow Agent to disburse the Deposit to Seller;
(f)    Seller (or, if Seller is an entity disregarded as separate from any other
Person within the meaning of Section 301.7701-3(a) of the Treasury Regulations,
Seller’s regarded owner) shall deliver an executed statement described in
Treasury Regulation §1.1445-2(b)(2);
(g)    Seller shall deliver a validly executed blanket transfer of applicable
forms designating Buyer (or, if applicable, Buyer’s operating Affiliate) as
operator of the Gathering Systems and the Disposal Wells, as applicable;
(h)    Seller and Buyer shall execute and deliver the Escrow Agreement; and
(i)    Seller and Buyer shall execute and deliver any other agreements,
instruments and documents that are required by other terms of this Agreement to
be executed and/or delivered at or prior to the Closing.

12.4    Records. In addition to the obligations set forth under Section 12.3
above, Seller shall use commercially reasonable efforts to make available to
Buyer on the Closing Date (and shall in any event make available to Buyer within
five (5) Business Days after the Closing Date) for pick-up (or will deliver
electronically, if applicable), the Records to which Buyer is entitled pursuant
to the terms of this Agreement, including all electronic Records.





--------------------------------------------------------------------------------





12.5    FCC Filings. Seller and Buyer shall prepare, as soon as is practical
following the Closing, any necessary filings in connection with the transactions
contemplated by this Agreement that may be required to be filed by the Parties
or any Affiliate thereof with the Federal Communications Commission with respect
to transfer of the Assigned FCC Licenses. Buyer shall pay all amounts payable to
the Federal Communications Commission or other Governmental Authority with
respect to the transfer of the Assigned FCC Licenses under this Agreement
(provided that each Party shall be responsible for its out-of-pocket expenses
incurred in connection with the preparation of any such filings). Seller and
Buyer shall promptly furnish each other with copies of any notices,
correspondence or other written communication from the FCC, shall promptly make
any appropriate or necessary subsequent or supplemental filings and shall
cooperate in the preparation of such filings as is reasonably necessary and
appropriate. In addition, at or prior to, or as soon as practical after, the
Closing, Buyer shall deliver evidence to Seller of its Federal Registry Number
with respect to the Assigned FCC Licenses and its designation of an applicable
contact person with respect to the Assigned FCC Licenses. Promptly following
Closing, Buyer and Seller shall execute and deliver the forms and documents
required by the applicable Governmental Authority to transfer the Assigned FCC
Licenses to Buyer.

ARTICLE XIII    
ASSUMPTION; INDEMNIFICATION; SURVIVAL

13.1    Assumed Obligations; Excluded Obligations.
(a)    Assumed Obligations. Without prejudice to the Purchase Price adjustments
described in Section 3.3, Buyer shall assume and hereby agrees to fulfill,
perform, pay and discharge (or cause to be fulfilled, performed, paid or
discharged) the following obligations and Liabilities (and only the following
obligations and Liabilities) (collectively, the “Assumed Obligations”):
(i)    all of Seller’s Liabilities (excluding Environmental Liabilities) related
to the Owned Real Property, Purchased Rights of Way, Gathering Systems and the
Disposal Wells that are attached to or run with the Assets (i.e., excluding
personal Liabilities of Seller or its Affiliates that are not attached to the
Assets) to the extent such Liabilities are attributable to periods at or after
the Effective Time;
(ii)    all of Seller’s obligations or Liabilities under the Assigned Contracts
to the extent attributable to periods at or after the Effective Time;
(iii)    except for the Excluded Liabilities described in Section 13.1(b)(xi)
and Section 13.1(b)(xii), Environmental Liabilities related to the Owned Real
Property, Purchased Rights of Way, Gathering Systems and the Disposal Wells that
are attached to or run with the Assets (i.e., excluding personal Liabilities of
Seller or its Affiliates that are not attached to the Assets), whether arising
prior to, at or after the Effective Time;
(iv)    all obligations with respect to the Cure Costs (other than Excess Cure
Costs) required to be paid by Buyer in accordance with Section 2.4;
(v)    all Operating Expenses arising from, related to or associated with the
Assets, in each case, to the extent attributable to periods at or after the
Effective Time;
(vi)    all obligations and amounts owed to the Continuing Employees relating to
the employment of such individuals by Buyer or one of Buyer’s Affiliates from
and after the Closing Date (but excluding any Liabilities or obligations owing
under any Benefit Plans);
(vii)    all Asset Taxes and Transfer Taxes that are the responsibility of Buyer
pursuant to Section 16.2; and
(viii)    any claim, action, order, proceeding or other matter set forth on
Schedule 9.11 that Buyer elects to assume pursuant to Section 9.11.
Notwithstanding anything herein to the contrary, assumption by Buyer of the
Assumed Obligations shall not, in any way, enlarge the rights of any Third
Parties relating thereto.
(b)    Excluded Liabilities. Notwithstanding any provision in this Agreement to
the contrary, Buyer shall not assume and shall not be obligated to assume or be
obligated to pay, perform or otherwise discharge any Liability or obligation of
Seller not associated with the Assets, and Seller shall be solely and
exclusively liable with respect to all obligations and Liabilities associated
with the Assets, other than the Assumed Obligations (such Liabilities other than
Assumed Obligations, collectively, the “Excluded Liabilities”). For purposes of
clarity, and without limitation of the generality of the foregoing, the Excluded
Liabilities shall include, without limitation, each of the following Liabilities
of Seller or any Affiliate of Seller, other than the Assumed Obligations:
(i)    all indebtedness for borrowed money of Seller;
(ii)    all guarantees of Third Party obligations by Seller and reimbursement
obligations to guarantors of Seller’s obligations or under letters of credit;
(iii)    other than Liabilities assumed by Buyer pursuant to Section
13.1(a)(iii) and Section 13.1(a)(iv), all accrued expenses and accounts payables
to the extent attributable to the period prior to the Effective Time;
(iv)    all Seller Taxes;
(v)    any claim, action, order, proceeding or other matter set forth on
Schedule 7.6 that Buyer elects not to assume (or is deemed to have elected not
to assume) pursuant to Section 9.11;
(vi)    all Liabilities of Seller to any owner or former owner of capital stock
or warrants, or holder of indebtedness for borrowed money;
(vii)    any Liabilities related to the Excluded Assets;
(viii)    except to the extent specifically assumed by Buyer pursuant to Article
XV of this Agreement, all Liabilities at any time relating to or arising out of
the employment or service with or termination of employment or service from
Seller or any of its Affiliates of any Person (including any Continuing
Employees), including any severance or incentive compensation, bonus payments,
retention payments, change of control payments or similar payments whether or
not such Liabilities, obligations or commitments arise or vest (whether fully or
partially) as a result of the transactions contemplated by this Agreement and
whether or not immediately due and payable upon the consummation of the
transactions contemplated by this Agreement;
(ix)    all Liabilities and any obligations relating to or at any time arising
under, with respect to, or in connection with any Benefit Plans or any other
compensation or benefit plan, program, policy, agreement or arrangement of any
kind (including all assets, trusts, insurance policies and administration
service contracts related thereto) that at any time is or was maintained,
sponsored, contributed to or required to be contributed to by Seller or any of
its Affiliates or under or with respect to which Seller or any of its Affiliates
has (or has had) any Liability, including on account of an ERISA Affiliate or on
account of Buyer or any of its Affiliates being deemed successor due to the
operation of the Assets;
(x)    Liabilities incurred by Seller or any of its Affiliates for brokerage or
finders’ fees or agents’ commissions or other similar payments in connection
with this Agreement, the other Transaction Documents or the transactions
contemplated hereby;
(xi)    the off-site transportation, disposal or arrangement therefor of any
Hazardous Materials off the premises of the Assets prior to the Closing;
(xii)    civil or criminal fines or penalties relating to violations occurring
prior to the Closing Date of any Environmental Law with respect to the Assets or
the operation thereof;
(xiii)    all unpaid Operating Expenses attributable to periods prior to the
Effective Time that are not taken into account pursuant to Section 3.3;
(xiv)    all Liabilities at any time arising out of, or relating to, the WARN
Act or any similar state Law as it relates to Business Employees terminated by
Seller or its Affiliates; and
(xv)    all Liabilities at any time arising or related to any CBA.

13.2    Indemnities of Buyer. From and after the Closing, subject to the
provisions and limitations set forth in Sections 13.3 through 13.10 (inclusive),
Buyer shall assume, be responsible for, shall pay on a current basis, and hereby
agrees to release, defend, indemnify and hold harmless Seller and its
Affiliates, and all of its and their respective stockholders, partners, members,
directors, officers, managers, employees, attorneys, agents and representatives
(collectively, “Seller Indemnified Parties”) from and against any and all
Liabilities, whether or not relating to Third Party Claims or incurred, directly
or indirectly, in the investigation or defense of any of the same or in
asserting, presenting or enforcing any of their respective rights hereunder
arising from, based upon, related to or associated with:
(a)    any breach by Buyer of its representations or warranties contained in
Article VIII or in any certificate furnished by or on behalf of Buyer in
connection with this Agreement;
(b)    any breach by Buyer of its covenants, obligations or agreements under
this Agreement (including, for the avoidance of doubt, any other indemnity
obligations of Buyer and its Affiliates contained in this Agreement, including
pursuant to Section 4.1(d));
(c)    the Assumed Obligations; and
(d)    any other indemnity obligations of Buyer and its Affiliates expressly set
forth in this Agreement.

13.3    Express Negligence. THE INDEMNIFICATION, RELEASE, ASSUMED OBLIGATIONS,
WAIVER AND LIMITATION OF LIABILITY PROVISIONS PROVIDED FOR IN THIS AGREEMENT
SHALL BE APPLICABLE WHETHER OR NOT THE LIABILITIES, LOSSES, COSTS, EXPENSES AND
DAMAGES IN QUESTION AROSE OR RESULTED SOLELY OR IN PART FROM THE SOLE, ACTIVE,
PASSIVE, CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT
OR VIOLATION OF LAW OF OR BY ANY INDEMNIFIED PARTY; PROVIDED, HOWEVER, SUCH
PROVISIONS SHALL NOT APPLY TO LIABILITIES, LOSSES, COSTS, EXPENSES AND DAMAGES
TO THE EXTENT ARISING OUT OF THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE
SELLER INDEMNIFIED PARTIES OR BUYER INDEMNIFIED PARTIES, AS APPLICABLE. BUYER
AND SELLER ACKNOWLEDGE THAT THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE
RULE AND IS CONSPICUOUS.

13.4    Exclusive Remedy. Notwithstanding anything to the contrary contained in
this Agreement, except as provided in Section 9.5, from and after Closing,
Section 4.1(d), Section 9.2, Section 9.7, Section 12.5 and Section 13.2 shall
contain Seller’s exclusive remedies against Buyer with respect to the
transactions contemplated by this Agreement, including breaches of the
representations, warranties, covenants, obligations and agreements of the
Parties contained in this Agreement or the affirmations of such representations,
warranties, covenants, obligations and agreements contained in the
certificate(s) delivered by Buyer at Closing pursuant to Section 11.5. Without
limiting Buyer’s rights under Article VI or Article XIII, Buyer releases,
remises and forever discharges Seller and all Seller Indemnified Parties from
any and all Liabilities in Law or in equity, known or unknown, which any of the
Buyer Parties might now or subsequently may have, based on, relating to or
arising out of this Agreement, the ownership, use or operation of the Assets
prior to the Closing, or the condition, quality, status or nature of the Assets
prior to the Closing, including rights to contribution under the Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, as amended,
breaches of statutory or implied warranties, nuisance or other tort actions,
rights to punitive damages, common Law rights of contribution, and rights under
insurance maintained by Seller or any of its Affiliates.

13.5    Indemnification Procedures. All claims for indemnification under Section
4.1(d), and Section 13.2 shall be asserted and resolved as follows:
(a)    For purposes of this Agreement, the term “Indemnifying Party” means
Buyer, and the term “Indemnified Party” when used in connection with particular
Liabilities shall mean Seller or the Person(s) having the right to be
indemnified with respect to such Liabilities by another Party pursuant to
Section 4.1(d) or Section 13.2.
(b)    To make claim for indemnification under Section 4.1(d) or Section 13.2,
an Indemnified Party shall notify the Indemnifying Party of its claim under this
Section 13.5, including the specific details of and specific basis under this
Agreement for its claim (the “Claim Notice”). In the event that the claim for
indemnification is based upon a claim by a Third Party against the Indemnified
Party (a “Third Party Claim”), the Indemnified Party shall provide its Claim
Notice promptly after the Indemnified Party has Knowledge of the Third Party
Claim and shall enclose a copy of all papers (if any) served with respect to the
Third Party Claim; provided that the failure of any Indemnified Party to give
notice of a Third Party Claim as provided in this Section 13.5(b) shall not
relieve the Indemnifying Party of its obligations under Section 4.1(d) or
Section 13.2 (as applicable) except to the extent such failure results in
insufficient time being available to permit the Indemnifying Party to
effectively defend against the Third Party Claim or otherwise materially
prejudices the Indemnifying Party’s ability to defend against the Third Party
Claim. In the event that the claim for indemnification is based upon an
inaccuracy or breach of a representation, warranty, covenant, obligations or
agreement, the Claim Notice shall specify the representation, warranty,
covenant, obligation or agreement that was inaccurate or breached.
(c)    In the case of a claim for indemnification based upon a Third Party
Claim, the Indemnifying Party shall have thirty (30) days from its receipt of
the Claim Notice to notify the Indemnified Party whether it admits or denies its
liability to defend the Indemnified Party against such Third Party Claim at the
sole cost and expense of the Indemnifying Party. The Indemnified Party is
authorized, prior to and during such thirty (30) day period, at the expense of
the Indemnifying Party, to file any motion, answer or other pleading that it
shall deem necessary or appropriate to protect its interests or those of the
Indemnifying Party and that is not prejudicial to the Indemnifying Party.
Failure of an Indemnifying Party to admit its liability to defend an Indemnified
Party within such thirty (30) day period shall be deemed a denial of liability
to so defend such Indemnified Party.
(d)    If the Indemnifying Party admits its liability to defend the Indemnified
Party against a Third Party Claim, it shall have the right and obligation to
diligently defend, at its sole cost and expense, such Third Party Claim. The
Indemnifying Party shall have full control of such defense and proceedings,
including any compromise or settlement thereof. If requested by the Indemnifying
Party, the Indemnified Party shall cooperate in contesting any Third Party Claim
that the Indemnifying Party elects to contest. The Indemnified Party may
participate in, at its own expense, but subject to the Indemnifying Party’s full
control of, any defense or settlement of any Third Party Claim controlled by the
Indemnifying Party pursuant to this Section 13.5(d); provided, however, that the
Indemnified Party shall not be required to bring any counterclaim or cross
complaint against any Person. An Indemnifying Party shall not, without the prior
written consent of the Indemnified Party, (i) settle any Third Party Claim or
consent to the entry of any judgment or order with respect thereto which does
not result in a final resolution of the Indemnified Party’s Liability in respect
of such Third Party Claim (including, in the case of a settlement, an
unconditional written release of the Indemnified Party from all Liability in
respect of such Third Party Claim), or (ii) settle any Third Party Claim or
consent to the entry of any judgment or order with respect thereto in any manner
that may materially and adversely affect the Indemnified Party (other than as a
result of money damages covered by the indemnity).
(e)    If the Indemnifying Party does not admit its liability or admits its
liability to defend the Indemnified Party against the Third Party Claim, but
fails to diligently prosecute or settle such Third Party Claim, then the
Indemnified Party shall have the right to defend against the Third Party Claim
at the sole cost and expense of the Indemnifying Party, with counsel of its
choosing, subject to the right of the Indemnifying Party to admit its liability
and assume the defense of the Third Party Claim at any time prior to settlement
or final determination thereof. If the Indemnifying Party has not yet admitted
its liability to defend the Indemnified Party against the Third Party Claim, the
Indemnified Party shall send written notice to the Indemnifying Party of any
proposed settlement, unless the proposed settlement is solely for money damages
and results in a final resolution, and the Indemnifying Party shall have the
option for ten (10) days following receipt of such notice to (i) admit in
writing its liability to indemnify the Indemnified Party from and against the
liability and consent to such settlement, (ii) if liability is so admitted,
reject, in its reasonable judgment, the proposed settlement, or (iii) deny
liability. Any failure to respond to such notice by the Indemnified Party within
such ten (10) day-period shall be deemed to be an election under
subsection (i) above.
(f)    In the case of a claim for indemnification not based upon a Third Party
Claim, the Indemnifying Party shall have thirty (30) days from its receipt of
the Claim Notice to (i) cure the Liabilities complained of, (ii) admit its
liability for such Liability or (iii) dispute the claim for such Liabilities. If
the Indemnifying Party does not notify the Indemnified Party within such thirty
(30) day period that it has cured the Liabilities or that it disputes the claim
for such Liabilities, the Indemnifying Party shall be deemed to have disputed
the claim for such Liabilities.

13.6    Survival.
(a)    The representations and warranties of Seller in Article VII and in the
certificate delivered pursuant to Section 10.5 shall terminate at the Closing.
All covenants, obligations and agreements of Seller in this Agreement (i) that
are required to be performed at or prior to Closing shall terminate at the
Closing and (ii) that cannot be performed until after the Closing shall survive
until fully performed.
(b)    Subject to Section 13.6(a) and except as set forth in Section 13.6(c),
the remainder of this Agreement shall survive the Closing without time limit.
Representations, warranties, covenants, obligations and agreements shall be of
no further force and effect after the date of their expiration as set forth in
Section 13.6(a) or Section 13.6(c); provided, that there shall be no termination
of any bona fide claim asserted pursuant to this Agreement with respect to such
a representation, warranty, covenant, obligation or agreement prior to its
expiration date.
(c)    The indemnities in Section 13.2(a) and Section 13.2(b) shall terminate as
of the termination date of each respective representation, warranty, covenant or
agreement that is subject to indemnification. Buyer’s indemnities set forth in
Section 13.2(c), and Section 13.2(d) shall survive the Closing without time
limit. Notwithstanding the foregoing, there shall be no termination of any bona
fide claim asserted pursuant to the indemnities in Section 13.1(b) prior to the
date of termination for such indemnity.

13.7    Non-Compensatory Damages. WITHOUT LIMITING SECTION 9.5, NOTWITHSTANDING
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY, NONE OF THE BUYER PARTIES
NOR THE SELLER INDEMNIFIED PARTIES SHALL BE ENTITLED TO RECOVER FROM THE OTHER
PARTY OR SUCH OTHER PARTY’S AFFILIATES ANY INDIRECT, CONSEQUENTIAL, SPECIAL,
PUNITIVE, INCIDENTAL, SPECULATIVE OR EXEMPLARY DAMAGES OR DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS OPPORTUNITY OF ANY KIND ARISING UNDER, RELATED TO OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY,
EXCEPT TO THE EXTENT ANY SUCH PERSON SUFFERS SUCH DAMAGES (INCLUDING COSTS OF
DEFENSE AND REASONABLE ATTORNEYS’ FEES INCURRED IN CONNECTION WITH THE DEFENSE
OF SUCH DAMAGES) TO A THIRD PARTY, WHICH DAMAGES (INCLUDING COSTS OF DEFENSE AND
REASONABLE ATTORNEYS’ FEES INCURRED IN CONNECTION WITH THE DEFENSE OF SUCH
DAMAGES) SHALL NOT BE EXCLUDED BY THIS PROVISION AS TO RECOVERY HEREUNDER.
SUBJECT TO THE PRECEDING SENTENCE AND SECTION 9.5, AND NOTWITHSTANDING ANYTHING
CONTAINED IN THIS AGREEMENT TO THE CONTRARY, EACH OF SELLER, ON BEHALF OF ITSELF
AND THE SELLER INDEMNIFIED PARTIES, AND BUYER, ON BEHALF OF ITSELF AND THE BUYER
PARTIES, WAIVES ANY RIGHT TO RECOVER INDIRECT, CONSEQUENTIAL, SPECIAL, PUNITIVE,
INCIDENTAL, SPECULATIVE AND EXEMPLARY DAMAGES, INCLUDING DAMAGES FOR LOST
PROFITS OR LOSS OF BUSINESS OPPORTUNITY OF ANY KIND, ARISING IN CONNECTION WITH
OR WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. THIS
SECTION 13.7 SHALL NOT RESTRICT ANY PARTY’S RIGHT TO OBTAIN SPECIFIC PERFORMANCE
OR ANY INJUNCTION IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS AGREEMENT.

13.8    Waiver or Right to Rescission. Seller and Buyer acknowledge that,
subject to any rights the Parties may have hereunder to seek and obtain specific
performance or other express injunctive remedies, following Closing, the payment
of money, as limited by the terms of this Agreement, shall be adequate
compensation for breach of any representation, warranty, covenant, obligation or
agreement contained herein or for any other claim arising in connection with or
with respect to the transactions contemplated by this Agreement. As such, Buyer
and Seller waive any right to rescind this Agreement or any of the transactions
contemplated hereby.

13.9    Insurance. The amount of any Liabilities for which any Indemnified Party
is entitled to indemnification under this Agreement or in connection with or
with respect to the transactions contemplated by this Agreement shall be reduced
by any corresponding insurance proceeds, from insurance policies carried by such
Indemnified Party or its Affiliates, that are actually realized by such
Indemnified Party from Third Party insurers with respect to such Liabilities.

13.10    Waiver of Consumer Rights. The Parties each can and do expressly waive
those provisions, if any, of the Texas Deceptive Trade Practices-Consumer
Protection Act, Texas Business and Commerce Code Article 17.41 et seq. (and any
similar Law that gives consumers special rights and protection, including the
Oklahoma Consumer Protection Act, Okla. Stat. tit. 15, §§ 751 through 763).
Buyer acknowledges, represents and warrants to Seller that Buyer is purchasing
the Assets for commercial or business use; that Buyer has Knowledge and
experience in financial and business matters that enable Buyer to evaluate the
merits and risks of a transaction such as this; and that Buyer is not in a
significantly disparate bargaining position with Seller. Further, Buyer
expressly recognizes that the price for which Seller has agreed to perform its
obligations under this Agreement has been predicated upon the inapplicability of
Laws similar to those described above, and Buyer further recognizes that Seller,
in determining to proceed with the entering into this Agreement, has expressly
relied on this waiver and the inapplicability of such Laws. It is not the intent
of the Parties to waive, and the Parties shall not waive, any applicable
provision thereof that is prohibited by Law from being waived.

ARTICLE XIV    
TERMINATION, DEFAULT AND REMEDIES

14.1    Right of Termination. This Agreement and the transactions contemplated
herein may be terminated at any time at or prior to Closing:
(a)    by Seller, at Seller’s option, in the event of a breach by Buyer of any
representation, warranty, covenant or other agreement contained in this
Agreement which would give rise to the failure of a condition set forth in
Section 11.1 or Section 11.2 and (i) such breach is not waived in writing by
Seller or (ii) solely to the extent such breach is capable of being cured,
following written notice thereof from Seller to Buyer specifying the reason such
condition is unsatisfied, such breach remains uncured for a period of ten (10)
Business Days after Buyer’s receipt of such written notice from Seller;
(b)    by Buyer, at Buyer’s option, in the event of a breach by Seller of any
representation, warranty, covenant or other agreement contained in this
Agreement which would give rise to the failure of a condition set forth in
Section 10.1 or Section 10.2 and (i) such breach is not waived in writing by
Buyer or (ii) solely to the extent such breach is capable of being cured,
following written notice thereof from Buyer to Seller specifying the reason such
condition is unsatisfied, such breach remains uncured for a period of ten (10)
Business Days after Seller’s receipt of such written notice from Buyer;
(c)    by either Party if the conditions set forth in Section 10.3, Section
10.4, Section, 10.6, Section 10.8 or Section 10.9 in the case of Buyer, or
Section 11.3, Section 11.4, Section 11.6, Section 11.7 or Section 11.9, in the
case of Seller, have not been satisfied, or waived, by the applicable Party, by
the Outside Termination Date;
(d)    upon the mutual written agreement of the Parties;
(e)    by either Party, at such Party’s option, at any time following the
Outside Termination Date;
(f)    by Buyer, if:
(i)    Buyer is not the Successful Bidder or the Backup Bidder for the Assets at
the Auction, and Seller does not close the transactions contemplated by this
Agreement with Buyer by the Outside Termination Date;
(ii)    [reserved];
(iii)    there is a termination of the Cash Collateral Order and within fifteen
(15) days of such termination (A) such termination is not reversed, vacated or
stayed, (B) the Bankruptcy Court has not reinstated the Cash Collateral Order or
(C) the Bankruptcy Court has not entered a new order authorizing the Seller to
use the cash collateral of the prepetition lenders or entry into
debtor-in-possession financing;
(iv)    the Supplemental Bidding Procedure Order is not approved by the
Bankruptcy Court on or before January 14, 2020; or
(v)    Seller withdraws or seeks authority to withdraw the Sale Order at any
time after the filing thereof, or announces any standalone plan of
reorganization or liquidation, in each case, with respect to the Assets other
than as set forth herein;
(g)    by Buyer or Seller, if:
(i)    Seller enters into a definitive agreement regarding a Highest or Best
Proposal for the Assets and Buyer is not the Backup Bidder;
(ii)    Seller does not file the Chapter 11 Cases on or before 11:59 p.m.
(Central Time) on January 12, 2020;
(iii)    the Bankruptcy Court enters an order dismissing, or converting to a
case under chapter 7 of the Bankruptcy Code, the Chapter 11 Case, where such
order was not requested, encouraged or supported by Seller and Buyer;
(iv)    a Governmental Authority of competent jurisdiction shall have issued an
order, injunction or judgment or Law that permanently restrains, prohibits,
enjoins or declare illegal the transactions contemplated by this Agreement and
such order, injunction or judgment becomes final and non-appealable;
(v)    there shall be in effect a Final Order restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;
or
(vi)     Seller enters into (or provides written notice to Buyer of its intent
to enter into) one or more agreements to sell, transfer or otherwise dispose of
any material portion of the Assets having a fair market value in excess of
$20,000,000 in a transaction or series of transactions other than in the
ordinary course of business with one or more Persons other than Buyer or the
Successful Bidder at the Auction;
(h)    by Seller or Buyer if the AMH Agreement has been terminated by its terms;
(i)    by Seller if Buyer has not have delivered the Commitment to Seller on or
before Commitment Deadline; provided that if Buyer has delivered the Commitment
to Seller prior to delivery by Seller of a written notice terminating this
Agreement pursuant to this Section 14.1(i), then Seller shall have no further
right to terminate this Agreement pursuant to this Section 14.1(i); or
(j)    by Seller, at any time after 5:00 p.m. (Central Prevailing Time) on the
first Business Day after the Execution Date if, at the time of such termination,
Buyer has failed to fund the Deposit into the Escrow Account;
provided, however, that no Party shall have the right to terminate this
Agreement pursuant to clause (a), (b), (c) or (e) above if such terminating
Party is at such time in material breach of any provision of this Agreement.

14.2    Effect of Termination.
(a)    If the obligation to close the transactions contemplated by this
Agreement is terminated pursuant to any provision of Section 14.1 hereof, then,
except for the provisions of Section 1.2, Sections 4.1(d) through 4.1(f),
Section 4.2, Section 4.3, Section 9.5, Section 13.4, Section 13.7, this Section
14.2, Section 14.3, Article XVI (other than Section 16.2(b) through (e), Section
16.3, Section 16.8, Section 16.9 and Section 16.17) and such of the defined
terms in Section 1.1 necessary to give context to the surviving provisions, this
Agreement shall forthwith become void and the Parties shall have no liability or
obligation hereunder.
(b)    If Seller is entitled to terminate this Agreement pursuant to (i)
Section 14.1(a), (ii) Section 14.1(c) due to a failure of the condition in
Section 11.9 to be met or Section 14.1(h)  and, in the case of this clause (ii),
(A) “Seller” (as defined in the AMH Agreement) is entitled to the “Deposit” (as
defined in the AMH Agreement) pursuant to the terms of the AMH Agreement (or, if
the AMH Agreement has been amended without the prior written consent of Seller,
would be entitled to such Deposit pursuant to the terms of the AMH Agreement as
in effect on the Execution Date), (B) the termination of the AMH Agreement is by
the mutual agreement of Buyer and “Seller” (as defined in the AMH Agreement) or
(C) an AMH Change has occurred and any closing conditions in the AMH Agreement
that were modified by such AMH Change have not been satisfied or waived by the
Outside Termination Date or the failure of the AMH Agreement to close on or
prior to the Outside Termination Date is otherwise the result of such AMH Change
(regardless of whether Buyer also may have the right to terminate this Agreement
pursuant to Section 14.1(c), Section 14.1(e) or Section 14.1(h)) or (iii)
Section 14.1(e) and, in the case of this clause (iii), (A) Buyer is then in
Willful Breach of this Agreement, or (B) Buyer has failed to close in the
instance where, as of the Outside Termination Date, (1) all of the conditions in
Article X (excluding conditions that, by their terms, cannot be satisfied until
the Closing and, in the case of Section 10.9, excluding Section 10.9 so long as
it remains capable of being satisfied) have been satisfied (or waived by Buyer),
(2) Seller is ready, willing and able to perform its obligations under Section
12.3, and (3) Buyer nevertheless elects not to close, then, in each such event,
Seller shall be entitled to, at its option, (x) obtain specific performance in
lieu of termination or (y) terminate this Agreement and retain the Deposit (or
if Buyer terminates this Agreement pursuant to any of Section 14.1(c), Section
14.1(e) or Section 14.1(h) at a time when Seller had the right to terminate this
Agreement and retain the Deposit pursuant to this Section 14.2(b), Seller shall
be entitled to retain the Deposit) as liquidated damages for such termination
(the Parties agree that the foregoing liquidated damages are reasonable
considering all of the circumstances existing as of the Execution Date, shall
not serve as a penalty and constitute the Parties’ good faith estimate of the
actual damages reasonably expected to result from such termination of this
Agreement by Seller). Seller agrees that, to the fullest extent permitted by
Law, Seller’s rights set forth in the preceding sentence shall be the sole and
exclusive remedies of Seller (other than with respect to those provisions that
survive termination pursuant to Section 14.2(a)) if the Closing does not occur
as a result of the termination of this Agreement pursuant to Section 14.1(a),
Section 14.1(h) (and clause (A), (B) or (C) of clause (ii) above applies) or
Section 14.1(e), as applicable. Nothing herein shall be construed to prohibit
Seller from first seeking specific performance in accordance with the last
sentence of this Section 14.2(b), but thereafter terminating this Agreement and
retaining the Deposit as liquidated damages in lieu of fully prosecuting its
claim for specific performance. Each Party acknowledges that the remedies at Law
of Seller for a breach or threatened breach of this Agreement by Buyer as
contemplated pursuant to this Section 14.2(b) may be inadequate and, in
recognition of this fact, Seller, without posting any bond or the necessity or
proving the inadequacy as a remedy of monetary damages, and in addition to all
other remedies that may be available, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy that may then be
available.
(c)    If this Agreement is terminated by Buyer pursuant to (i) Section 14.1(b)
or (ii) Section 14.1(e) and, in the case of this clause (ii), (A) Seller is then
in Willful Breach of this Agreement, or (B) Seller has failed to close in the
instance where, as of the Outside Termination Date, (1) all of the conditions in
Article XI (excluding conditions that, by their terms, cannot be satisfied until
the Closing) have been satisfied by Buyer (or waived by Seller), (2) Buyer is
ready, willing and able to perform its obligations under Section 12.3, and (3)
Seller nevertheless elects not to close, then, in either such event, Buyer shall
be entitled to return of the Deposit pursuant to Section 14.2(e) and, if such
termination is pursuant to Section 14.1(b), such termination is as a result of a
failure of the Closing condition in Section 10.1(b) to be satisfied and such
failure is due to Seller’s Willful Breach of this Agreement, Buyer shall be
entitled to seek actual, direct damages (subject always to Section 13.7) up to
an aggregate amount not greater than an amount equal to the Deposit. Buyer
agrees that, to the fullest extent permitted by Law, Buyer’s rights set forth in
the preceding sentence shall be its sole and exclusive remedies of Buyer (other
than with respect to those provisions that survive termination pursuant to
Section 14.2(a)) if the Closing does not occur as a result of the termination of
this Agreement pursuant to Section 14.1(b) or Section 14.1(e), as applicable.
(d)    Notwithstanding anything in this Agreement to the contrary, in the event
this Agreement (A) is terminated pursuant to Sections 14.1(f)(i), 14.1(f)(v),
14.1(g)(i) or 14.1(g)(vi) or (B) (I) is terminated (x) pursuant to Section
14.1(h) or (y) pursuant to Section 14.1(c) with respect to the conditions set
forth in Section 10.9 or Section 11.9, (II) “Seller” (as defined in the AMH
Agreement) is not entitled to the “Deposit” (as defined in the AMH Agreement)
pursuant to the terms of the AMH Agreement (or, if the AMH Agreement has been
amended without the prior written consent of Seller, would not be entitled to
such Deposit pursuant to the terms of the AMH Agreement as in effect on the
Execution Date), and (III) Buyer is entitled to the “Break-Up Fee and Expense
Reimbursement” (as defined in the AMH Agreement) pursuant to the terms of the
AMH Agreement (or, if the AMH Agreement has been amended without the prior
written consent of Seller, would be entitled to such Break-Up Fee and Expense
Reimbursement pursuant to the terms of the AMH Agreement as in effect on the
Execution Date), Buyer shall be entitled to payment by Seller of an amount equal
to three percent (3%) of the Purchase Price (the “Break-Up Fee and Expense
Reimbursement”). Seller’s obligation (if any) to pay the Break-Up Fee and
Expense Reimbursement (x) shall be subject to consummation of a Highest or
Better Proposal, (y) survive termination of this Agreement and (z) shall be of
no force and effect unless and until Buyer furnishes the Commitments to Seller
on or before the Commitment Deadline in accordance with Section 9.13. Seller
shall pay the Break-Up Fee and the Expense Reimbursement to Buyer from the
proceeds of the transactions under a Highest or Best Proposal (or from cash of
either Seller, or, if Seller does not have sufficient cash, a successful bidder
owned or controlled by any of Seller’s secured lenders, in either case, to the
extent that such Highest or Best Proposal is the result of a whole or partial
credit bid by any of Seller’s secured lenders to the extent such proceeds of
such Highest or Best Proposal are not sufficient to pay the Break-Up Fee and
Expense Reimbursement) within one (1) Business Day following consummation of
such Highest or Best Proposal. Buyer’s right to payment of the Break-Up Fee and
Expense Reimbursement shall constitute an allowed administrative expense in the
Chapter 11 Cases pursuant to Section 503(b) or 507(a)(2) of the Bankruptcy Code
with priority over any and all administrative expenses of a kind specified in
Sections 503(b) and 507(a) of the Bankruptcy Code and senior to any adequate
protection claims granted to the prepetition secured lenders pursuant to any
Financing Orders and any debtor-in-possession financing claims pursuant to
Section 364 of the Bankruptcy Code; provided, that any Break-Up Fee and Expense
Reimbursement shall not be payable, nor shall Buyer seek to compel payment of
the Break-Up Fee and Expense Reimbursement, prior to the consummation of a
Highest or Best Proposal. Each Party acknowledges that the agreements contained
in this Section 14.2(d) are an integral part of this Agreement and that, without
these agreements, the other Party would not enter into this Agreement. Buyer
represents to Seller that this Section 14.2(d) is a condition precedent to
Buyer’s execution of this Agreement and is necessary to ensure that Buyer will
continue to pursue the proposed acquisition of the Assets, and Seller
acknowledges that the Break-Up Fee and Expense Reimbursement, if payable
hereunder, (i) constitute actual and necessary costs and expenses of preserving
Seller’s estates, within the meaning of Section 503(b) of the Bankruptcy Code,
(ii) are of substantial benefit to Seller’s estates by, among other things,
establishing a bid standard or minimum for other bidders and placing estate
property in a sales configuration mode attracting other bidders to a potential
auction, (iii) are reasonable and appropriate, including in light of the size
and nature of the sale of the Assets by Seller to Buyer contemplated hereby and
the efforts that have been or will be expended by Buyer, notwithstanding that
such sale is subject to higher and better offers, and (iv) was negotiated by the
Parties at arm’s-length and in good faith.
(e)    If this Agreement is terminated by Seller or by Buyer pursuant to
Section 14.1 (other than under the circumstances described in Section 14.2(b))
including for avoidance of doubt, if this Agreement is terminated pursuant to
Section 14.1(i), within two (2) Business Days after such termination, the
Parties shall execute and deliver a joint instruction to Escrow Agent requiring
Escrow Agent to disburse the Deposit to Buyer; provided, however, that if (i)
this Agreement is terminated by Seller pursuant to Section 14.1(h) or pursuant
to Section 14.(c) due to a failure of the condition in Section 11.9 to be met
and (ii) in either case, “Seller” (as defined in the AMH Agreement) is entitled
to the “Deposit” (as defined in the AMH Agreement) pursuant to the terms of the
AMH Agreement (or, if the AMH Agreement has been amended without the prior
written consent of Seller, would be entitled to such Deposit pursuant to the
terms of the AMH Agreement as in effect on the Execution Date), then the Parties
shall execute and deliver a joint instruction to Escrow Agent requiring Escrow
Agent to disburse the Deposit to Seller.
(f)    Subject to the foregoing, upon the termination of this Agreement neither
Party shall have any other liability or obligation hereunder, and Seller shall
be free to immediately enjoy all rights of ownership of the Assets and to sell,
transfer, encumber or otherwise dispose of the Assets to any Person without any
restriction under this Agreement.

14.3    Return of Documentation and Confidentiality. Upon termination of this
Agreement, Buyer shall return or destroy, at Buyer’s sole expense, all title,
engineering, geological and geophysical data, environmental assessments and/or
reports, maps and other data and information (including all copies, extracts and
other reproductions, in whole or in part) furnished by Seller or any of its
Affiliates or representatives to Buyer or any of the Buyer Representatives or
prepared by or on behalf of Buyer in connection with its due diligence
investigation of the Assets, in each case, in accordance with the
Confidentiality Agreement and/or the terms of this Agreement, and an officer of
Buyer shall certify same to Seller in writing. Any oral information will
continue to be subject to the terms of the Confidentiality Agreement
notwithstanding the termination of this Agreement.

ARTICLE XV    
EMPLOYEES

15.1    Business Employees. Within five (5) Business Days after the Execution
Date, Seller shall provide Buyer with a list containing the name, position,
exempt or non-exempt status and location of those current Business Employees,
whether or not actively employed (e.g., including employees on vacation and
leave of absence, including maternity, family and medical leave, sick, military
(whether qualified or otherwise) or short-term disability leave), and the base
salary or hourly wage rate and any target annual incentive applicable to each
such Business Employee, and Seller shall update the list periodically prior to
the Closing Date, including within five (5) Business Days at Buyer’s reasonable
request, to reflect new hires, leaves of absence and employment terminations.
Buyer shall, in its sole discretion, have the option, but not the obligation, to
offer employment as of the Closing Date to certain Business Employees (the
“Offered Employees”) on terms and conditions to be determined in Buyer’s sole
discretion. Not later than ten (10) Business Days prior to the Closing Date,
Buyer shall provide Seller with a list of the material terms (including
compensation details, position and location of employment) of each such offer
made to each Business Employee. Within five (5) Business Days after the
Execution Date and until the Closing, Seller shall use its commercially
reasonable efforts to provide Buyer reasonable access to the Business Employees
for the sole purpose of interviewing such Business Employees and discussing
employment with Buyer. Buyer may directly communicate any offer of employment to
a Business Employee; provided, however, that Buyer will notify Seller prior to
contacting any such Business Employee and will provide Seller with a reasonable
opportunity to review any material communications or correspondence with the
Business Employees prior to the Closing Date. Each Offered Employee who accepts
Buyer’s offer of employment and actually commences employment with Buyer shall
be referred to as a “Continuing Employee”. Prior to the Closing Date, Seller
shall waive, effective as of the Closing Date, any restrictions otherwise
applicable to a Continuing Employee pursuant to any agreement or other
arrangement between Seller and such Continuing Employee, which would restrict or
otherwise prevent such Continuing Employee from accepting or commencing
employment with Buyer. For the avoidance of doubt, Seller and Buyer are not, and
do not intend to be, joint employers at any time, and nothing herein may be
construed as creating a joint employer relationship between Seller and Buyer.

15.2    Employee Matters.
(a)    Following Closing, Buyer agrees and shall be responsible for providing
continuation coverage as required by COBRA, under a group health plan maintained
by Buyer, to Continuing Employees.
(b)    During the period prior to the Closing Date, Seller shall use
commercially reasonable efforts to make individual natural person independent
contractors related to the Assets and directly engaged by Seller available to
Buyer for the purpose of allowing Buyer to interview each such contractor and
determine the nature and extent of each such Person’s continuation with Buyer,
if any. Seller shall provide to Buyer contact information for Third Party
service providers providing contingent personnel relating to the Assets and
reasonably cooperate in identifying and transferring such contingent work force
to the extent requested by Buyer.
(c)    The provisions of this Article XV are solely for the benefit of the
respective parties to this Agreement and nothing in this Article XV or elsewhere
in this Agreement, express or implied, shall create any Third Party beneficiary
or other rights or confer upon any employee, Continuing Employee, or legal
representative or beneficiary or dependent thereof, any rights or remedies,
including any right to employment or continued employment for any specified
period, or compensation or benefits of any nature or kind whatsoever. Nothing in
this Agreement is intended as an amendment, modification or waiver of the
provisions of any benefit or compensation plan, program, policy, agreement,
arrangement or contract (including any Benefit Plan), or shall prohibit or limit
the ability of Buyer or any of its Affiliates to amend, modify or terminate any
benefit or compensation plan, program, policy, agreement, arrangement or
contract at any time assumed, established, sponsored or maintained by Buyer or
any of its Affiliates.

ARTICLE XVI    
MISCELLANEOUS

16.1    Exhibits and Schedules. All of the Exhibits and Schedules referred to in
this Agreement constitute a part of this Agreement. Each Party to this Agreement
and its counsel has received a complete set of Exhibits and Schedules prior to
and as of the execution of this Agreement.

16.2    Expenses and Taxes.
(a)    Except as otherwise specifically provided, all fees, costs and expenses
incurred by the Parties in negotiating this Agreement or in consummating the
transactions contemplated by this Agreement shall be paid by the Party incurring
the same, including legal and accounting fees, costs and expenses.
(b)    All Transfer Taxes and all required documentary, filing and recording
fees and expenses in connection with the filing and recording of the
assignments, conveyances or other instruments required to convey title to the
Assets to Buyer shall be borne by Buyer. The Parties shall cooperate in good
faith to minimize, to the extent permissible under applicable Law, the amount of
any such Transfer Taxes.
(c)    All Taxes that are real property Taxes, ad valorem Taxes, personal
property Taxes and similar obligations attributable to the Assets, but
excluding, for the avoidance of doubt, income, capital gains and franchise Taxes
and Transfer Taxes (the “Asset Taxes”) with respect to the Tax period in which
the Effective Time occurs or estimate(s) thereof shall be apportioned as of the
Effective Time between Seller and Buyer. Such Asset Taxes shall be apportioned
as of the Effective Time between Seller and Buyer and included in the Final
Settlement Statement. To the extent the actual amount of any Asset Taxes
described in this Section 16.2(c) is not determinable at the time of the Final
Settlement Statement, Buyer and Seller shall utilize the most recent information
available in estimating the amount of such Asset Taxes for purposes of the Final
Settlement Statement. For purposes of the foregoing, in each case, the Asset
Taxes shall be allocated pro rata per day between the period immediately prior
to the Effective Time and the period beginning on the Effective Time, with the
portion of Asset Taxes attributable to the period immediately prior to the
Effective Time being allocated to Seller, and the portion of the Asset Taxes
attributable to the period beginning on the Effective Time being allocated to
Buyer. Seller shall pay or cause to be paid to the taxing authorities all Asset
Taxes due prior to the Closing Date. Buyer shall pay or cause to be paid to the
taxing authorities all Asset Taxes due after the Closing Date relating to the
Tax period in which the Effective Time occurs without thereby becoming entitled
to any additional payment from Seller other than as required by Article III and
neither Party shall be liable to make any additional payment to the other Party
in the event an estimate of such Asset Taxes used in arriving at the Final
Settlement Statement varies from the actual amount thereof.
(d)    Buyer and Seller agree to furnish or cause to be furnished to the other,
upon request, as promptly as practicable, such information and assistance
relating to the Assets, including access to books and Records, as is reasonably
necessary for the filing of all Tax Returns by Buyer or Seller, the making of
any election relating to Taxes, the preparation for any audit by any taxing
authority and the prosecution or defense of any claim, suit or proceeding
relating to any Tax.
(e)    Any payments made to any Party pursuant to Article XIII shall constitute
an adjustment to the Purchase Price for Tax purposes and shall be treated as
such by Buyer and Seller on their respective Tax Returns to the extent permitted
by Law.

16.3    Value Allocations for Tax Purposes. Seller and Buyer agree that the
portion, if any, of the Adjusted Purchase Price and any other items treated for
federal Tax purposes as consideration for a sale transaction (collectively, the
“Allocable Amount”) shall be allocated among the various Assets for federal and
state income Tax purposes in accordance with Section 1060 of the Code and
Treasury Regulations promulgated thereunder. The initial draft of such
allocations shall be prepared by Seller and shall be provided to Buyer
concurrently with the delivery of the Final Settlement Statement. Seller and
Buyer shall then prepare a mutually agreeable final schedule of any Allocable
Amount among the Assets (as adjusted, the “Allocation Schedule”), which
agreement will not be unreasonably withheld, conditioned or delayed by either
Party. The Allocation Schedule shall be updated to reflect any adjustments to
the Allocable Amount. If required, the allocation of the Allocable Amount shall
be reflected on a completed Internal Revenue Service Form 8594 (Asset
Acquisition Statement under Section 1060), which such form will be timely filed
separately by Seller and Buyer with the Internal Revenue Service pursuant to the
requirements of Section 1060(b) of the Code. Neither Buyer nor Seller shall take
any Tax position inconsistent with such allocation and neither Buyer nor Seller
shall agree to any proposed adjustment to the Allocation by any Taxing authority
unless required by a “determination” within the meaning of Section 1313(a) of
the Code or with the prior written consent of the other Party; provided,
however, that nothing contained herein shall prevent Buyer or Seller from
settling any proposed deficiency or adjustment by any Taxing authority based
upon or arising out of the Allocation, and neither Buyer nor Seller shall be
required to litigate before any court any proposed deficiency or adjustment by
any taxing authority challenging such Allocation. The procedures of Section 3.5
shall be applied in the event of a dispute for any item under this Section 16.3,
mutatis mutandis.

16.4    Assignment; Liquidating Trust.
(a)    Neither this Agreement, nor any rights, obligations, liabilities,
covenants, duties or responsibilities hereunder, may be assigned by any Party,
in whole or in part, without the prior written consent of the other Party, which
consent may be withheld for any reason; provided, however, that Buyer shall be
permitted to assign all or any portion of its rights or obligations under this
Agreement to one or more of its Affiliates without the prior consent of Seller;
provided that the assigning Party shall remain primarily liable for all
obligations of Buyer hereunder together with its assignee. Any assignment in
violation of the foregoing shall be deemed void ab initio; provided, further,
that, Buyer may assign all or any portion of its rights and obligations pursuant
to this Agreement to the Debt Financing Sources pursuant to the terms of the
Commitment Documentation for purposes of creating a security interest herein or
otherwise assigning as collateral in respect of the Commitment. No assignment by
any Party of this Agreement shall relieve such Party of any of its obligations
(including indemnity obligations), liabilities, covenants, duties or
responsibilities hereunder.
(b)    If a Liquidating Trust is established, from and after the formation of
the Liquidating Trust all rights and obligations of Seller under this Agreement
shall accrue to and be for the benefit of an shall be exercisable by the
Liquidating Trust, as provided by any order of the Bankruptcy Court and the
Liquidating Trustee shall be entitled to exercise all of the rights of Sellers
under this Agreement.

16.5    Preparation of Agreement. Both Seller and Buyer and their respective
counsel participated in the preparation of this Agreement. In the event of any
ambiguity in this Agreement, no presumption shall arise based on the identity of
the draftsman of this Agreement.

16.6    Publicity; Disclosure of Agreement and Transaction. Seller and Buyer and
their respective Affiliates, if applicable, shall consult with each other with
regard to all press releases or other public or private announcements issued or
made at or prior to the Closing concerning this Agreement or the transactions
contemplated herein, and neither Buyer nor Seller shall issue, and each of them
shall not permit any Affiliate to issue any such press release or other
publicity without the prior written consent of the other Party, which consent
shall not be unreasonably withheld, conditioned or delayed. The foregoing
limitations shall not (A) restrict disclosures by a Party that are permitted or
required under this Agreement, including Section 3.4(a), (B) restrict
disclosures by Buyer or Seller that are required by applicable securities or
other Laws or regulations or the applicable rules of any Governmental Authority
or stock exchange having jurisdiction over the disclosing Party or its
Affiliates, (C) prevent Buyer or Seller from recording the Assignment and Deed
or any federal or state assignments delivered at Closing or from complying with
any disclosure requirements of Governmental Authorities that are applicable to
the transfer of the Assets from Seller to Buyer, (D) prevent Buyer or Seller
from making any disclosure of information relating to this Agreement if made in
a manner, under conditions and to Persons that would be permitted under the
terms of the Confidentiality Agreement so long as such Person continues to hold
such information confidential on the same terms as set forth in such agreement,
and (E) prevent Seller from making disclosures to the extent reasonably required
in connection with complying with Preferential Purchase Rights and seeking to
obtain Consents.

16.7    Notices. All notices and communications which are required or may be
given to a Party hereunder shall be in writing and shall be deemed to have been
duly given upon the earliest of: (a) if by personal delivery, then the date of
delivery if such date is a Business Day during normal business hours, or, if
such date is not a Business Day during normal business hours, then the next
Business Day, (b) if sent by U.S. certified mail, postage prepaid, return
receipt requested, then the date shown as received on the return notice, (c) if
sent by email, with delivery receipt to sender or (d) if by Federal Express
overnight delivery (or other reputable overnight delivery service), the date
shown on the notice of delivery if such date is a Business Day during normal
business hours, or, if such date is not a Business Day during normal business
hours, then on the next Business Day:
If to Seller:
Kingfisher Midstream, LLC
15021 Katy Freeway, Suite 400
Houston, Texas 77094
Attention: Ryan McKenzie, Associate General Counsel
E-mail: rmckenzie@AltaMesa.net
with a copy to:
Kingfisher Midstream, LLC
15021 Katy Freeway, Suite 400
Houston, Texas 77094
Attention: John Campbell, President and Chief Operating Officer
E-mail: jcampbell@AltaMesa.net
and
Kingfisher Midstream, LLC
15021 Katy Freeway, Suite 400
Houston, Texas 77094
Attention: Allison Davis, Associate General Counsel
E-mail: adavis@AltaMesa.net
with a copy to (which shall not constitute notice):
Weil, Gotshal & Manges LLP
200 Crescent Court, Suite 300
Dallas, Texas 75201
Attention: Rodney L. Moore
E-mail: rodney.moore@weil.com
If to Buyer:
c/o Mach Resources LLC
14201 Wireless Way, Suite 300
Oklahoma City, Oklahoma 73134
Attention: Michael Reel, Senior Counsel
E-mail: mreel@machresources.com
with a copy to:
Bayou City Energy
1201 Louisiana Street, Suite 3308
Houston, Texas 77002
Attention: Darren Lindamood, Director & General Counsel
E-mail: Darren@bayoucityenergy.com
with a copy to (which shall not constitute notice):
Kirkland & Ellis LLP
609 Main Street, 45th Floor
Houston, Texas 77002
Attention: David M. Castro Jr., P.C.
     Christopher S.C. Heasley
E-mail: david.castro@kirkland.com
     christopher.heasley@kirkland.com
and
Kirkland & Ellis LLP
300 North LaSalle
Chicago, Illinois 60654
Attention: Gregory F. Pesce
E-mail: gregory.pesce@kirkland.com
The Parties may change the identity, address and email addresses to which such
communications are to be addressed by giving written notice to the other Parties
in the manner provided in this Section 16.7.

16.8    Further Cooperation. After the Closing, Buyer and Seller shall execute
and deliver, or shall cause to be executed and delivered from time to time, such
further instruments of conveyance and transfer, and shall take such other
actions as any Party may reasonably request, to transfer and deliver the Assets
to Buyer, and to otherwise accomplish the transactions contemplated by this
Agreement.

16.9    Filings, Notices and Certain Governmental Approvals. Promptly after
Closing, Buyer shall (with commercially reasonable cooperation from Seller, as
necessary) (a) record the Instruments of Conveyance relating to the Assets and
all state/federal assignments executed at the Closing in all applicable real
property records and, if applicable, all state or federal agencies, (b) if
applicable, send notices to vendors supplying goods and services for the Assets
of the assignment of the Assets to Buyer and, if applicable, the designation of
Buyer (or, if applicable, Buyer’s operating Affiliate) as the operator thereof,
(c) pursue the approval of all applicable Governmental Authorities of the
assignment of the Assets to Buyer and, if applicable, the designation of Buyer
(or, if applicable, Buyer’s operating Affiliate) as the operator thereof and (d)
subject to the provisions of Section 5.2(a)(iii), pursue all other consents and
approvals that may be reasonably required in connection with the assignment of
the Assets to Buyer and the assumption of the Liabilities assumed by Buyer
hereunder, that shall not have been obtained prior to Closing. Buyer obligates
itself to take any and all action reasonably required of it by any Governmental
Authority in order to obtain such approval, including but not limited to, the
posting of any and all bonds or other security that may be required in excess of
its existing lease, pipeline or area-wide bond.

16.10    Entire Agreement; Conflicts. THIS AGREEMENT, THE CONFIDENTIALITY
AGREEMENT, THE EXHIBITS AND SCHEDULES HERETO AND THE TRANSACTION DOCUMENTS
COLLECTIVELY CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES PERTAINING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ALL PRIOR AGREEMENTS, UNDERSTANDINGS,
NEGOTIATIONS, AND DISCUSSIONS, WHETHER ORAL OR WRITTEN, OF THE PARTIES
PERTAINING TO THE SUBJECT MATTER OF THIS AGREEMENT. THERE ARE NO WARRANTIES,
REPRESENTATIONS, OR OTHER AGREEMENTS AMONG THE PARTIES RELATING TO THE SUBJECT
MATTER OF THIS AGREEMENT EXCEPT AS SPECIFICALLY SET FORTH IN THIS AGREEMENT AND
THE TRANSACTION DOCUMENTS, AND NO PARTY SHALL BE BOUND BY OR LIABLE FOR ANY
ALLEGED REPRESENTATION, PROMISE, INDUCEMENT OR STATEMENTS OF INTENTION NOT SO
SET FORTH. IN THE EVENT OF A CONFLICT BETWEEN: (A) THE TERMS AND PROVISIONS OF
THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY SCHEDULE OR EXHIBIT HERETO,
THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN AND CONTROL; OR (B) THE
TERMS AND PROVISION OF THIS AGREEMENT AND THE TERMS AND PROVISIONS OF ANY
TRANSACTION DOCUMENT, THE TERMS AND PROVISIONS OF THIS AGREEMENT SHALL GOVERN
AND CONTROL; PROVIDED, HOWEVER, THAT THE INCLUSION IN ANY OF THE SCHEDULES OR
EXHIBITS HERETO OR ANY TRANSACTION DOCUMENT OF TERMS AND PROVISIONS NOT
ADDRESSED IN THIS AGREEMENT SHALL NOT BE DEEMED A CONFLICT, AND ALL SUCH
ADDITIONAL PROVISIONS SHALL BE GIVEN FULL FORCE AND EFFECT, SUBJECT TO THE
PROVISIONS OF THIS SECTION 16.10.

16.11    Successors and Permitted Assigns. This Agreement shall be binding upon
and inure to the benefit of the Parties and their permitted successors and
assigns.

16.12    Parties in Interest. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the Parties, or their respective
related Indemnified Parties hereunder any rights, remedies, obligations or
liabilities under or by reason of this Agreement; provided, that only a Party
will have the right to enforce the provisions of this Agreement on its own
behalf or on behalf of any of its related Indemnified Parties (but shall not be
obligated to do so); provided, further, that that the Debt Financing Sources may
enforce on behalf of the Debt Financing Related Parties (and each is an intended
third party beneficiary of) the provisions of Section 8.8, Section 9.13, Section
16.3, Section 16.4, Section 16.12, Section 16.13, Section 16.14, Section 16.15,
and Section 16.21.

16.13    Amendment. This Agreement may be amended only by an instrument in
writing executed by all of the Parties and expressly identified as an amendment
or modification; provided, that notwithstanding anything to the contrary
contained herein, none of Section 8.8, Section 9.13, Section 16.3, Section 16.4,
Section 16.12, Section 16.13, Section 16.14, Section 16.15, and Section 16.21
(or any other provision of this Agreement to the extent an amendment,
modification, waiver or termination of such provision would modify the substance
of any of the foregoing provisions) may be amended, modified, waived or
terminated in a manner that is materially adverse to a Debt Financing Related
Party without the prior written consent of the Debt Financing Sources.

16.14    Waiver; Rights Cumulative. Any of the terms, covenants,
representations, warranties or conditions hereof may be waived only by a written
instrument executed by or on behalf of the Party waiving compliance; provided,
that notwithstanding anything to the contrary contained herein, none of Section
8.8, Section 9.13, Section 16.3, Section 16.4, Section 16.12, Section 16.13,
Section 16.14, Section 16.15, and Section 16.21 (or any other provision of this
Agreement to the extent an amendment, modification, waiver or termination of
such provision would modify the substance of any of the foregoing provisions)
may be amended, modified, waived or terminated in a manner that is materially
adverse to a Debt Financing Related Party without the prior written consent of
the Debt Financing Sources. No course of dealing on the part of any Party, or
their respective officers, employees, agents, or representatives, nor any
failure by a Party to exercise any of its rights under this Agreement shall
operate as a waiver thereof or affect in any way the right of such Party at a
later time to enforce the performance of such provision. No waiver by any Party
of any condition, or any breach of any term, covenant, representation or
warranty contained in this Agreement, in any one or more instances, shall be
deemed to be or construed as a further or continuing waiver of any such
condition or breach or a waiver of any other condition or of any breach of any
other term, covenant, representation, or warranty. The rights of the Parties
under this Agreement shall be cumulative, and the exercise or partial exercise
of any such right shall not preclude the exercise of any other right.

16.15    Governing Law; Jurisdiction; Venue; Jury Waiver.
EXCEPT TO THE EXTENT THE MANDATORY PROVISIONS OF THE BANKRUPTCY CODE APPLY, THIS
AGREEMENT AND THE LEGAL RELATIONS BETWEEN THE PARTIES SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS EXCLUDING ANY
CONFLICTS OF LAW RULE OR PRINCIPLE THAT MIGHT REFER CONSTRUCTION OF SUCH
PROVISIONS TO THE LAWS OF ANOTHER JURISDICTION; PROVIDED, THAT ANY MATTER
RELATING TO REAL PROPERTY SHALL BE GOVERNED AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE JURISDICTION WHERE SUCH REAL PROPERTY IS LOCATED. WITHOUT LIMITATION
OF ANY PARTY’S RIGHT TO APPEAL ANY ORDER OF THE BANKRUPTCY COURT, (I) THE
BANKRUPTCY COURT SHALL RETAIN EXCLUSIVE JURISDICTION TO ENFORCE THE TERMS OF
THIS AGREEMENT AND ANY OF THE TRANSACTION DOCUMENTS DELIVERED PURSUANT HERETO,
AND TO DECIDE ANY CLAIMS OR DISPUTES WHICH MAY ARISE OR RESULT FROM, OR BE
CONNECTED WITH, THIS AGREEMENT OR SUCH TRANSACTION DOCUMENTS, OR ANY BREACH OR
DEFAULT HEREUNDER OR THEREUNDER, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY AND (II) ANY AND ALL CLAIMS RELATING TO THE FOREGOING SHALL BE FILED AND
MAINTAINED ONLY IN THE BANKRUPTCY COURT, AND THE PARTIES AND HEREBY CONSENT AND
SUBMIT TO THE EXCLUSIVE JURISDICTION AND VENUE OF THE BANKRUPTCY COURT AND
IRREVOCABLY WAIVE THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY
SUCH ACTION OR PROCEEDING; PROVIDED, HOWEVER, THAT, PRIOR TO COMMENCEMENT OF THE
CHAPTER 11 CASES OR IF THE CHAPTER 11 CASES ARE CLOSED, EACH PARTY CONSENTS TO
THE EXERCISE OF JURISDICTION IN PERSONAM BY THE UNITED STATES FEDERAL DISTRICT
COURTS LOCATED IN HOUSTON, HARRIS COUNTY, TEXAS (OR IF THE FEDERAL DISTRICT
COURTS DO NOT HAVE JURISDICTION, THEN THE STATE COURTS IN HOUSTON, HARRIS
COUNTY, TEXAS) FOR ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, OR ANY TRANSACTION CONTEMPLATED
HEREBY OR THEREBY. SUBJECT TO THE FOREGOING PROVISIONS OF THIS SECTION 16.15,
ANY SUCH ACTIONS, SUITS OR PROCEEDINGS WITH RESPECT TO, ARISING DIRECTLY OR
INDIRECTLY IN CONNECTION WITH, OUT OF, RELATED TO, OR FROM THIS AGREEMENT, THE
OTHER TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY
SHALL BE EXCLUSIVELY LITIGATED IN THE UNITED STATES FEDERAL DISTRICT COURTS
HAVING SITES IN HOUSTON, HARRIS COUNTY, TEXAS (AND ALL APPELLATE COURTS HAVING
JURISDICTION THEREOVER) OR, IF THE FEDERAL COURTS DO NOT HAVE JURISDICTION, THEN
THE STATE COURTS IN HOUSTON, HARRIS COUNTY, TEXAS (AND ALL APPELLATE COURTS
HAVING JURISDICTION THEREOVER). EACH PARTY WAIVES ANY OBJECTION TO LAYING VENUE
IN ANY SUCH ACTION, SUIT OR PROCEEDING IN SUCH COURTS AND WAIVE ANY OBJECTION
THAT SUCH COURTS ARE AN INCONVENIENT FORUM OR DO NOT HAVE JURISDICTION OVER SUCH
PARTY. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER TRANSACTION
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY (INCLUDING ANY LEGAL
PROCEEDING AGAINST OR INVOLVING ANY DEBT FINANCING RELATED PARTY ARISING OUT OF
THIS AGREEMENT OR THE DEBT FINANCING).
NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, (I) EACH PARTY HERETO
ACKNOWLEDGES AND IRREVOCABLY AGREES THAT ANY PROCEEDING, WHETHER IN CONTRACT OR
TORT, AT LAW OR IN EQUITY OR OTHERWISE, INVOLVING ANY DEBT FINANCING RELATED
PARTY ARISING OUT OF, OR RELATING TO, THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK AND (II) EACH OF THE PARTIES AGREES (I) THAT ANY CLAIM, CROSS-CLAIM, SUIT,
ACTION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR IN EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, INVOLVING ANY OF THE DEBT FINANCING
RELATED PARTIES ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY
THE COMMITMENT OR THE PERFORMANCE OF SERVICES THEREUNDER SHALL BE SUBJECT TO THE
EXCLUSIVE JURISDICTION OF A STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN WITHIN THE CITY OF NEW YORK AND THE APPELLATE COURTS THEREOF, (II) NOT
TO BRING OR PERMIT ANY OF THEIR AFFILIATES TO BRING OR SUPPORT ANYONE ELSE IN
BRINGING ANY SUCH CLAIM, SUIT, ACTION OR PROCEEDING IN ANY OTHER COURTS, OTHER
THAN A STATE OR FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN WITHIN THE
CITY OF NEW YORK, (II) TO WAIVE AND HEREBY WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH ANY OF THEM MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF, AND THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF, ANY SUCH ACTION IN ANY SUCH COURT, AND (IV) THAT ANY SUCH CLAIM,
CONTROVERSY OR DISPUTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

16.16    Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any adverse manner to
any Party. Upon such determination that any term or other provision is invalid,
illegal, or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner to the end that the
transactions contemplated hereby are fulfilled to the extent possible.

16.17    Removal of Name. As promptly as practicable, but in any case within
thirty (30) days after the Closing Date, Buyer shall eliminate the names of
Seller and any of its Affiliates and any variants thereof from the Assets
acquired pursuant to this Agreement and, except with respect to such grace
period for eliminating existing usage, shall have no right to use any logos,
trademarks or trade names belonging to Seller or any of its Affiliates.

16.18    Counterparts. This Agreement may be executed in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all of such counterparts shall constitute for all purposes one
agreement. Any signature hereto delivered by a Party by facsimile transmission
or other electronic transmission shall be deemed an original signature hereto.

16.19    Time is of the Essence. With respect to all dates and time periods in
this Agreement, time is of the essence. If the date specified in this Agreement
for giving any notice or taking any action is not a Business Day (or if the
period during which any notice is required to be given or any action taken
expires on a date which is not a Business Day), then the date for giving such
notice or taking such action (or the expiration date of such period during which
notice is required to be given or action taken) shall be the next day which is a
Business Day.

16.20    No Recourse.
(a)    Notwithstanding anything that may be expressed or implied in this
Agreement or any other Transaction Document, Buyer, on behalf of its Affiliates
and its and their representatives, covenants, agrees and acknowledges that no
Person other than Seller (and its successors or assignees, as applicable) has
any obligation hereunder and that, neither Buyer, its Affiliates or its or their
representatives have any right of recovery under this Agreement or any other
Transaction Document against, and no personal liability under this Agreement or
any Transaction Document shall attach to, any of Seller’s former, current or
future equity holders, controlling persons, directors, officers, employees,
general or limited partners, members, managers, Affiliates or agents, or any
former, current or future equity holder, controlling person, director, officer,
employee, general or limited partner, member, manager, Affiliate or agent of any
of the foregoing (collectively, each of the foregoing but not including Seller,
a “Seller Non-Recourse Party”), through Buyer or otherwise, whether by or
through attempted piercing of the corporate, limited partnership or limited
liability company veil, by or through a claim by or on behalf of Buyer against
any Seller Non-Recourse Party, by the enforcement of any assessment or by any
legal or equitable proceeding, by virtue of any applicable Law, whether in
contract, tort or otherwise.
(b)    Notwithstanding anything that may be expressed or implied in this
Agreement or any other Transaction Document, Seller, on behalf of its Affiliates
and its and their representatives, covenants, agrees and acknowledges that no
Person other than Buyer (and its successors or assignees, as applicable), has
any obligation hereunder and that, neither Seller, its Affiliates or its or
their representatives have any right of recovery under this Agreement or any
other Transaction Document against, and no personal liability under this
Agreement or any Transaction Document shall attach to, any of Buyer’s former,
current or future equity holders, controlling persons, directors, officers,
employees, general or limited partners, members, managers, Affiliates or agents,
or any former, current or future equity holder, controlling person, director,
officer, employee, general or limited partner, member, manager, Affiliate or
agent of any of the foregoing (collectively, each of the foregoing but not
including Buyer, a “Buyer Non-Recourse Party”), through Seller or otherwise,
whether by or through attempted piercing of the corporate, limited partnership
or limited liability company veil, by or through a claim by or on behalf of
Seller against any Buyer Non-Recourse Party, by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any applicable
Law, whether in contract, tort or otherwise, except to the extent ant Buyer
Non-Recourse Party is a direct party to or assignee of any Transaction Document.

16.21    No Recourse to Financing Sources. Notwithstanding anything to the
contrary contained herein, Seller and its Subsidiaries agree on behalf of
themselves and their respective Affiliates that none of the Debt Financing
Related Parties shall have any liability or obligation to Seller and its
Subsidiaries or any of their respective Affiliates relating to this Agreement or
any of the transactions contemplated herein (including the Commitment), in each
case whether based on contract, tort or strict liability by the enforcement of
any assessment, by any legal or equitable proceeding, by virtue of any statute,
regulation or applicable Laws or otherwise and whether by or through attempted
piercing of the corporate, limited liability company or partnership veil, by or
through a claim by or on behalf of a party hereto or another Person (including a
claim to enforce the commitments under the Commitment Documentation) or
otherwise. This Section 16.21 is intended to benefit and may be enforced by the
Buyer, its Affiliates and the Debt Financing Sources providing the Commitment
(and each such Person shall be a third party beneficiary of this Section 16.21)
and shall be binding on all the respective successors and permitted assigns of
Seller, its controlled Affiliates and each of their respective Affiliates.
[Remainder of page intentionally left blank. Signature page

signaturepage1.jpg [signaturepage1.jpg]





--------------------------------------------------------------------------------






signaturepage2.jpg [signaturepage2.jpg]



